 SAHARA LAS VEGAS CORP.337Sahara Las Vegas Corp. and General Sales Drivers,Delivery Drivers & Helpers, Local No. 14, af-filiated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America and Gordon L. Nicholsonand Ricardo Atilano. Cases 31-CA-12438, 31-CA-12478,31-CA-12587,31-CA-12714,31-CA-12790,31-CA-13065,31-CA-13233,31-CA-13257,31-CA-12530, and 31-CA-1307819 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 29 March 1985 Administrative Law JudgeWilliam L. Schmidt issued the attached decision.'The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the judge's decision and a reply brief to theRespondent's exceptions.2The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,3 andconclusions,4 to modify his remedy,5 and to adoptthe recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Sahara Las1. The judge issued a correction of the case caption on 2 April 1985.2 The Respondent filed with its exceptions an "Appendix" containingvarious documents that were not submitted into evidence at the hearing.The General Counsel has moved to strike the Appendix. Because there isno allegation or showing that such documents are either newly discov-ered evidence or previously unavailable evidence they are not properlypart of the record and have not been considered by the Board.3 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.4 We adopt the judge's conclusion that the Respondent violated Sec.8(aX5) by delaying its recognition of the Union for 90 days. In so doing,we do not rely on his discussion of the discontinuation of line bets fordice dealers. As the Respondent asserts in its exceptions, that change wascontained in the 18 and 19 August 1982 wage and benefit memorandum.Nonetheless, whether or not the Respondent made unilateral changes be-tween August and November 1982, its refusal to recognize the Unionduring that period remains unlawful.Further, the Chairman in adopting the judge's conclusions that the em-ployee dischages violated Sec. 8(a)(3), does not rely on the judge's find-ings that the Respondent's bargaining proposals are indicative of its un-lawful motive.5 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.C. • 6621284 NLRB No. 34Vegas Corp., Las Vegas, Nevada, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.Ann Reid Cronin and David R Tajgman, Esqs., for theGeneral Counsel.Norman H Kirshman, Esq. (Richards, Watson, Dreyfuss &Gershon), of Los Angeles, California, for the Respond-entRobert J. Dambro, of Las Vegas, Nevada, for the Union.DECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge.This matter was heard over 14 days between November15, 1983, and December 12, 1983, and on an additionalday, September 20, 1984. The cases were initiated by thecharges listed in the caption filed by the two named indi-viduals and General Sales Drivers, Delivery Drivers 7Helpers, Local No. 14, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (Union); the formal proceedingis based on a fifth consolidated amended complaintissued by the Regional Director for Region 31 of the Na-tional Labor Relations Board (Regional) on behalf of theGeneral Counsel. The complaint alleges that the SaharaLas Vegas Corp. (Respondent) violated Section 8(a)(1),(3), and (5) of the National Labor Relations Act by vari-ous acts described more fully below between August 20,1982, and July 30, 1983.1 By an answer dated November11, 1983, the Respondent admitted certain allegations ofthe complaint and denied others, including all of the al-leged unfair labor practices. In addition, Respondent'sanswer alleges affirmatively that as the Union failed tocomply with the requirements of Chapter 463.A.010, etseq., of the Nevada Revised Statute (NRS), the Respond-ent is relieved of any obligation under the Act to recog-nize and bargain with the Union as the exclusive repre-sentative for its gaming casino employees. The answeralso alleges affirmatively that the names of seven termi-nated employees listed in the complaint were never al-leged in any unfair labor practice charge served on Re-spondent and, accordingly, the complaint allegations per-taining to those individuals are barred by Section 10(b)of the Act.2On the entire record in this matter, my observation ofthe witnesses as they testified at the hearing, and myThe fifth consolidated amended complaint also alleged ConsolidatedCasinos Corporation, Sahara Division (consolidated or Del Webb) as aRespondent in Case 31-CA-12353, a charge filed by the Union. At para-graph 20 of the complaint it was alleged that Consolidated engaged invarious acts and conduct in degradation of its duty to bargain with theUnion between April 12, 1982, and July 15, 1982 Early in the hearing,Consolidated, the Union, and the General Counsel concluded the termsof an informal settlement agreement that was subsequently reduced towriting, executed by all parties, and approved by me on December 7,1983. Thereafter, Case 31-CA-12353 was severed from the remainder ofthe proceeding. A copy of the approved settlement agreement is herebyentered in the record of this proceeding as ALT Exh. 2.2 In its brief, the Respondent abandoned this later defense in this pro-ceeding. 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcareful consideration of the posthearing briefs filed bythe General Counsel and the Respondent, as well as theoral argument made by the Union at the conclusion ofthe hearing, I make the followingFINDINGS OF FACTL JURISDICTIONIt is admitted that the Respondent, a Nevada corpora-tion, has continually operated the Sahara Hotel andCasino in Las Vegas, Nevada, since August 20, 1982. Itis also admitted that the Respondent annually purchasesand receives goods or services valued in excess of$50,000 directly from suppliers located outside the Stateof Nevada and that it annually derives gross revenues inexcess of $500,000 from the course and conduct of itsretail business operation. On the basis of the foregoing, Ifind that the Respondent is an employer within themeaning of Section 2(2) of the Act, engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act. I further findthat it would effectuate the purposes of the Act for theBoard to assert its jurisdiction over the labor dispute de-scribed below.IL THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I fmd, that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and OverviewThe Sahara Hotel and Casino (Sahara) is located onLas Vegas Boulevard South, in Las Vegas, Nevada, anarea commonly referred to as the "Las Vegas Strip" orsimply "The Strip." The Sahara is one of the major LasVegas hotel and gaming casino establishments.Although the employees engaged in the hotel, food,and beverage operations have been organized for anumber of years, there is practically no history of collec-tive bargaining among the casino employees in LasVegas notwithstanding the fact that the gaming industryis the city's preeminent business. Indeed, insofar as therecord here shows the only casino employees presentlyrepresented for purposes of collective bargaining arethose employed at the Frontier Hotel and Casino and, asdescribed more fully below, those employed at theSahara.3Organizational efforts among the Sahara casino em-ployees commenced in approximately June 1980, whenthe Sahara was operated by Consolidated, a subsidiary ofthe Phoenix, Arizona based Del Webb Corporation. This3 The Board-conducted election at the Frontier was held on February7, 1981, and the Union was subsequently certified having received anoverwhelming endorsement in the election. Thereafter, that employersought to test the certification in an unfair labor practice proceeding. TheBoard rejected that employer's contentions and ordered the employer tobargain. Frontier Hotel, 266 NLRB No. 155 (1983) (unpublished), enfd. inan unreported opinion of the Ninth Circuit. Subsequent to the court's en-forcement of the Board's Order, a writ of certiorari was sought in theU.S. Supreme Court in that matter. Frontier Hotel a NLRB., No. 83-2026. The petition for that writ was dismissed September 17, 1984.organizational effort culminated in a NLRB election su-pervised by the Regional Director for Region 31 on Oc-tober 25, 1980. There were approximately 475 employeeseligible to vote in that election; 426 ballots were actuallycast. Of thOse voting, 279 voted for representation by theUnion, 124 voted against representation, and 23 ballotswere challenged, a number insufficient to affect the out-come of the election. Following the election, timely ob-jections were filed by Consolidated. A hearing was even-tually held concerning the objections but they were ulti-mately overruled in their entirety. On March 29, 1982, aSupplemental Decision and Certification of Representa-tive was issued in the Sahara representation matter (Case31-RC-4841) wherein the Board certified the Union asthe exclusive representative of the casino employees atthe Sahara.4 Following the Union's certification, Con-solidated refused to recognize and bargain with theUnion. This action culminated in the filing of an unfairlabor practice charge on April 15, 1982, in Case 31-CA-12064 alleging that Consolidated had refused to bargainsince about April 12, 1982. Following the issuance of acomplaint and filing of an answer thereto by Consolidat-ed, the General Counsel moved for summary judgmentin that case. On September 30, 1982, the Board grantedthe General Counsel moved for summary judgment inthat case. On September 30, 1982, the Board granted theGeneral Counsel's motion and entered an order requiringConsolidated to recognize and bargain with the Union.See Consolidated Casinos Corp., 264 NLRB No. 92 (1982)(not printed in bound volumes).There is evidence that the Union's organizational cam-paign among the Sahara casino employees receivedwidespread publicity in the Las Vegas news media. Spe-cifically, there is evidence that one of the organizationalmeetings held at the home of 21-dealer Gloria Nelsonwas covered by the news department from one of theLas Vegas television stations and other evidence suggeststhat the print media in Las Vegas reported a number ofstories concerning the organizational efforts as well asthe election. A number of the witnesses called by boththe General Counsel and the Respondent in this case ac-knowledged familarity with the media coverage of theSahara organizing drive. Similarly, it appears that therewas extensive media coverage of the Union's poll in lateAugust 1982 of the willingness of the Sahara casino em-ployees to engage in strike action against the Respondentdiscussed in more detail below.In the meantime, at least some of the management offi-cials at the Hacienda Hotel and Casino (the Hacienda)began to hear inside rumors that Paul Lowden, the prin-cipal stockholder and chief executive officer at the Haci-4 Specifically the unit in which the Umon is certified is as follows:All gaming casino dealers including keno writers, keno runners,twenty-one dealers, crap dealers, bacarat dealers, shills, poker deal-ers, pan dealers, poker and pan shills and shill dealers, extra boarddealers and oriental games dealers employed by [the Sahara]; exclud-ing all other employees including casino shift nianagers, assistantshift managers, pit bosses, pit floormen, boxmen, slot shift supervi-sors, floormen, slot mechanics, booth cashiers, change girls, casinocage cashiers, slot cage cashiers, coin counters and wrappers, pitclerks, credit clerks, office clencal employees, guards and supervi-sors as defined in the Act, as amended SAHARA LAS VEGAS CORP.339enda, was involved in discussions with representatives ofDel Webb concerning the purchase of the Sahara. By atleast March 1982, representatives of Del Webb andLowden were engaged in extensive negotiations for thesale of the Sahara to the Lowden. Those negotiations cu-liminated in the execution of a purchase and sale agree-ment on May 3, 1982, between Paul Lowden, as buyer,and Sahara Nevada Corporation (another Del Webb sub-sidiary) and Consolidated, as seller.Extant labor relations matters were significant part ofthe complex purchase-sale agreement; Exhibit M of thatpurchase-sale agreement lists seven collective-bargainingagreements in effect between the Sahara and a variety oflabor organizations (which Lowden apparently agreed toassume) as well as variety of unresolved unfair laborpractice complaints and employment relations claimspending against the Sahara as of April 6, 1982. Subse-quently, on August 20, 1982, the Respondent and SaharaNevada Corporation and Consolidated Casino Corp., asbuyer and seller respectively, entered into an amendmentof some 11 pages in length to the purchase-sale agree-ment wherein the buyer agreed to indemnify the sellerfor a variety of claims, litigation, and obligations arisingfrom the employment contracts, unfair labor practicecomplaints, and other employment claims listed in Exhib-it M of the original purchase-sale agreement executed onMay 3.5 Between May 3 and August 20, 1982, thecharge in Case 31-CA-12353 was filed by the Unionagainst Consolidated but it is clear that the purchase-saledocuments were never amended in any manner to referto this charge. There is a dispute about whether anyagent or representative of the Respondent was everorally advised of the existence of this charge prior to theclosing of the transaction represented by the May 3 pur-chase-sale agreement on August 20, 1982.With a few exceptions the unfair labor practice matterslisted in Exhibit M of the purchase-sale agreement per-tain to a consolidated proceeding heard by Administra-tive Law Judge Clifford H. Anderson during 19 days oftrial in the months of March, April, and May 1982. TheGeneral Counsel's allegations in that consolidated pro-ceeding can be roughly separated into two categories: (1)various statements and interrogations alleged to be un-lawful under Section 8(a)(1) of the Act that occurredduring the course of the flowing from Consolidated's useof polygraph examinations administered to approximately565 casino employees in October 1980. In his decision,Judge Anderson concluded that Consolidated had en-gaged in a variety of unfair labor practices in violation ofSection 8(a)(1) of the Act during the organizing cam-paign and that it had unlawfully discharged a number ofemployees who had sought the presence of a representa-tive during the course of the interviews leading up to,and including, the polygraph examinations. Judge Ander-son essentially rejected the General Counsel's alternatecontention that Consolidated had initiated the polygraphprocess because of the employees' union activities, or the5 The record is not clear as to the manner in which the Respondentsucceeded to Paul Lowden's contingent interest as an individual in theSahara resulting from the purchase-sale agreement but there is no issuepertaining to that point However, it appears that Lowden is the Re-spondent's controlling management official.pending election, and had manipulated the polygraph ex-aminations so as to cause the discharge of known, or sus-pected, union supporters. Instead, Judge Anderson con-cluded that the polygraph examinations resulted from along pending investigation of an alleged cheating scaminvolving Sahara supervisors, dealers, and players thathad been conducted by the Nevada State Gaming Con-trol Board with the cooperation of the Sahara.6 On June13, 1983, the Board affirmed the findings of Judge An-derson and ordered Consolidated to take the action setforth in Judge Anderson's recommended Order. SeeConsolidated Casinos Corp., 266 NLRB 988 (1983).The principal significance here a the so-called poly-graph case heard by Judge Anderson from the GeneralCounsel's view is that at least one employee alleged tobe a discriminatee in this case was found to have beenunlawfully interrogated, other alleged discriminateesherein testified that they participated in that proceeding,and yet others alleged as discriminatees herein assertedthat they attended the proceedings, all of which providesa part of the basis for the General Counsel's argumentthat some of the alleged discriminatees here were knownunion adherents and activists, at least as far as Consoli-dated was concerned. From the Respondent's perspec-tive, the events for its claim that the Sahara casino wasknown about Las Vegas as a losely run and poorly su-pervised operation justifying strict adherence to the rulesand procedures implemented when it acquired theSahara.In the period between the execution of the purchase-sale agreement and August 20, 1982, the buyer under-took to secure a gaming license from the NevadaGaming Commission to operate the Sahara casino. Fol-lowing that approval, steps were quickly taken to closethe transaction and assume control of the Sahara. Pend-ing that approval, Leo Lewis, an executive hired by thebuyer, maintained an office on the premises of theSahara. Lewis' primary function was to familiarize him-self with the Sahara operation and to make plans for anorderly transition of ownership and operation. Amongother matters, Lewis undertook to review the executivestaffing as most of the executives employed by Consoli-dated were terminated effective with the assumption ofcontrol by the Respondent. One notable exception to theexecutive housecleaning was Consolidated's personnel di-rector, Tom Peacock.On August 19, 1982, the Nevada Gaming Commissionlicensed Lowden for the operation of the Sahara casinoand steps were promptly taken to close the sale agree-ment. On August 17, 1982, Attorney Norman Kirshmanand a local attorney representing the Respondent met6 Judge Anderson's decision reports as follows concerning that investi-gation.The investigation focused on suspect activity in the 21 and crapsarea and involved a wide variety of irregular procedures of varyingdegrees of seriousness. By the latter part of September t1980], aNevada Board official reported to hotel management that theNevada Board felt that it had sufficient evidence to prosecute certainemployees and was therefore seeking arrest warrants for several ofthe hotel staff, including a craps and 21 dealer, as well as a floortnan,a boxman and a pitboss The Nevada Board told the hotel the arrestswere to be expected in a fortnight. 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwith Robert Dambro and Del Seleska, the Union's presi-dent, and secretary-treasurer (chief executive officer), re-spectively, at the Union's offices, apparently in anticipa-tion of imminent action on the pending license applica-tion. At that time, Kirshman hand delivered a letter tothe Union advising that the change of ownership of theSahara from Del Webb to the Respondent was scheduledto occur at 11 a.m. on August 20, 1982. The letter fur-ther advised the Union that: (1) between 30 and 45 deal-ers "from sources other than the Del Webb Sahara" hadbeen prescreened and selected for employment at theSahara effective with the change of ownership; (2) thatthere would not be sufficient vacancies for all Del Webbdealers; (3) that the available jobs in the casino would beoffered to the Del Webb dealers on the basis of their se-niority with Del Webb; (4) that the terms and conditionsof employment of the dealers would be as set forth in adocument provided to the Union on that date; (5) thatthe Respondent would not in a position extend recogni-tion to the Union until the casino was fully staffed withthe required (but unspecified) number of dealers; and (6)that when the casino was fully staffed a determinationwould be made about whether the Union "is the bargain-ing agent" and, if so, recognition would be extended andnegotiations would be commenced on request. The writ-ten terms and conditions of employment delivered to theUnion on August 17, 1982, provided that employeeswould be subject to a 90-day probationary period.On August 18 and 19, 1982, representatives of the Re-spondent including Personnel Director Peacock, con-ducted meetings to take employment applications fromthe incumbent Sahara dealers interested in post-sale em-ployment. Applicants were provided with informationconcerning the new wage and benefit package as well asthe rules governing personal conduct and house gamerules. Applicants were also advised that they would beinformed of their retention by the new management bythe shift schedules to be posted on August 20. Those in-dividuals listed on the shift schedules were to considerthemselves retained by the new management; those em-ployees not listed were, in effect, terminated. Each of thedealers who applied for employment was required to ac-knowledge in writing that they had received a documentoutlining the new terms and conditions of employment aswell as the rules of personal conduct and the gamingrules. Some confusion resulted from the instruction con-cerning this latter acknowledgement. Certain employeesreturned the rules of conduct and the house gaming ruleswhen they turned in their written acknowledgements.The closing of the sale of the Sahara occurred onAugust 20 as planned. The Respondent immediately re-placed the casino management team, i.e., the casino man-ager, the shift managers, and the pit bosses. The only su-pervisory personnel retained were several of the formerDel Webb floorpersons.7 A majority of the casino unit7 The pecking order for the casino management is. casino manager,shift manager, pit manager, and floorperson. There is no dispute aboutthe supervisory status under the Act of the specific individuals occupyingthose positions. Respondent does not concede the supervisory status ofthe crap table boxmen (excluded from the unit) but no issue exists in thisproceedmg which would be affected significantly by actions of anyboxman.were retained immediately following the takeover.Indeed, all of the approximately 320 casino employeeswith the exception of approximately 40 dealers trans-ferred from the Hacienda to the Sahara had previmialybeen employed at the Sahara when it was owned by belWebb. There was no interruption in the operation of thehotel and casino at the time of the transfer of ownership.There is no serious dispute about the fact that the Re-spondent had the indicia of a successor employer at theSahara under the doctrine enunciated in NLRB v. BurnsSecurity Services, 406 U.S. 272 (1972). However, the Re-spondent does dispute that it was obliged to recognizethe Union until the expiration of the 90-day probationaryperiod, which it imposed as a condition of employmentfor the casino employees. The Respondent argued then•and now•that the earliest date a determination could bemade of the makeup of its regular casino work force wasNovember 17, 1982, when the probationary period endedfor its initial work force.Apparently because the Respondent hired 40 or sodealers from outside sources and declined to hire anequal number of incumbent Sahara dealers or to prompt-ly recognize the Union, strike action as proposed. A voteon the proposed strike action by unit employees washeld on August 30, 1982, and was defeated following adebate. The proposed strike also attracted local media at-tention. Reporters from the TV stations and the printmedia were on hand at the union hall on August 30 butwere not permitted to attend the meeting. As will benoted below, several employees were interviewed asthey entered and left this meeting.In the period following November 17, 1982, the Re-spondent did extend recognition ot the Union as the rep-resentative of its casino employees. Four bargaining ses-sions ensued between January 11, 1983, and February 22,1983. At a bargaining session on the latter date, the Re-spondent suspended negotiations with the Union on theground that it had not registered in accord with the re-quirements of Chapter 463.A of the Nevada RevisedStatutes (NRS), a statute that imposes certain require-ments on representatives of gaming casino employees.The Union subsequently undertook to register pursuantto the requirements of the Nevada law but there havebeen no further bargaining sessions after February 22,1983.During the four negotiating sessions it appears that theRespondent and the Union progressed toward agreementwith respect to a few subjects but not others. A particu-larly significant issue in bargaining concerned the Re-spondent's refusal to agree to a grievance-arbitrationsystem that included a "just cause" standard for the ter-mination of unit dealers.The discharges alleged to be unlawful commenced inthe period immediately following the Respondent's ac-quisition of the Sahara. The initial discharges (those ofcrap dealers Mitchell Sheck and Arthur Anderson) oc-curred on August 24 and 25, 1982, respectively. (Ander-son's termination slip was signed by his shift boss onAugust 23, 1982.) Eight other discharges at issue hereoccurred in the period between August 20 and Novem-ber 17, 1982. the final discharge involved here•that of SAHARA LAS VEGAS CORP.341Ray Ferrero-occurred on July 30, 1983. As some of theterminations occurred, the Union requested that the Re-spondent furnish information concerning the terminationsbut the Respondent declined on the ground that such re-quests were pretext for discovering information that theUnion intended to use in processing unfair labor practicecharges.B. IssuesAs noted, the General Counsel alleges that the Re-spondent violated Section 8(a)(1), (3), and (5) of the Actin the complaint. The issues raised by the General Coun-sel's 8(a)(5) allegations are:1.Whether the Respondent acquired ownershipof the Sahara with notice of the unilateral changesin the terms of employment by Consolidated allegedin 31-CA-12353 and was thereby obliged to remedyConsolidated's unfair labor practices.2.Whether the Respondent unlawfully refused torecognize and bargain with the Union as the repre-sentative of its casino employees during the initial90-day probationary period between August 20,1982, and November 17, 1982.3.Whether the Respondent unlawfully refused toprovide the Union with information concerning thedischarge of certain employees.4.Whether the Respondent's suspension of nego-tiations on February 22, 1983, and its subsequent re-fusal to bargain with the Union because it had failedto register pursuant to the requirements of NRSChapter 463.A was unlawful.The issues raised by the General Counsel's 8(a)(3) allega-tions is whether the Respondent unlawfully dischargedthe following employees:8Mitchell ScheckAugust 24, 1982Arthur AndersenAugust 25, 1982Vince GiuffreSeptember 6, 1982Christopher ScottSeptember 9, 1982Sidney MartinSeptember 11, 1982Robert A. BeroSeptember 12, 1982George TornichSeptember 16, 1982Loren JohnsonSeptember 19, 1982Gorden L. Nicholson October 10, 1982John G. TiedemannOctober 18, 1982Ricardo AtilanoMarch 27, 1983David McGuireJuly 16, 1983Raymond FerreroJuly 30, 1983There is an independent 8(a)(1) allegation involving asingle instance of interrogation.8 The complaint originally alleged the unlawful discharge of an addi-tional employee, Andrew Rahas. Apparently unable to secure Rahas' co-operation, the General Counsel moved to delete the Rahas allegation atthe hearing. As there was otherwise no evidence pertaining to Rahas, themotion was granted.C. The 8(a)(5) Allegations1. The duty to remedy Consolidatedl's unfair laborpracticesParagraph 20 of the complaint alleges that betweenApril 12 and August 20, 1982, Consolidated undertookcertain unilateral changes in the terms and conditions ofemployment of its casino employees without givingnotice to or providing the Union with an opportunity tobargain concerning such changes. In particular, com-plaint alleges that Consolidated reduced the work hoursof various casino employees contrary to its past practiceof permitting employees to volunteer for fewer hours perweek; that commencing about July 15, 1982, Consolidat-ed required all full-time casino employees to be availableregularly to work 5 days a week as opposed to permit-ting those employees to work 4 days per week, the pre-vious practice; that Consolidated required employees onand after May 1982, to submit excuses from medical doc-tors for absences due to sickness that occurred prior to,or following, scheduled days off contrary to its pastpractice; that Consolidated required casino employees todivide and distribute their tips (tokes) on their own timeafter July 15, 1982, as opposed to working time, theprior practice; that Consolidated changed the regulardays off of several employees on or after June 1982,without providing the employees with a specific reasonfor such action; that Consolidated, commending in Juneand July 1982, scheduled several casino employees forsplit days off as opposed to consecutive days off, the pre-vious practice; that commencing in June 1982, Consoli-dated refused to permit employees to take their workbreaks during the period immediately prior to their shiftdeparture time and thereby prevented the employeesfrom ending their workday at the beginning of a break,the previous practice; and that Consolidated, commenc-ing in approximately June 1982, required employees tobegin their scheduled vacations on Monday rather thanpermitting vacations to commence on any day of theweek, the previous practice.Consolidated's answer admitted the allegations of para-graph 20 of the complaint but denied subsequent allega-tions that such conduct constituted an unfair labor prac-tice. By entering into the settlement agreement executedon December 7, 1983, Consolidated undertook to remedythe allegations of Case 31-CA-12353 for that period oftime when it owned and operated the Sahara. The settle-ment agreement did not require that it rescind the unlaw-ful unilateral changes and provide the Union with theopportunity to bargain concerning similar future changesbecause Consolidated no longer owned the Sahara. TheRespondent believes that it has no obligation to rescindthe changes made by Consolidated and bargain with theUnion concerning future changes of a similar nature be-cause it had no notice of the pendency of Case 31-CA-12353 (the charge on which complaint par. 20 is based)when it acquired possession of the Sahara and, therefore,it has no obligation to remedy Consolidated's unlawfulconduct.Case 31-CA-12353 was filed on July 28, 1982, nearly3 months after the purchase-sale agreement between the 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent and Del Webb was executed and nearly 4months after the date specified in Exhibit M to the pur-chase-sale agreement listing the then pending unfair laborpractices.None of the sale documents in evidence refer to Case31-CA-12353. There is no evidence of any other writtennotification from any party or individual to the Respond-ent concerning the existence of the disputed case predat-ing Respondent's acquisition of the Sahara. However, theGeneral Counsel asserts that Gary Reid, an assistant gen-eral counsel for the Del Webb Corporation, orally noti-fied Respondent's counsel Kirshman of the pendency ofCase 31-CA-12353 prior to August 20.Reid testified that between the filing of the disputedcharge and August 20, he had at least two telephoneconversations with Attorney Kirshman in which he dis-cussed the disputed charge. Reid recalled that Kirshmaninquired about whether or not there was any financial li-ability involved in the disputed charge and Reid ex-pressed the opinion that there was not, a view that Reidsaid the NLRB Regional Office initially shared during itsinvestigation. Attorney Kirshman testified that he had"no recollection" that Reid ever mentioned the penden-cy of the charge to him.It is undisputed that between July 28 (when the chargewas filed) and August 20, 1982, both Kirshman and Reidconversed on several occasions by telephone and met atleast once or twice in person to negotiate some of thefinal labor relations details involved in the sale of thehotel. Reid conceded that the charge was never raise intheir face-to-face meetings when others were presentwho could corroborate or deny discussions about thecharge and acknowledged that no attempt was made toamend Exhibit M to include Case 31-CA-12353 eventhough an extensive amendment was prepared concern-ing other labor relations matters immediately prior toAugust 20. The failure to amend Exhibit M was, accord-ing to Reid, an oversight.There is no question but that Reid was intimately fa-miliar with the most of the bases for the charge that theUnion filed against Consolidated on July 28. When Reidwas recalled as a rebuttal witness by the General Coun-sel he identified Del Webb's internal memoranda, whichhe had prepared dating back as far as March 2, 1982,concerning the consideration of certain changes in theworking conditions of the Sahara casino employees(G.C. Exhs. 45 through 48). Reid's personal view wasthat the contemplated changes would be unlawful if anopportunity was not provided to the Union to bargainconcerning the changes before they were implemented.Reid even expressed this view in a telephone conversa-tion with Union Representative Dambro after thechanges had been implemented.The amendment to the purchase-sale agreement exe-cuted between the principal officials of the buyer andseller of the Sahara on August 20, 1982 (see G.C. Exh.43), contains•at page 6•essentially an indemnificationagreement between the buyer and the seller broadenough to include financial liability that would arisefrom Case 31-CA-12353. Under the terms of paragraph(D) of that indemnification agreement, the seller (DelWebb) agreed to indemnify and hold the buyer (Re-spondent) harmless from liability arising from, amongother things, obligations that could arise from, the mat-ters listed in schedule M of the purchase and sale agree-ment (G.c. Exh. 42), except for the four matters specifi-cally listed in paragraph (D) of the indemnificationagreement, none of which are related to Case 31-CA-12353. Hence, it would appear if any financial liabilitycontinued to accrue after August 20, 1982, from the uni-lateral changes made by Consolidated, which Respond-ent would be obliged to remedy, the Respondent wouldhave a claim against Del Webb by virtue of their privateagreement. For this reason, Reid's testimony that heorally notified a responsible representative of the Re-spondent concerning the pendency of Case 31-CA-12353appears to be contrary to the economic interest of thisclient. This fact, when considered together with Reid'scandidness while testifying and the limited testimony ofcounsel for the Respondent that he had "no recollection"of discussions with Reid concerning the disputed charge,has caused me to conclude that Reid's testimony con-cerning this matter is essentially accurate and should becredited. Accordingly, I find that the Respondent wasprovided with notice that Case 31-CA-12353 was pend-ing before it acquired possession of the Sahara and that itis obliged to take steps to remedy the unilateral changesalleged in paragraph 20 Of the complaint that Consolidat-ed admits it instituted without prior notice at the affect-ed employees' certified bargaining representative. GoldenState Bottling Co. v. NLRB, 414 U.S. 168 (1974). Howev-er, as Consolidated, in effect, provided a partial remedyto and including August 20, 1982, under the terms of theDecember 7 settlement agreement, and is the Respond-ent established written initial terms of employment that itdistributed to unit employees on August 18 and 19, 1982,the recommended Order pertaining to this matter shallaccount for these circumstances.2. The refusal to recognize the Union betweenAugust 20 and November 17, 1982It is undisputed that the Respondent refused to recog-nize the Union in the period between acquiring owner-ship of the Sahara on August 20 and November 17, 1982.The Respondent stipulated that regarding the casino ithad the attributes of a successor employer; it argues, ineffect, that the 90-day probationary period that it estab-lished for the casino employees left doubt about theactual makeup of its work force until the probationaryperiod was completed and, hence, it was not possible todetermine whether a majority of the employees in thecasino unit would be former Sahara employees or not.99 The evidence shows that the primary purpose of Leo Lewis' dailypresence at the Sahara (he was provided with an office and completeaccess to the operations with the exception of Consohdated's confidentialbusiness information) was to direct and assure an orderly transition thatwould permit operation of this major facility to continue without inter-ruption as clearly occurred. The Respondent assumed the labor agree-ments applicable to its hotel operations under the purchase-sale agree-ment. The parties stipulated that the Respondent purchased the Saharaincluding the assets, some liabilities, the name, goodwill, and equipment,and that following the sale Respondent continued operations utilizing thesame building, substantially the same equipment, games, and supervisorypositions. SAHARA LAS VEGAS CORP.343Certain observations with respect to the 90-day proba-tionary period are essential. First, with respect to the ini-tial complement of casino unit employees employed bythe Respondent an exception was made with respect toRespondent's terms and conditions of employment thathealth insurance benefits would not be provided untilemployees had completed the probationary period sothat all of those initially employed were immediatelycovered by health insurance. Secondly, there is no evi-dence that any employee was ever notified that he/shehad successfully completed the probationary period.Third, there is no evidence that any type of personnelaction was generated at the completion of the probation-ary period at least with respect to the initial complementof Respondent's employees. Fourth, insofar as the evi-dence in this record is concerned, there is no discernabledistinction in the considerations that are evaluated whendiscipline is imposed on either probationary employeesor nonprobationary employees; at all times the Respond-ent retained its common law right to discipline and dis-charge employees at will and without just cause.1• Final-ly, there is no evidence that the probationary period wasused for any type of systematic review of the recordsand backgrounds of the Del Webb dealers.The Respondent argues that the probationary periodthat it invoked produced an "unknown variable" with re-spect to the makeup of its permanent casino work force.As noted, the evidence establishes that it retained ap-proximately 280 Del Webb casino employees and hiredapproximately 40 other casino employees from othersources.11 As its initial work force was overwhelminglyemployees formerly employed by the predecessor DelWebb, only a major upheaval of the work force duringthe 90-day probationary period would have produced acontrary result. No evidence was produced that the Re-spondent planned any significant expansion or contrac-tion of the casino work force other than that dictated bynormal business fluctuations in existing operations. It wasstipulated that throughout the period from August 20 toNovember 17, 1982, a majority of the Respondent'scasino work force were former Del Webb dealers.Other evidence strongly supports the conclusion thatthe Respondent's motives for refusing to accord theUnion prompt recognition were grounded on strategicconsiderations and not legal considerations. Thus, Lewistestified that attorneys were retained to provide adviceabout how to handle the casino union problem in thepretakeover period because the Union situation was"very definitely" a concern to him at that time. In par-ticular, Lewis said that his concerns related to manage-ment rights and the freedom of control when the Re-spondent commenced operating the Sahara.10 Although Respondent's personnel manager, Peacock, testified thatthe Respondent attempted to establish a personnel policy providing forthe suspension if employees for infractions of rules while an investigationwas undertaken to determine the extent of discipline to be imposed, thereis no evidence that this policy was ever followed, and much evidencethat it was not, during both the initial probationary period and afterward.I I Although it is not entirely clear, it appears that in Del Webb's finaldays of ownership, it employed approximately 325 casino employees. Re-spondent's initial complement secured from outside sources appear tohave all been employees who were, in effect, transferred from the Haci-enda to the Sahara.Most illustrative of the effect of the Respondent's uni-lateral control is seen in the situation that promptly de-veloped concerning line bets. Even though the Respond-ent prepared a written memorandum setting forth theemployees' wages and benefits in detail, which the Re-spondent distributed to the former Del Webb dealerswhen they applied for employment with the Respondenton August 18 and 19, 1982 (which is capable of beingconstrued as the sum and substance of Respondent's ini-tial terms of employment), a major change was imple-mented in the following week when Casino ManagerJohn Bonifacio (a/k/a "John Boni" and not to be con-fused with Pit Manager Joe Bono) met with the casinoemployees for orientation purposes. Thus, Bonifacio an-nounced at that time that line bets for crap dealers (a sig-nificant source of income for that group of unit employ-ees) would be discontinued until further notice." Bonifa-cio explained that this action was taken because he hadheard the Sahara crap dealers were putting too muchpressure (hustling) on the customers for line bets, a prac-tice he wanted discontinued. Line bets were not restoreduntil immediately prior to Christmas 1982. AlthoughBonifacio denied that he had knowledge of any sort con-cerning the identity of the Union's activists, there is testi-mony (of employees and floormen) that the Union wasalmost unanimously supported by the Del Webb crapdealers.It is my conclusion that in the circumstances shownhere the unilaterally imposed probationary period has nolegally cognizable significance on the legal obligation ofa successor employer to recognize and bargain with anexclusive employee representative. The Ninth Circuit hashad occasion to summarize a successor's obligation torecognize and bargain with an incumbent union underthe Supreme Court's Burns doctrine as follows: "When itis perfectly clear that the employer intends to hire a ma-jority of his work force in a unit represented by a unionfrom the ranks of his predecessor, his duty to bargainwith the (*ion commences immediately." San JuanPackers v. NLRB, 626 F.2d 674 (9th Cir. 1980). Accord:NLRB v. Hudson River Aggregates, 639 F.2d 865 (2d Cir.1981)†"we have found no decision postponing determi-nation of a successor employer's bargaining obligationfor so long an interval following the commencement ofits operations." Similarly, the Board has only recently re-fused to entertain an employer's delay in meeting its rec-ognition obligation when a successor essentially contin-ued an ongoing operation. Harbor Cartage, 269 NLRB927 (1984). Although it is recognized that a successor'sobligation to recognize and bargain with an incumbentwill vary with the circumstances of each case (see, e.g.,Pacific Hide & Fur Depot v. NLRB, 553 F.2d 609 (9thCir. 1977)), the Respondent has shown no special cir-cumstances here warranting the postponement of that ob-ligation. The probationary period imposed by the Re-spondent comes across on this record as little other thana meaningless device having no discernable impact onemployee tenure or the Respondent's staffing plans12 Lme bets, a form of tip from the customer, are unique to the crapdealers and, hence, this action did not affect other unit employees. 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhich, for all that's shown here, were complete as ofAugust 20. For this reason, I am at a complete loss tocomprehend what policy under the Act would be servedto accord the sweeping effect the Respondent desireshere to the probationary period. Indeed, the Respond-ent's argument on this point is so lacking in merit whenweighed against the existing case law that I am com-pelled to look elsewhere for an explanation of its refusalto adhere to its legal obligations. That explanation is, inmy judgment, fully explained in Lewis' testimony, notedabove, the essence of which is that the Respondent in-tended to retain complete unilateral control over itscasino employees consistent with the historical pattern ofthis industry in Las Vegas.Accordingly, as it is my conclusion that the Respond-ent staffed the continued casino operations at the Saharawith an overwhelming majority of employees from thepredecessor Del Webb operation, it was immediatelyobliged to recognize and bargain with the Union. Its fail-ure to do so violated Section 8(a)(1) and (5) of the Actas alleged in the complaint.3. The refusal to furnish informationParagraphs 26 through 32 of the complaint allege thatthe Respondent refused to supply the Union with infor-mation concerning the termination of certain unit em-ployees at all times after January 20, 1983. The Respond-ent disputes its legal obligation to do so when, as here,there were several pending unfair labor practice chargesinvolving the termination of other employees.The evidence discloses that the first request for infor-mation was made in the latter part of January 1983,when Union Representative Dambro telephoned Attor-ney David Cohen, a partner in the law firm then repre-senting the Respondent, to request information concern-ing the termination of casino dealer Cruz Rojas. Dambrotestified that Cohen told him that the Respondent wouldnot supply him with "discovery" for use in "negotia-tions." Cohen testified that he informed Dambro that hewould not provide him with "discovery" to be used forthe "unfair labor practice charges."Subsequently, Dambro addressed written requests forinformation to Attorney Kirshman concerning the termi-nation of Ricardo Atilano on April 20, 1983 (G.C. Exh.34), Gilbert Betoncourt on May 26, 1983 (G.C. Exh 36),and David P. McGuire, Andrew Rahas, and Ray Ferreroon September 12, 1983 (G.C. Exh. 37). The September12 letter also included a request that the Union be fur-nished with information concerning the termination of"any other Gaming Employee [who] may be terminatedin the future." There is no dispute about the fact that theRespondent refused to furnish information concerningany of the foregoing requests.The complaint discloses that by the time the initial re-quest fdr termination information concerning Rojas wasmade in January 1983, there were unfair labor practicecharges pending concerning the termination of nine othercasino dealers, which were filed by Dambro, and onepending unfair labor practice charge filed by casinodealer Gordon Nicholson, in his individual capacity, con-cerning his termination.The General Counsel argues that the Respondent'sfailure to supply information concerning the discharge ofseveral casino unit employees violated Section 8(a)(5)and (1) as such information was relevant to bargaining.As noted, the Respondent claims that it has no legal dutyto furnish the Union with "discovery" for use in unfairlabor practice proceedings.A review of the charges and pleadings in this case dis-closes that in each instance the Union's request for infor-mation concerning the termination of unit employeespreceded the filing of unfair labor practice charges con-cerning the termination of the specific employees forwhom termination information was requested. Sometimesthe request for information preceded the filing of theunfair labor practice charge by a considerable period oftime; other times not. Only the initial request for infor-mation concerning Cruz Rojas occurred at a time whencollective-bargaining negotiations concerning a contractwere actively in progress. There is no evidence thatissues were ever raised during contract negotiations con-cerning the terminations of any other employees.The fact that the Union had filed numerous otherunfair labor practice charges concerning the terminationof employees does provide the Respondent with a rea-sonable basis to conclude that any disclosures might beused against it in a proceeding before the Board. Al-though it is true that an employer generally has a duty tofurnish the Union wth information concerning the layoffof employees when the request is made at a time whenan unfair labor practice charge is pending before theBoard concerning layoff. See General Electric Co., 163NLRB 198 (1967). To be sure, the circumstances here donot fit precisely into those found in the cited case, butthe fact that the Union had filed numerous other unfairlabor practice charges concerning the terminations ofother employees made it reasonable for the Respondentto conclude that charges would likely follow concerningthe terminations of those employees for whom informa-tion was requested. In these circumstances, I find thatthe Respondent was not obliged to furnish the Unionwith the requested termination information and that theallegations concerning the Respondent's failure to furnishinformation should be dismissed.4. The Respondent's suspension of negotiations onFebruary 22, 1983At the bargaining session held on February 22, 1983,Respondent's attorney ICirshman inquired about whetherthe Union had registered in accord with NRS Chapter463.A. Dambro informed Kirshman that it had not, butthat he would look into the matter. In effect, Kirshmanthen told Dambro that the Respondent would no longermeet with the Union until the Union was in compliancewith NRS Chapter 463.A.NRS Chapter 463.A was adopted by the Nevada legis-lature in 1975. The statutory declaration underlying thestatute is that it is necessary to determine the suitabilityof any person performing significant functions in the rep-resentation of gaming casino employees because personswhose backgrounds are not suitable for association withlicensed gambling in Nevada have gained positions of SAHARA LAS VEGAS CORP.345control in labor organizations representing gaming em-ployees in the State of Nevada."To carry out the legislative purpose, the statute re-quires that every labor organization representing gamingcasino employees file with the Nevada Gaming ControlBoard (NGCB) a list of its responsible personnel whoadjust grievances; negotiate or administer wages, hours,and working conditions; or solicit or collect dues and as-sessments on behalf of a labor organization that repre-sents gaming casino employees. The statute also requiresthat each person listed file with the NGCB a copy ofhis/her fingerprints and written information describinghis/her functions with the labor organization, as well asa written statement concerning the prior performance ofsimilar functions, employment history, and criminalrecord. The Nevada Gaming Commission (NGC) is em-powered by the statute to establish regulations concern-ing the frequency of the filing of such reports and to pre-scribe further information required of the persons listedby the labor organization. The statute also provides thatany person performing the regulated functions on behalfof the labor organization can be disqualified by the NGCfrom performing those functions if the NGC finds thatthe individual: (1) has been convicted anywhere of anycrime involving moral turpitude; (2) lacks business integ-rity or honesty; (3) files misleading statements with theNGCB; or (4) is a member or an associate of any orga-nized criminal element or lacks good moral characterand integrity as evidenced by the individuals prior con-duct. The statute empowers the NGCB to investigate thesuitability of labor organization personnel to performtheir duties on behalf of the gaming casino employeesand to recommend to the NGC that any such person bedisqualified from performing such functions. The statutealso provides a fair hearing procedure before the NGCin the event the NGCB seeks the disqualification of anyindividual. An adverse determination by the NGCB issubject to judicial review. The statute additionally pro-vides a means for preventing individuals who have beendisqualified from performing certain functions by fines orinjunctive relief against a labor organization employingsuch persons. In conclusion, the statute provides that"[t]he provisions of [NRS 463.A] do not deny or limit inany way the legitimate rights of gaming casino employ-ees to bargain collectively or otherwise to engage in con-certed activity for the mutual aid and protection throughrepresentatives of their own choosing, if such representa-tives are not disqualified pursuant to the provisions ofthis chapter."Dambro conceded that the Union had never undertak-en to register its personnel under the terms of NRS463.A prior to February 22, 1983. However, in theperiod following February 22, Dambro did undertake tosecure information from the NGCB concerning the nec-essary steps the Union would be required to undertake inorder to comply with NRS 463.A. Dambro, the only in-" As noted, the record here indicates that no gaming casino employ-ees in Las Vegas, Nevada's largest city, were represented by a labor or-ganization until the Umon was selected by the Sahara and Frontier em-ployees in 1980 and 1981, respectively, albeit there had been an orgatuza-tion many years earlier. The legislative declaration suggests that this lackof representation does not exist elsewhere m the State of Nevada.dividual to testify concerning the Union's attempt tocomply with the terms of the statute, reported that whenhe initially called on the Las Vegas office of the NGCB,necessary registration forms were not available and hadto be devised. Once newly devised forms were providedto Darnbro and filed together with the completed finger-print forms, additional forms were forwarded to himfrom the Reno office of the NGCB that closely approxi-mated an application for a gaming license. These addedforms required the disclosure of each individual's variousbanking accounts, detailed information about their familyrelationships, and past marital involvements. On receiptof these added forms, Dambro consulted the Union'slocal counsel for advice and was informed that such in-formation appeared unnecessary as the Union was notapplying for a gaming license. Armed with this advice,and believing that providing this added informationwould be burdensome and unnecessary, Dambro againcalled on the NGCB Las Vegas office where he was in-formed that the analysis of the Union's counsel was es-sentially correct. When Dambro later inquired of thelocal office of the NGCB about whether the Union wasin compliance, he was told only that he should wait tohear from the NGCB. As of the time the hearing was re-opened on September 20, 1984, Dambro had received noadded information from the NGCB and no action hasever been taken by that state agency to disqualify any in-dividual employed by the Union.Certain employees of the Sahara such as slot machinemechanics and change girls are represented by otherlabor organizations. The requirements of NRS 463.A arebroad enough to require that those labor organizationsregister their responsible employees. There is no evi-dence that the Respondent has declined to bargain withany other labor organization on the ground that theyhave not complied with NRS Chapter 463.A.As noted, the Respondent asserts as an affirmative de-fense, in effect, that it should not be obliged to bargainwith the Union because it is not in compliance with thatpart of the Nevada gaming statute requiring registrationby labor organizations representing gaming employees.The General Counsel's motion to strike the aforemen-tioned affirmative defense was granted at the outset ofthe hearing on the basis of the Third Circuit's opinion inHotel Employees Local 14 v. Danziger, 709 F.2d 815 (3dCir. 1983). When the Third Circuit's decision in that casewas reversed on appeal to the Supreme Court, the rulingon the General Counsel's motion to strike was vacatedand the hearing was reopened to permit the parties topresent evidence pertaining to the issues presented byRespondent's affirmative defense.In Brown v. Hotel Employees Local 14, 468 U.S. 491(1984), vacating Danz:ger, supra, the Supreme Court heldthat the portion of New Jersey's Casino Control Act reg-ulating labor organizations representing casino industryemployees in that State was not preempted by the Na-tional Labor Relations Act. The disputed provisions ofthe New Jersey law are, as here, part of a comprehen-sive regulatory mechanism for that State's gaming indus-try. Under the New Jersey statute, labor organizationsrepresenting casino indistry employees are required to 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDregister annually with an independent state commissionestablished to administer that State's casino industry reg-ulatory scheme. The New Jersey statute also establishes"disqualification" criteria for officials of registered labororganizations designed to permit the State to excludepersons with criminal backgrounds or associations frominvolvement with the gaming industry. Labor organiza-tions found to be employing officials who are disqualified(pursuant to a fair hearing procedure) are prohibitedfrom receiving dues from casino industry employees andfrom administering pension and welfare funds.In an appeal from an action to enjoin state commissionfrom applying the disqualification criteria and attendantsanctions against a labor organization reqresenting tradi-tional hotel and restaurant employees (as opposed tocasino employees), the Supreme Court, applying tradi-tional preemption principles applicable in labor cases,concluded in Brown that there is no explicit or implicitexpression of intent by Congress in the Act or its legisla-tive history to "ursurp the entire field of labor-manage-ment relations." Similarly, the Court concluded that theNew Jersey regulatory scheme was not in actual conflictwith conduct protected under Section 7 of the Act and,hence, the New Jersey regulatory mechanism withstoodscrutiny under the Supremacy clause of the U.S. Consti-tution.At the conclusion of the reopened hearing, the Re-spondent argued forcefully that Nevada's interest in con-trolling criminal conduct in its gaming industry couldprobably be considered even greater than New Jersey'sinterest as Nevada's economy is much more closely tiedto the gaming industry than is New Jersey's. Certain ofthe Court's rationale in the Brown case is particularlynoteworthy in assessing that argument in this case. NewJersey asserted, in its effort to bolster its contention thatits Casino Control Act was constitutional, that a balanc-ing test, as articulated initially in San Diego BuildingTrades Council v. Garmon, 359 U.S. 236 (1959), should beapplied to determine whether the local interest (crimecontrol in the game industry) outweighed any potentialinterference with Federally protected rights under theAct. The majority opinion rejected this approach sayingthat it confused actual Federal protection of the conductat issue with that which is based on the primary jurisdic-tion of the Board. The Garmon balancing test, the Courtsaid, applies in situations when there is a presumption ofFederal preemption and the presence of a state law thatrises to the level of being arguably in conflict with theAct. The Garmon test was designed, according to theCourt, to avoid jurisdictional conflicts between theBoard and the state courts or agencies by assuring theBoard's jurisdiction except in those instances in which"deeply rooted" local interests (such as certain breach ofcontract, trespass, and tort actions) are at stake. Properlyanalyzed, the Brown decision teaches that if there is noevidence the Federal law entirely preempts a particularfield of conduct and there is no actual conflict betweenthe Federal and state law, then coexistence under the Su-premacy clause is permissible and no balancing is re-quired Clearly then, the Act does not preempt theNevada statute involved here and, hence, the ultimatequestion presented is whether the Board should, as amatter of policy, recognize the Respondent's affirmativedefense as it appears that there is nothing that compelseither the Board or Nevada to withhold the exercise oftheir respective jurisdictions.The Respondent's argument that the Board should, ineffect, excuse the Respondent's refusal to bargain withthe Union misses a very vital point, to wit, thus farNevada has done nothing that would affect in the slight-est bit the Board's conceded jurisdiction to act here.Dambro's uncontradicted testimony shows that Nevadahas not notified the Union that either its failure to regis-ter in the past, or its post-February 1983 effort to registerimpedes the Union's right to function in Nevada in anyfashion. Nevada has to sought to disqualify any of theUnion's officials nor has it attempted to impose any sanc-tions against the Union. Instead, the only thing that hasoccurred is the Respondent's precipitous resort to self-help by refusing to bargain which, it argues, the Boardshould overlook because it would somehow aid theUnion's conformance with a state law that Nevada, fromall appearances, is either satisfied the Union has compliedwith or is choosing not to enforce. Moreover, Nevadadeclared in NRS 463.A, that apart from the specificmechanism of the statute, it did not intend to do any-thing to interfere with employee collective-bargainingrights. Hence, nothing has occurred that impugns on theBoard's jurisdiction to enforce the Act by compelling theRespondent to bargain with the Union.To the extent that the Respondent's argument suggeststhat the Board should recognize the Respondent's affirm-ative defense and excuse its admitted refusal to bargainas a means of compelling the Union to comply with thestate statute, I am satisfied that such an approach wouldbe unwise. It would seem that the Board has no morebusiness involving itself in the State's gaming controlscheme than Nevada does in involving itself in enforcingthe Act by attempting, for example, to revoke a casino'slicense solely because it refused to bargain with a labororganization as the Act requires. Such a course wouldlikely enhance the undesired potential for Federal-stateconflict rather than avoid it." Accordingly, I find thatthe Respondent's first affirmative defense lacks merit andthat its refusal to bargain with the Union on and afterFebruary 22, 1983, violated Section 8(a)(1) and (5) of theAct, as alleged."D. The 8(a)(3) AllegationsThe complaint, as amended at the hearing, alleges that13 individuals were terminated in violation of Section8(a)(3) of the Act. In her brief, the General Counsel de-tails the evidence of union activity, employer knowledge,and the circumstances surrounding each discharge, and14 Quite clearly the Nmth Circuit recently recognized that preemptionquestions are magnified when state action serves to enforce substantiveFederal rights. See Golden Gate Transit Corp. v. Los Angeles (9th Cir.1985) (unofficially reported at 118 LRRM 2801).15 The Respondent argues an impasse was reached in negotiations overthe arbitration issue even before negotiations were suspended on Febru-ary 22. The evidence clearly shows otherwise as it is evident that theUnion has not foreclosed employee acceptance of Respondent's position. SAHARA LAS VEGAS CORP.347argues, in each case, that a discriminatory motive foreach discharge is present.The Respondent argues that the General Counsel'sproof in support of the 8(a)(3) allegations is characterizedby several "common denominators." The Respondentconcedes that "in some degree" each of the alleged dis-criminatees engaged in some union activity during the1980 organizing campaign and that a few solicited the 40or so dealers transferred to the Sahara from the Hacien-da at the time of the sale. However, the Respondent as-serts that following the October 1980 election employeeunion activity "settled into a routine of discussing thepros and cons of the Union and its progress or lackthereof." The Respondent further notes that these discus-sions were generally among the casino dealers them-selves albeit in a few instances, such discussions includedexchanges with floorpersons•the first line casino super-visors•including some who were retained by the Re-spondent following the sale. Notwithstanding, the Re-spondent argues that after it acquired the Sahara "eventhe modest level of union activities attributed to the al-leged discriminatees . . . faded into virtual non-exist-ence." The Respondent further argues that there is evi-dence that each of the alleged discriminatees failed toadhere to strict rules of conduct applied in its casino op-eration•rules that the Respondent asserts are necessaryto maintain the close control necessary to safeguardagainst dishonesty in an operation characterized by highvolume•high speed unrecorded transactions. Military-like adherence to the casino rules, the Respondentargues, is vital to protect the entrepreneur's licensewhich is essential to operation. In substance, the Re-spondent claims that the discharges here were the resultof business necessity and that the proof of an unlawfulmotive is lacking.Certain preliminary observations and findings are sug-gested by the allegations and the record before consider-ing the merits of each 8(a)(3) allegation. First, to sustainan allegation that an employees' discharge violated theAct, the General Counsel must show at the outset thatan employee's protected activity was a motivating factorin the employer's discharge decision. If the GeneralCounsel makes such a showing, an employer can avoidliability by proving that the same action would havebeen taken even in the absence of the employee's pro-tected activity. Wright Line, 251 NLRB 1083 (1980).Proof that a discharge would have occurred in any eventfor valid reasons is an affirmative defense which an em-ployer is obliged to prove by a preponderance of thecredible evidence. NLRB v. Transportation ManagementCorp., 462 U.S. 393 (1983). The burden assigned by lawto both the General Counsel and an employer in cases ofthis nature must be proven by a preponderance of theevidence, meaning the evidence proffered to support theproposed finding must be sufficient to permit the conclu-sion that its existence is more probable than not. McCor-mick Evidence, at 676-677 (1st ed. 1954).The "decisive factor" in determining whether the Acthas been violated is the employer's motivation. NLRB v.Senfiner Volkswa,gon Corp., 681 F.2d 557 (8th Cir. 1982).An employer's motivation for discharging an employee isa factual question that may be resolved by examiningboth the direct and circumstantial evidence. NLRB v.Link-Belt Co., 311 U.S. 584 (1984); Panchito's v. NLRB,581 F.2d 204 (9th Cir. 1978). Direct evidence of an an-tiunion motive is rare and, for that reason, reliance oncircumstantial evidence and the reasonable inferencesthat may be drawn therefrom is not only permissible, butmost often it is necessary. NLRB v. V & W Casting, 587F.2d 1005 (9th Cir. 1978).Courts have cautioned triers of fact against viewingunion or concerted activity as a shield from lawfully mo-tivated discipline. NLRB v. Anchorage Times PublishingCo., 637 F.2d 1359 (9th Cir. 1981). On the other hand,the courts have also cautioned against assigning conclu-sive weight to selfserving declarations of management inexplaining the reasons for an employee's termination.Shattuck-Denn Mining Corp. V. NLRB, 362 F.2d 466 (9thCir. 1966). "Indeed, when [it is determined} that suchdeclarations are untrue, the false assertions of lawful pur-pose support the inference that the declarants' motivewas unlawful." Golden Day Schools v. NLRB, 644 F.2d834 (9th Cir. 1981). Ultimately, motive is a subjectivefactor rarely admitted that must be inferred from a varie-ty of factors. NLRB v. Price's Pic-Pac Supermarkets, 707F.2d 236 (6th Cir. 1983).The quintessence of judging motive from circumstan-tial evidence is that no single factor is determinative; in-stead, an actor's state of mind is generally discernable inany objective sense only by assessing a variety of the cir-cumstances. As the General Counsel has alleged that thedischarges here violated Section 8(a)(3) of the Act, thefocal point of the motive inquiry is whether, by discharg-ing the 13 individuals involved, the Respondent was at-tempting to encourage or discourage union membership.At the conlcusion of the General Counsel's case, the Re-spondent moved to dismiss the General Counsel's dis-charge allegations on the ground that she had failed toprove that the Respondent was unlawfully motivated interminating the named individuals. That motion wasdenied and that denial is hereby reaffirmed as, in myjudgment, there is sufficient evidence to permit the infer-ence, in the absence of a sustainable affirmative defense,that the dischares were motivated by Respondent's desireto discourage union activities among its casino employ-ees.Insofar as the record discloses, there is no significantcollective-bargaining history among gaming casino em-ployees in Las Vegas albeit other employees of the hoteland restaurant operations have been organized for anumber of years. The more recent attempts at organizinggaming casino employees in that city have occurred atthe Sahara and the Frontier, and those efforts appear tove been of such significance in the community as to at-tract extended media coverage. To date, those effortshave not been successful (insofar as is known) in produc-ing fruitful collective bargaining. Indeed, with the excep-tion of four relative brief bargaining sessions between theRespondent and the Union, it appears that there has beensignificant and protracted resistance to collective bar-gaining involving the gaming casino employees. At thetime of the sale, Respondent's predecessor was testingthe Union's certification and that process had reached 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe court of appeals level. Although the sale documentsprovided the Respondent with the option of continuingthat legal course, it did not do so. Yet, no significant col-lective bargaining•the focal pont of the Act•has result-ed.Rather than continuing its predecessor's legal course,the evidence supports the conclusion that the Respond-ent embarked on a course of conduct to frustrate fruitfulcollective bargaining. Thus, the evidence shows that theRespondent unlawfully interposed its 90-day probation-ary period as an obstacle to bargaining. In the limitedbargaining that followed before the Respondent againunlawfully terminated negotiations, the Respondent rig-idly adhered to a position against agreement on any formof contractual jurisprudence, which included the neutralarbitration of discharge grievances coupled with a "justcause" discharge standard. Instead, the Respondent ada-mantly sought to retain its right to discharge employeesbased on a "reasonable suspicion." Moreover, the Re-spondent appeared to have developed a provocative toneover the subject, telling the Union that the lack of an ar-bitration provision would simply mean that it wouldhave to take its chances with a strike in the event of dis-putes over employee discharges. As noted, 10 of the dis-charges disputed here had occurred by the time bargain-ing commenced. Although the General Counsel did notallege that the Respondent's bargaining conduct was un-lawful, and no fmding is made here that such conductwas unlawful, the fact that the Respondent's unusual po-sition regarding arbitration was sandwiched between itsinitial unlawful refusal to recognize the Union and itslater unlawful refusal to continue to negotiate with theUnion is clearly relevant to the question of the Respond-ent's overall motives. And overall, the bargaining back-ground strongly supports the conclusion that the Re-spondent repeatedly adopted a stance of stubborn resist-ance than more likely than not would serve to put thecasino employees on notice that their overwhelmingdesire for representation was unacceptable to the Re-spondent. In this context, Respondent's other conductlikely to produce a similar effect•such as the summarydischarge of casino employees with little or no cause•requires close and critical examination.Before examining the evidence in each individual case,one further element of the Respondent's overall argu-ment•its knowledge of employee union sympathies•merits consideration. The course of the Respondent's ex-amination of witnesses at the hearing was designed toprovide the basis for the argument that it alluded to re-peatedly in its brief that, because there was almost acomplete turnover in the managerial staff of the casinofrom the pit manager level up following the sale, thenew managers following the sale were, by and large, un-aware of the identity of the union activists. For the fol-lowing reasons, I reject the claim that the Respondentwas without such knowledge.The evidence detailed below shows that the Unionwas a frequent subject of discussion between the casinodealers and the floormen both at work and on social oc-casions. Several of the dealers made no attempt to hideprounion sympathies. As previously noted, Lewis, thehighest ranking executive of the Respondent on thepremises testified that the Respondent was very con-cerned about the situation with the Union in the casino.Yet, nearly all of the casino managers who testified pro-fessed to know little of the Union other than what theyheard or read through the media before the sale andsome even professed at times no knowledge whatsoever.In view of Lewis' significant concern, I am skeptical ofthe casino managers' assertions in this regard and do notcredit them.Additionally, employees Vincent Guiffre, SidneyMartin, and David McGuire testified concerning state-ments by Floorman Denver Davis concerning a "hit list"of union activists which was provided to the Respondentby the Del Webb management. Although the existenceof "hit list" provided by the Del Webb management wasnever established by the General Counsel and wasdenied by all of the Respondent's witnesses, other evi-dence suggests that the identity of the union sympathiz-ers was known to the Respondent. Testimony by floor-man Sam Filigenzi shows that Shift Manager Frank Ca-varicci purportedly declined to follow a discharge rec-ommendation involving McGuire at one point becauseCavaricci did not desire to become further embroiled ina dispute with the Union. When dealer Ricardo Atilanowas terminated, Cavaricci•who was involved in severalof the discharges here•informed him that he had beengiven a list of employees to terminate.The evidence also shows that the Respondent's person-nel office played a key or central role in the terminationprocess. I am satisfied that the record in this case showsthat Personnel Manager Peacock, the highest rankingmanagement official known to have been retained by thenew Sahara management, and quite likely in a, positionmost able to identify significant union sympathizers, wasa key figure in several discharges. Although Peacockwas not employed until February 1982, and hence wasnot in the employ of the Respondent during the courseof the 1980 organizing drive, he was associated with theRespondent's predecessor in the same , position through-out the course of the so-called polygraph litigationbefore Judge Anderson and clearly would have been in aposition to become familiar with the background eventsand personalities involved in the organizing drive.Guiffre's credited evidence in the polygraph case showsthat he was interrogated concerning the union activitypurportedly because of interest on the part of the DelWebb managers. Consolidated Casinos, 266 NLRB 988,995 (1983). Hence, I reject any suggestion that the man-agement realignment that took place at the time theSahara was sold resulted in some kind of a wash with re-spect to the Respondent's capacity to have knowledge ofthe significant union sympathizers among the casino em-ployees.16'6 As will be seen below, many of the terminations involved here ex-hibited circumstances similar to those found in Anderson's' instance inthat the first real explanation or the first real attempt to explain thereason for an employee's termmation came from information provided tothe employee from the Respondent's personnel department and not fromthe employee's immediate supervisor or the supervisor who purportedlydecided on the adverse action. When that was shown to be the case, Ihave accorded significant weight to that fact m reaching my ultimateContinued SAHARA LAS VEGAS CORP.349The fact that the discharges here occurred against thebackdrop of the Respondent's unlawful and brinksman-ship bargaining conduct provides substantial support foran inference that the discharge of several long-termcasino employees who were active in their support of theUnion and whose continued allegiance was essential ifthe fruits of collective bargaining were to be realizedhad, as a substantial object, the total discouragement ofthe remaining casino staff in the collective-bargainingprocess. Having considered this bargaining backdrop andthe inexplicable nature of most of the discharges, it was,and is, my conclusion that without a sustainable affirma-tive defense in the form of an explanation that the dis-charges resulted from cause, the Respondent had em-barked on a course of conduct to discredit the Union'seffectiveness to its casino staff. Hence, I am satisfied thatthe General Counsel did meet the burden of proving aprima facie case with respect to the discharge allega-tions.There follows a detailed discussion of the circum-stances of each discharge in alphabetical order of the em-ployees' last names and my ultimate findings with respectto each employee.1. Arthur Andersena. The evidenceAndersen, a craps dealer who started at the Sahara in1962, was notified of his termination by the Respondentindirectly (described more fully below) on August 25,1982.17 Among the alleged discriminatees involved here,Andersen had the longest tenure as a Del Webb employ-ee.18 In 1977, while employed at the Del Webb Sahara,Andersen received one of the "dealer of the year"awards given by the Las Vegas Chamber of Commerce,an award that likely contributed to his own perception•repeated in one form or another several times in thecourse of his testimony•that he was "one of the bestdealers they've had in there•the best probably."Andersen joined the Union early in the 1980 organiz-ing drive and solicited several others to join. He attend-ed the first union meeting held at the Paradise Park inLas Vegas and the other union meetings held at GloriaNelson's house. Andersen acknowledged that he did notdiscuss the union organizing campaign while he was onthe job at the Sahara but, nevertheless, there is some evi-dence that Andersen's participation in the organizingdrive was known to supervisors and managers of the DelWebb Sahara. Thus, Andersen credibly testified thatwhen the news segment concerning a meeting at Nel-son's home in 1980 was carried by a local television sta-tion, he was identified along with Vince Giuffre in theaudience by Del Webb Pit Manager Bob Davis (notconclusion about whether or not the General Counsel has met the neces-sary burden of proving the nexus between an unlawful motive and thetermination.17 Andersen was also trained as a 21 dealer but appears to have been acraps dealer for a considerable period of time preceding his termination.58 That tenure spanned approximately 22-1/2 years beginning first atDel Webb's Mint hotel in Las Vegas in 1960 and lasting continuouslythereafter until the Sahara sold in August 1982. Andersen's relocationfrom the Mint to the Sahara in 1962 appears to have been in the nature ofa transfer.hired by Respondent), and Floorman Don Lawrence(hired by Respondent). In addition, Andersen attendedthe NLRB hearing on the election objections filed byDel Webb but was not allowed in the hearing room ashe was a potential witness.19 Andersen also attended the1982 strike vote following the sale of the Sahara but thisevent occurred after Andersen's termination by the Re-spondent.Andersen learned of his termination on August 25while taking a shower bath at home in preparation for asocial evening with his wife and stepdaughter. Accord-ing to Andersen, his stepdaughter answered a telephonecall from Terry Conley at the Sahara who informed herthat Andersen had been fired. Andersen said that hiswife and his stepdaughter then passed the news as hewas completing his shower. Shortly thereafter, Andersentelephoned the Sahara and spoke with Conley seeking anexplanation. When Andersen asked what happened,Conley replied only, "Art, I don't know. They just said'change of personnel.' They told me to call you."Subsequently, when Andersen went to the Sahara toget his final check and other material, he was providedwith a termination slip at the personnel departmentsigned by Personnel Manager Tom Peacock (G.C. Exh.21). That document reflects Andersen's termination dateas "8-20-82" and the reason for termination "Not hiredby Sahara/Las Vegas Corp," Peacock's signature isdated August 25, 1982. Seeing the explanation on the ter-mination slip, Andersen protested that he had been hiredby the Respondent, but he was told by the unidentifiedpersonnel employee who presented him with a termina-tion slip that "we made a mistake." Andersen was alsotold by the same individual that if he persisted in tryingto fmd out why he was terminated, "[The are just goingto send down a couple of rules you broke. That's whatthey going to put down there. You'll get a couple ofnumbers, or whatever, why you were terminated."Andersen telephoned Conley again a few days later ina further effort to learn why he was terminated. Ander-sen said that Conley persisted in his assertion that he didnot know the explanation for his termination and sug-gested that Andersen contact Day-Shift Manager BobWeiss. Subsequently, Andersen did telephone Weiss andhe too told Andersen that he did not know why he wasterminated, but that after checking, he would get back tohim Ten minutes after his telephone call to Weiss, An-dersen received a call from an individual in the personneldepartment known to him only as Linda. This individualreported that Andersen was terminated because he hadbroken rules 1 and 19, namely, dealing one-handed andnot taking care of the crap game, respectively. At thehearing, Andersen emphatically denied that he had everdealt one-handed or failed in his care of a crap gameduring the very limited period of time that he dealt forthe Respondent.Subsequently, Andersen was provided with a termina-tion slip dated "8-23-82" which listed as a reason fortermination the following: "Did not make new manage-ment's standards, less than 90-days." (G.c. Exh. 22.)" Apparently, however, he was not actually called as a witness 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDApart from a copy of the written rules that Andersenacknowledged that he received, he said he receivednothing other than minimal instructions from anyonewith the new management about how the crap dealerswere to operate. And this minimal instruction amountedmerely to a brief conversation as he initially started towork for the Respondent at 11- a.m. on August 20. An-dersen testified that Weiss approached the table and toldthe entire crew, "I want the game to be run smoothly.Keep the game moving." Andersen said that Weiss thenlooked in his direction and remarked, "I've seen yourwork. 1 know you can handle it." Apart from Weiss,there is no evidence that any other supervisor or manag-er ever spoke to Andersen concerning the performanceof his duties during the course of his 3-day employmentat the Sahara following the sale.Weiss asserted that it was his decision to terminate An-dersen; he gave no indication in his testimony that hehad received a discharge recommendation from any ofhis subordinate supervisors, or that he discussed Ander-sen's termination with any •fills superiors. According toWeiss, his only opportunity, to observe Andersen cameafter he transferred from the Hacienda to the Sahara onAugust 20 as a shift manager. Weiss claimed that fromhis observation, Andersen was very lethargic in the per-formance of his duties†he testified that Andersen "justdid not seem to be up to par for our standards, especiallyafter he had the ruling and everything to follow." Askedif he-,had ever had a conversation with Andersen con-cerning his job performance, Weiss initially testified thatthere had been at least one conversation but he could notrecall what it was about. He did recall that Andersensmirked at him in response and kind of shrugged hisshoulders. According to Weiss, it was only a day or twolater that he took action to terminate Andersen. Askedon cross-examination to be more specific about his criti-cism to Andersen, Weiss testified: "All I know is it per-tained to the game, something. What it was I cannot re-member. Something that he wasn't doing right, I guess."Weiss acknowledged that he was aware Andersen hadbeen a craps dealer for a long time and that he knewhow to handle a game.Although Weiss was aware of the union organizingdrive at the Sahara in 1980 from reading about it in thenewspapers, he denied that he was aware that the Unionwon an election at the Sahara and, hence, that it repre-sented activities at the time Andersen was terminatedand he testified that Andersen never complained to himabout any of the changes that had been implemented fol-lowing the sale of the Sahara.Weiss asserted in his testimony that the 90-day proba-tionary period at the Sahara was a standard industrypractice but said that it was irrelevant as far as he wasconcerned. Nevertheless, Weiss identified an undatedmemorandum that he claimed he prepared concerningthe termination of Andersen shortly after that event oc-curred. The first paragraph of that memorandum reads asfollows:When Mr. Anderson [sic] was hired, he was issueda set of Rules and Regulations and signed an ac-knowledgement that he understood that he was tofollow these rules and regulations and that hewould be considered a probationary employee forninety (90) days from August 20, 1982.The final paragraph of the memorandum prepared byWeiss concerning Andersen's termination reads as fol-lows:A prior warning slip was not issued because Mr.Anderson [sic] was fully aware that the above ruleswould be strictly enforced, that all aspects of hisdemeanor that conflicted to the rules and regula-tions would be subject to disciplinary action, up toand including termination.Although, as will be seen below, Weiss was involved inthe termination of other employees, there is no evidencethat he prepared similar memoranda concerning otherterminations.b. ConclusionsI find that the credible evidence clearly preponderatesin favor of the General Counsel's allegation that Ander-sen was unlawfully discharged.Respondent's defenses concerning Andersen andnearly all of the other alleged discriminatees can be gen-erally classified in three different categories: (1) the em-ployee failed to perform in accord with the high stand-ards of conduct imposed when Respondent took over theSahara; (2) the employee's union activity for the mostpart occurred during the 1980 organizing campaign and,hence, was stale insofar as their 1982 (or 1983) dischargewas concerned; and (3) there is little or no evidence thatagents of the Respondent, as opposed to agents of thepredecessor, were aware of the employees' union activi-ties.With respect to the Respondent's assertion that Ander-sen's job performance Was deficient, the evidence is sowoefully and pathetically inadequate and inconsistent asto make the conclusion that was not the real reason forhis termination almost inescapable. Between August 20and 25, 1982, when Andersen was formally terminatedfrom the Respondent's employment, Andersen hadworked only three shifts. There is no doubt about thefact that Andersen received no written warning concern-ing his conduct and, although there is a dispute aboutwhether he was provided any form of an oral warningor admonition, Weiss' vacillating vagueness on this pointmerits the conclusion that Andersen's testimony to theeffect that he received no oral warnings concerning hiswork is the more credible version. Even in the Respond-ent's brief, Weiss' testimony about the reason for Ander-sen's termination was properly characterized as vague.Weiss' testimony is also contradictory in a very materi-al respect. Thus, on one hand, Weiss specifically dis-counted the significance of the probationary period in histestimony but, on the other hand, he claimed authorshipof the purportedly contemporaneous memorandum inwhich the probationary period was cited as a significantpredicate in the decision to discharge Andersen. Further-more, Weiss' assertion first that the media reports of the1980 union organizing drive at the Sahara sparked con- SAHARA LAS VEGAS CORP.351versations about the subject in the gaming community ingeneral (he had never been employed at the Saharabefore August 1982) and his subsequent assertion fromthe witness chair that he was not aware that the Unionhad won the right to bargain does not inspire confidencein his truthfulness. A similar contradiction exists with re-spect to Weiss' knowledge of Andersen's tenure and abil-ity; knowing that, it seems to make no sense that Ander-sen was summarily terminated without warning afteronly three shifts on the job when, as will be seen below,Respondent appeared to be much more tolerant of em-ployees with substantially lesser skill and tenure.The contradictions concerning Andersen's terminationdo not end with Weiss' testimony alone. There is someindication that the Respondent harbored doubt aboutwhether to hire Andersen in the first place, even thoughit purportedly employed a policy of hiring the formerDel Webb dealers solely on the basis of their seniority.Andersen's extended tenure it would seem would make itunlikely that there would be any doubt in PersonnelManager Peacock's mind that Andersen had been hired.Yet, the evidence reflects that it was necessary for himto investigate the matter before giving Andersen a defi-nite and final answer. The personnel form executed byPeacock and given to Andersen immediately followinghis termination completely contradicts both Weiss' entiretestimony about Andersen's discharge and the Respond-ent's hiring by seniority policy in that it reflects that An-dersen was never really hired by the Respondent in thefirst place. Although Peacock testified in the course ofboth the General Counsel's case and the Respondent'scase concerning the Respondent's hiring policy, no at-tempt was made to clear up the inexplicable contradic-tion represented by Peacock's termination notice con-cerning Andersen.The unusual and irregular conduct by the Respond-ent's agents surrounding the termination of Andersen donot stop with the foregoing. In addition, there is no cor-roboration of Weiss' testimony about Andersen's derelic-tions from Andersen's more immediate supervisors whowould be in a much more likely position to observe anydeficiencies on Andersen's part. The manner in whichAndersen was informed of his termination is also indica-tive of an effort on the part of the Respondent to riditself of an individual not to its liking and to cover upthe real resons for termination is believed--and I see noreason not to after having observed Andersen's impres-sive and candid performance as a witness•he was in-formed of his termination and essentially by an underling(Conley), who was completely uninformed about thebasis for his separation, and who exhibited a desire tohave as little to do with it as possible. Even that individ-ual was not called as a witness to enlighten the tribunalabout the circumstances of Andersen's dismissal and noother witness explained Conley's involvement. Creditingas I have Andersen's account of his postdischarge effortsto obtain an explanation for his termination, it is readilyseen that even Weiss would not explain the basis for hisalleged action in terminating Andersen even though hewas the sole individual purportedly responsible for it.These circumstances do not inspire confidence in thetruthfulness of Weiss' assertions that Andersen was ter-minated for cause. Instead, Weiss' failure to confront An-dersen was terminated for cause. Instead, Weiss' failureto confront Andersen with his purported deficiencies atthe time that Andersen asked Weiss direclty for an expla-nation and Weiss' deferral to the Respondent's personneldepartment for the purpose of providing Andersen withan explanation for his termination suggest strongly theconclusion that Andersen's termination resulted not fromconduct on the casino floor but rather from decisionsmade at another location within the Respondent's organi-zation. Further support for such a conclusion is found inthe personnel clerk's remark to Andersen that it wouldbe futile for him to press for an explanation for his termi-nation because other officials would, in effect, conduct areason for terminating Anderson.The foregoing merits the conclusion that I havereached when the reasons advanced for Andersen's ter-mination were manufactured. When, as here, an employ-er charged with unlawful discrimination in the termina-tion of an employee under the Act, provides false or un-believable explanations concerning the discharge of anemployee, it is permissible to infer that the discharge wasunlawfully motivated. In my judgment the circumstancesinvolving Andersen (and as will be seen below, others)justify such an inference. Thus, as noted above, it is myconclusion that the Respondent's bargaining conduct ex-hibited an effort, ab initio, to frustrate the Sahara casinoemployees decision to bargain concerning their wages,hours, and working conditions through a representativefreely choosen under the Act. Having thus decided tothwart the employees' desire for representation, it is rea-sonable to conclude that the Respondent was predis-posed to engaged in other activities in furtherance of thisbasic management policy decision.The evidence establishes that Andersen was an earlyand ardent supporter of the Union. His length of serviceat the Sahara and his past recognition that he received asa dealer when coupled with his forceful, confident, andarticulate personality exhibited while testifying in thiscase indicates that Andersen was likely to be looked onby many of his peers for leadership and direction withrespect to the union matter. For these reasons, his inex-plicable termination immediately following the sale andthe Respondent's announced delay in recognizing theUnion (as it was obliged to do) would clearly serve toconvey the message to other employees that the Re-spondent intended to discourage the casino employeesunion activities. Accordingly, I fmd that the true motivefor Andersen's discharge was centered in the most part,if not entirely, in the Respondent's overall design to dis-courage and weaken support for the Union and, for thisreason, his discharge violated Section 8(a)(3) of the Actas alleged.2. Ricardo Atilanoa. The evidenceAtilano, a craps dealer who initially began working atthe Sahara in January 1979, was terminated on March27, 1983. At the time of his termination, Atilano was em-ployed on the swing shift under the immediate supervi- 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsion of Floorman Michael Wong. His shift manager wasFrank Cavaricci.Atilano joined the Union in June 1980, early in thecourse of the organizing campaign. He attended Theunion ineetings and solicited authorization cards in thelocker room at the Sahara. Atilano testified that he keptauthorization cards in his locker for anyone who wantedone and that floormen were occasionally present in thelocker room, but his testimony does not indicate that anyof the floormen ever observed him soliciting other em-ployees to join the Union at this location. Following thesale of the Sahara, Atilano continued to solicit employeesto join he Union.Atilano testified concerning a number of instances inwhich the Union came up in the course of conversationsbetween supervisors and himself, both before and afterthe sa1e., On one occasion, in approximately 1981, PitManager Bob Bradom asked Atilano how the organizingwas going, and on another occasion, when Atilano hadasked Bradom for an extra day off immediatlye prior to•the sale; Bradom refused saying: "Well, you guys wantan union in, and the NLRB says we got to give you fivedays a , week work." On another occasion, Atilano re-called , a conversation with Foreman Les kasner inwhich, kasner expressed his lack of sympathy for theUnion and told Atilano that there was "no way you guysare gong to get this on." He recalled another occasionimmediately after the 1983 New Year's Eve when theUnion, was brought up in the course of a conversationwith, Floorman Mike Wong as Wong complained aboutthe dealers' tokes (tips). Atilano said that he good natur-edly accused Floorman Don Lawrence on numerous oc-casions of becoming a management "turncoat" and put-ting the "heat" on the dealers; he said that he had nu-merous conversations with Lawrence about the Union.Atilano further testified that on occasion he joined aSahara group, which included Floorman Denver Davis,for postwork drinks at the Cattlemen's Bar in Las Vegas,a favorite after-work gathering place for Sahara dealers.Milano ,recalled one occasion at the Cattlement's whenJim thiakas (a dealter who was transferred from the Ha-cienda to the Sahara at the time of the sale) remarkedthat he had spoken to a floorman at the Hacienda whohad said that not one of the "guys from the old Sahara"was going to be left there. When this remark was made,Davis injected: "That's right. They are going to get allof you. You're gone. They going to get everyone of you.There won't be one of you left." On another occasion(which Atilano placed as a couple of days prior to histermination) Davis purportedly told Atilano: "They'rewatching you, they going to get you."2† Atilano report-20 On cross-exammation Respondent's counsel established that in Ati-lano's prehearmg affidavit, there is no reference to any such remark byDenver Davis. Although this evidence is clearly a proper matter forcross-examination, it is often difficult to assess whether such deficienciesreflect on a witness' credibihty or on the thoroughness of the GeneralCounsel's precomplamt investigation. In view of the discharge conversa-tion reported by Atilano, which is strongly suggestive of a hiddenmotive, I am inclined to believe that the explanation lies in the investiga-tor's less'than thorough examination.ed that Davis had made other similar remarks to himpreviously.Both Davis and Lawrence denied the remarks attrib-uted to them by Atilano. Although Lawrence acknowl-edged numerous conversations with many of the dicedealers concerning the Union, he claimed that he hadnever discussed the Union with Atilano. Lawrence didreport, however, that in the dice pit there was over-whelming support for the Union. For this part, Davisdenied that he was ever aware that Atilano was veryprounion. Davis said that Atilano was only an infrequentvisitor at the Cattlemen's Bar where Davis often drankwith other dealers from the Sahara. And, in general,Davis denied that there were any union discussions atthe Cattlemen in'hispresence. In particular, he specifical-ly denied telling Milano: "they are watching you. Theywill get you, YOu will all be gone. There will be none ofyou left." Instead, Davis said that he had told Atilano onoccasion that he should watch his procedures because ifhe did not follow ,them, he would be gone. Nevertheless,Davis testified that Atilano had not given him any reasonto be concernedr about his adherence to the dice dealingprocedures. bisvis described Atilano as a good dealerand that his admonition to Atilano about following pro-cedures was siniffer to that which he had given all therest of the dealers in his area. Although Davis reportedon connection With remarks attributed to him by Atilanothat he had heard rumors after the sale that everyonemight be fired, Davis could not recall ever saying such athing to Atilano..24On the eVenini of Atilano's termination (March 27,1983), Atilan6 began working at 7 p.m. His initial assign-ment was as stickinan on a crap game. The position ofthe stickman is essentially in the center of the crap tableopposite the boxman, at least a lead-like employee as-signed to each crap table crew. Two dealers are locatedadjacent to the boxman, one on each side. At the begin-ning of play, the stickman dumps a bowl containing fivedice on the table and pushes the dice toward the playernext in line to shoot. The player selects two dice and thestickman retrieves the remaining dice (three in the in-stance of the Sahara) returning them to the bowl. Aftereach roll, the stiekman's job includes calling the numbersrolled and retrieving the dice for the player. When theplayer "sevens, out,' i.e., rolls a seven after establishing agame point on the initial roll, the two dice in play areretrieved by the stickman, the remaing three dice areagain dumped on the table and mixed .with the dice thathad been in play, and then the five dice are pushed in thedirection of the next player to select two dice to ro11.222i By the time of the hearing, Davis had quit his employment at theSahara. Ordinarily I would accord that factor significant weight in assess-ing credibility. However, the record in this'. case strongly suggests thatone of the most significant factors in obtaining employment m casinos is"juice," meaning influence, contacts, or connections with those in a posi-tion to hire. This record strongly suggests that a dealer's reputation islikely to follow him/her and that dealers carefully nurture their "juice."22 This description of the stickman's duties is based essentially on Ati-lano's testimony. At the hearing a dispute developed between Milanoand the Respondent's witness about whether there were three dice or fivedice in the bowl when the incident occurred which purportedly resultedin Atilano's termination SAHARA LAS VEGAS CORP.353Floorman Wong testified that as he was observingplay on Atilano's game on the evening of March 27, heobserved Atilano dump a bowl of dice "with a very badattitude." According to Wong, Atilano flipped the bowland the dice scattered all over the table. He said thatAtilano appeared to be very angry. Wong purportedlytold Atilano immediately "that's enough." According toWong, Pit Manager Joe Ortiz was standing directlybehind him and he remarked to Ortiz that Milano shouldbe given a warning. Wong said that Ortiz took Atilanoto the pit podium and talked to him after the incidentwith the bowl, and later turned Atilano over to ShiftManager Frank Cavaricci.According to Atilano's version of the relevant events.Floorman Wong told him that he did not like the way hehad emptied the bowl and then he observed Wong walkto the podium. Atilano said that he later routinely rotat-ed from the stick position to the third-base position (oneof the dealers positions adjacent to the boxman) wherehe worked for approximately another 20 minutes beforebeing replaced by another dealer for break time." Atthe time he was replaced from the base position, Atilanowas told that Cavaricci wanted to see him, so he went tothe back of the pit. When Atilano approached Cavaricci,he remarked, "I am in a lot trouble, huh?" Cavaricci re-plied, "Yeah, you're in real big trouble. I've got to letyou go." Atilano then inquired, "Why? Because theBoorman didn't like the way I emptied the bowl?" Ca-varicci responded: "It's not that. It's just your attitude ingeneral." Atilano argued, "Well, my attitude is no differ-ent than anybody else's. You know, I do what you wantme to [d]o, I do my job." To this Atilano said that Ca-varicci remarked, "Well, it's not me. It's out of myhands. It's somebody else." Atilano asked: "Well, there isno way I can talk you out of firing me?" Cavaricci re-sponded, "No. I was suppose to let you go three monthsago, but I didn't. I got a list of names." Atilano testifiedthat Cavaricci then remarked, gesturing with his hands,"[This one, this one and this one. And you are on thelist. Wye] got to let you go."According to Atilano, Cavaricci and he (they hadknown each other while they were both employed at theMarina Hotel in Las Vegas prior to their employment atthe Sahara) parted friends; he told Cavaricci that he hadno hard feelings and Cavaricci told him to tell prospec-tive employers to call him if he needed a reference.Atilano picked up his termination slip (G.C. Exh 14)the following day at the personnel office. The termina-tion notice lists a violation of "Policy #11" as the reasonfor discharge. Although never specifically explained, theapparent reference in the termination slip is to the"Sahara Hotel General Rules" that are applicable to allemployees. Those general rules provided that violatorsare subject to a warning notice and/or discipline or dis-charge for among other things: "11. Willful Miscon-duct."2423 The testimony throughout the hearing established that the dealerswork 40 minutes on a game and then receive a 20-minute break.24 Item 11 of the rules and procedures for dice dealers clearly refers toconduct on the part of the baseman and not a stickman and hence wouldnot be applicable to the accusation made against Atilano. The only refer-ence to a sticlonan's duty in connecton with dumping a bowl is rule andCavaricci testified that Wong reported the unprofes-sional bowl dumping incident to him According to Ca-varicci, Wong told him that Atilano had dumped thedice "in a very defiant manner," that he had thrownthem up in the air.25 In his direct testimony, Cavaricciasserted that Atilano had been warned several times ver-bally about his defiant manner and attitude, and recalledthat Atilano had received one written warning slip."Cavaricci testified that when Atilano was terminated,there was no extended conversation other than the factthat he had expressed sorrow for letting Atilano go andadvised that the reason for his termination would be setout on his termination slip. Cavaricci denied that he toldAtilano that he had been instructed to terminate Atilano3 months prior or anything similar to that. Cavaricci alsodenied that he was aware of Atilano's union sympathiesat the time he was terminated, or that Atilano had evervoiced any complaints about the operation of the Saharaafter the sale, In fact, Cavaricci testified that Atilano wasalways very congenial toward him Having thus testified,Cavaricci then said that Atilano gave him the impressionthat he had a bad attitude toward the new managementfollowing the takeover.27 When cross-examined, Cavar-icci asserted his belief that Atilano had received threewarning slips as well as numerous verbal warnings, butthis testimony appears to be unsupported exaggeration.The boxman positioned directly across from Atilanowhen the bowl dumping incident reportedly occurredwas Norman Palor. Palor was not called as a witness byeither side, nor was his absence otherwise explained byanyone. In her brief, the General Counsel argued that Ishould draw an inference adverse to the Respondent forits failure to call Palor. Obviously, Palor would havebeen in a position to corroborate the manner in whichthe bowl was dumped and to provide useful testimony asto whether Atilano's actions on the evening on which hewas terminated was in any manner unusual. However,this testimony could cut both ways•it could either beprocedure for dice dealers 25 that reads: "Always dump the bowl, nevertake the dice out of the bowl with your hand."25 At the hearing, both Cavaricci and Wong physically demonstratedthe manner in which Milano had purportedly dumped the dice bowl. Inher brief, the General Counsel argued that had the dice been dumped inthe manner demonstrated by Cavaricci and Wong, they would have beenthrown into the boxman's money rack. In my judgment, the demonstra-don at the hearing was exaggerated.26 The record reflects that Atilano received a written warning datedJanuary 22, 1983, from Pit Manager Zack Azar (R. Exh. 3). The warningconcerned arguing with a boatman over the boxman's instruction to Mi-lano to refrain from assisting a player. According to Cavaricci's testimo-ny, when this warning slip was issued, Atilano refused to sign it and thematter was referred to Cavancci, who threatened a further warning slipif he persisted in his refusal to sign the shp. At the conclusion of thisearlier warning transaction, Cavancci said that when Atilano was giventhe pink copy of the warnmg slip, he said, "in a defiant manner that thepink copy would look good in his bathroom." Cavaricci told Atilano to"knock that stuff off and to straighten his act out."27 On cross-examination, Atilano testified that nobody was "overthrilled about the new management" and "nobody was like over thrilledabout the working conditions." tIe acknowledged that he was not enthu-siastic and that he felt "complacent." According to Atilano, he was un-willing to make any extra effort because he had the feeling that manage-ment would end up warning him about it and, as a consequence, hemerely did his job. This testimony by Atilano seems to indicate that hewas pained by the warning that he had received m January. 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDuseful to the Respondent or to the General Counsel•andfor that reason I decline the General Counsel's invitationto base an adverse inference on Palor's failure to testify.Moreover, it is noted that Atilano's own testimony re-flects the fact that•at the very least•Wong admonishedhim about the manner in which he dumped the bowl.b. ConclusionsI am satisfied that the credible evidence concerningAtilano's termination supports the conclusion that theevidence preponderates in favor of the allegation madeby the General Counsel.Concluding as I have that the Respondent had adopteda policy sometime before Atilano's termination to dis-courage collective bargaining among the casino employ-ees, the critical determination in Atilano's case essentiallyboils down to whether Atilano's account of his termina-tion conversation with Cavaricci deserves to be creditedover that of Cavaricci. Although in certain respects Ati-lano was hesitant to acknowledge any responsibility forprior warning slips that he received, I found him in gen-eral to be a candid and convincing witness in the courseof his testimony. By contrast, Cavaricci was given re-peatedly to exaggeration and unsupportable speculationconcerning several matters in the course of his testimo-ny. Thus, in addition to his inflated account of thenumber of warnings received by Atilano, Cavaricci's as-sertion that Robert Bero (detailed below) was repeatedlyabsent from work is simply an unsupported assertion thatprovided considerable reason to doubt his veracity.Moreover, Cavaricci's repeated description of employeesas "defiant" appeared to be used as a depreciating buzzword so frequently and so out of context that it lost anyreal meaning in describing employee actions. Finally, Inote that the detail in the transaction leading from thebowl dumping incident at the table to the terminationconversation in the back of the pit as described by Wongand Cavaricci are to a certain degree inconsistent. Thus,Wong purportedly spoke to Ortiz, who in turn took Ati-lano to Cavaricci. Cavaricci's testimony suggests that helearned of the incident directly from Wong and made nomention to Ortiz, who in turn took Atilano to Cavaricci.Cavaricci's testimony suggests that he learned of the in-cident direclty from Wong and made no mention ofOrtiz' role in the termination. Ortiz did not testify norwas his absence explained. Although I recognize that inthe busy hubbub of a casino dice pit these inconsistenciesmay be only incidental, especially months later, they doindicate further a lack of reliability in the account pro-pounded by Cavaricci. On the other hand, there wouldbe a natural tendency on the part of Atilano to moreclearly recall the events surrounding his termination asthe impact on his life was obviously greater than anyoneelse involved. Because Atilano's demeanor while testify-ing as a witness provided no significant basis to discounthis testimony when weighed against that of Cavaricci, Ifind that his account of the termination conversationwith Cavaricci to be reliable and generally accurate.Crediting as I have, Atilano's account of the termina-tion conversation, it is clear that it provides ditect evi-dence that his termination was ordered by others in theRespondent's organization and was not the result of ac-tions that occurred on the floor. Accordingly, it is myconclusion that the Respondent's explanation of Atilano'sdischarge propounded at the hearing was a pretext tomask the true reason for his termination. As Atilano re-mained an active union sympathizer and had beenthroughout the organizational effort an open supporter ofthe Union, I fmd that it is reasonable to conclude underthe circumstances•especially in view of the Respond-ent's policy of resisting the employee's effort to bargainthrough a representative chosen under the Act•that Ati-lano's discharge resulted primarily from the Respond-ent's overall policy of discouraging union activitiesamong its casino dealers. Accordingly, I fmd that Ati-lano's termination violated Section 8(a)(3) of the Act asalleged in the General Counsel's complaint.3. Robert Beroa. The evidenceBero, a crap dealer who began his employment at theSahara in 1975, was terminated effective September 11,1982.Bero's active support of the Union was manifested in avariety of ways. He joined the Union in approximatelyJune 1980, early in the organizing drive. In addition,Bero estimated that he passed out approximately 15pledge cards to other employees and that employees re-turned pledge cards to him, apparently to pass along tothe Union. In addition, Bero said he discussed the Unionwith a variety of employees and supervisors throughoutthe organizational effort. Thus, Bero recalled that therewas open talk about the Union in the dice pit itself. Herecalled one conversation with Les Kasner (who at thetime was employed as a boxman, but later became afloorman) in which Kasner sought to discourage theunion effort by suggesting that the management mightput "no tipping" signs on the tables and might close , thehotel for a short period and reopen with an entirely newstaff. Bero also said that he had a number of conversa-tions concerning the Union with Floorman Don Law-rence. According to Bero, Lawrence would always askprobing questions about what was happening, what dif-ferent employees were doing, and where Bero stood.Bero testified that he never made any secret about hisprounion attitude. Bero further said that he attended twosessions of the polygraph hearing at which supervisors ofthe Del Webb management were present and that he waspresent at the union meeting held at Gloria Nelson'shouse that was covered by a television news team. Berosaid that he appeared on television as a result of this cov-erage, apparently as the television camera panned the au-dience.28 Bero attended the strike vote meeting held atthe union hall on August 30, 1982, and recalled thatthere were television cameras as he entered the unionhall. Bero also recalled that following the evening news-cast after the strike vote meeting, Floormen DenverDavis and Don Lawrence indicated to Sid Martin, VinceGiuffre, and himself as they approached the dice pit to-28 In addition, Bero recalled that Sahara employees Art Andersen, BobBrooks, Q. B. Bush, and Vince Giuffre also were on television as a resultof the coverage of the meeting at Nelson's home SAHARA LAS VEGAS CORP.355gether to commence work that they had seen all of themon television." According to Bero, the television newscommentator of the evening of the strike vote meetinglead into the story with a comment to the effect that thiswas the first time in the history of the State of Nevadathat a casino staff at a major strip resort was consideringstrike action. Following the strike vote meeting, Berowas interviewed by a reporter from the print media con-cerning his opinion about the events that had caused thestrike vote, but that as far as he knew, his name wasnever mentioned in a newspapar article.Bero also testified concerning the sole independent8(a)(1) allegation contained in the complaint. In thisregard, Bero said that on August 27-3 days before thestrike vote•he was on his way to the dealers' room forhis regular break and passed by an area where Lawrencewas seated on a couch. According to Bero, he stoppedto speak with Lawrence for a few moments and men-tioned that the situation at the hotel was very bad be-cause no one's job was safe including Lawrence's. Berosaid that Lawrence responded by asking, "Are you sanc-tioned to have a strike?" Bero told him that there wasgoing to be an election in 3 days and that they wouldfmd out then. Bero said that Lawrence then asked,"How do you guys feel? Are you solid, are you togeth-er?" In characterizing this conversation with Lawrence,Bero said that he was mildly supprised because Law-rence's questions seemed to change the direction of theconversation but that he did not feel that Lawrence's in-quiry was malicious or threatening.The events immediately preceeding Bero's terminationoccurred on September 9, 1982. On that date Bero wasscheduled to report for work on the swing shift at 7 p.m.He recalled that by the early afternoon he remained inbed for the most part suffering from symptoms of the flu,i.e., elevated body temperature and vomiting. Feelingunfit to report for work, Bero requested that his girlfriend, Madonna Baguj, call the dice pit, report his ill-ness, and advise that he would be unable to report forwork that evening. Bero said that he Overheard Bagujspeak on the telephone shortly after he made this requestand specifically overheard a portion of her conversationin which she asked to speak to the dice pit, report thatshe was calling about Bero's illness, and advise that hewould not be able to report for work that night. Whenshe completed the conversation, Bero asked her if therewas any problem and that she reported to him that therewas no problem at all.Baguj testified concerning her telephone call to thecasino on September 9. She said she telephoned fromBero's home and asked for the dice pit when she reachedthe casino. Shortly thereafter, a woman came on the lineand she asked for the dice pit manager, but the womantold her that she would take care of the matter. At thatpoint, Baguj said that she told the woman (who neveridentified herself) that she was calling for Bero, that hewas ill with the flu or virus, and that he would not beable to report for work. According to Baguj, the womanon the other end, after hesitating for a few moments, said29 According to Bern. Davis, and Lawrence made a joke of it. One ofthem remarked, "Here come the movie stars."that was fine and the conversation ended. According toBaguj, she only called the Sahara on Bero's behalf onthis one occasion. Baguj said that Bero did not leave theapartment the rest of the day; instead he remained inbed.According to Bero, he reported for work the follow-ing day, September 10, and worked through the evening.Bero said that nothing was mentioned to him about beingabsent the previous work shift. In more general terms,Bero reported that he had never been criticized by anyof the supervisors or managers following the sale."At approximately 9 a.m. on September 11, Bero re-ceived a telephone call from Graveyard Shift ManagerGary Chandler. At this time, Chandler told Bero that hewas terminated because the casino was making somechanges. Chandler gave no further explanation.Bero said that the following day he went to the hotelwhere he was given a written termination notice (G.C.Exh. 17). Bero's termination notice is signed by SwingShift Manager Cavaricci. It recites as a reason for histermination, a violation of several rules including generalrules 1 and 10, casino department rules 7 and 21, anddice rule number 33. General rule 1 alludes to poor at-tendance due to habitual tardiness or unexcused ab-sences. Bero asserted that his September 9 absence wasthe sole occasion following the sale he did not report fora scheduled shift. Apart from Cavaricci's testimony dis-cussed below, no attempt was made to rebut this asser-tion by Bero from any of the documentary evidenceavailable to the Respondent. General rule 10 and casinodepartment rule 7 both relate to insubordination. Berodenied that he had ever been warned or reprimandedconcerning any insubordinate conduct and denied that hehad any encounters with any member of the new, man-agement of an insubordinate nature. Casino departmentrule 21 refers to the 90-day probationary period and dicerule 33 prohibits cross-firing." Bero denied that he hadengaged in any cross-firing since the new managementtook over the Sahara or that he had even been accusedof engaging in cross-firing.Following his termination Bero applied for unemploy-ment compensation benefits and his application was op-posed by the Respondent. According to Bero at the un-employment compensation hearing held to resolve theissues raised by the Respondent's opposition, Pit Manag-er Joe Ortiz testified that Bero was terminated becausehe had called in sick on numerous occasions and thatwhen he, Ortiz, attempted to reach Bero, on such occa-sions, Bero was not at home. In the present proceedingBero denied that he had called in ill on "numerous" oc-casions.On cross-examination, Bero was questioned at length concerningwarnings that he had received under the Del Webb management thatdated from 1981 and before This evidence shows that Bero had receivedapproximately four written warnings under the old management, butnone related to his bemg absent from work. As in all other instances, theRespondent conceded that the pnor Del Webb warnings were not con-sidered in making the decision to1 teninnate Bero. Indeed, in no case isthere evidence that the employee's personnel file was reviewed for anypurpose prior to, or at the time of, their termination31 Cross-firing is nonwork related talk between dealers The recordshows in general that cross-firing is strictly prohibited when play is inprogress and largely ignored at dead tables, s e., tables where there is noplay. 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCavaricci testified that he terminated Bero for exces-sive absenteeism asserting that he had called in sick sev-eral times. Cavaricci could not recall the number oftimes that Bero had called in sick but he asserted gener-ally that it was "quite often." Cavaricci denied that hewas instructed by anyone to terminate Bero and reportedthat he did not have a conversation with Bero at thetime he was terminated.Although Shift Manager Gary Chandler was called bythe Respondent concerning the termination of anotherindividual, Chandler did not testify concerning his in-volvement in the termination of Bero. As previouslynoted, Ortiz was not called as a witness in this proceed-ing.Floorman Don Lawrence testified that approximately2 weeks after the sale, he had occasion to warn Beroabout cross-firing. Lawrence recalled that at the timeBero was on a dead game (no players) and that he wasattempting to speak to another dealer in a live crapgame. He reported that Bero discontinued the cross-firing when he told him to do so. Lawrence said he re-ported the incident to Ortiz at the time. Lawrence couldnot recall the name of the other dealer to whom Berowas speaking but asserted that he talked to both the deal-ers about the cross-firing. Lawrence acknowledged thatno written reprimand was given concerning the cross-firing incident. Although Lawrence acknowledged thathe was aware that almost all of the dice pit dealers fa-vored the Union, he testified that dealer Dick Moody,who was still employed at the Sahara at the time of thehearing, was the only dealer who was very outspokenabout his prounion sympathies.b. ConclusionsThe credible evidence proponderates in favor of theGeneral Counsel's allegation concerning Bero's termina-tion.Bero, who impressed me as a credible and candid wit-ness, was an active union sympathizer. It is evident thathe was open and straightforward about his sympathieswith his supervisors over the years and, hence, I findthat knowledge of Bero's sympathies were well knownamong those in the Del Webb hierachy at the Sahara.The effectuation of Bero's termination as described byhim strongly suggests that it was originated at someplace in the Respondent's organization other than at thecasino floor supervisory level. Thus, Bero receivednotice of his termination from Supervisor Chandler who,insofar as this record shows, had no involvement withthe discharge decision. Moreover, Chandler's explanationto Bero that he was being terminated "because somechanges were being made" when compared to the rea-sons listed on Bero's termination slip further suggeststhat the Respondent was attempting to mask the truereason for Bero's discharge.In addition to Chandler's misleading explanation toBero about the reason for his discharge, other evidencediscloses serious deficiencies in the Respondent's expla-nation of the reason for Bero's discharge. Thus, no sup-port exists for Cavaricci's assertion in the instant hearingand Ortiz's assertion in Bero's unemployment compensa-tion hearing that Bero had been absent frdm work due toillness on an excessive number of occasions. In fact, therecord shows that Bero reported ill on one occasion onlyand the Respondent made no attempt to dispute his testi-mony on this point with its business records. Moreover,Cavaricci, the only witness of the Respondent to testifyabout the reasons for Bero's discharge, made no mentionof the purported insubordination listed on Bero's termi-nation slip as among the reasons for his separation. Thesevariances between Cavaricci's testimony, the reasons ad-vanced on Bero's termination slip, and the true state ofaffairs further support the conclusion that the Respond-ent has not disclosed its real motives for dischargingBero.Because the Respondent has not proffered a consistentand believable explanation for terminating Bero, it is nec-essary to look elsewhere in this record for the truereason for Bero's discharge. Having done so, I fmd thatit is reasonable to infer that Bero's discharge wasprompted by his union sympathies as it occurred at atime when the Respondent was otherwise engaged in ac-tivities designed to frustrate the collective-bargainingprocess and, when called on to provide an explanationfor Bero's discharge, the Respondent put forth reasonsthat are unsupported and false. In these circumstances,the only other inference permissible from this record isthat Bero was terminated because of his union sympa-thies and, hence, I conclude that Bero's termination vio-lated Section 8(a)(1) and (3) of the Act as alleged in thecomplaint.With respect to the independent 8(a)(1) conduct al-leged involving Bero and Lawrence, I find that the Gen-eral Counsel's evidence insufficient to support that alle-gation.Bero acknowledged several conversations with Law-rence regarding union affairs. The record supports theconclusion that the strike vote matter was well knownand widely discussed at the Sahara. Lawrence's appar-ently casual inquiries to Bero contain no direct threats orpromises and, in view of the prior discussions with Law-rence about union matters, the circumstances profferedby the General Counsel to support the coercive interro-gation allegation clearly do not meet the present Boardstandard. Rossmore House, 269 NLRB 1176 (1984).4, Raymond Ferreroa. The evidenceFerrero, a day-shift 21 dealer who commenced work-ing at the Sahara in 1966, was terminated on July 29,1983.32 Of the discharges alleged in the instant com-plaint, Ferrero's was the last. Ferrero was terminated byJoe Bono, the day-shift 21 pit manager at that time.Until his discharge, Ferrero had never received anywritten warnings or any other known disciplinary action.On one occasion approximately 7 or 8 years before thehearing, Ferrero had been honored as the "dealer-of-the-month." Nevertheless, Ferrero's self-described assessmentof his ability was that he was an average dealer.32 Ferrero was originally employed at the Del Webb organization atthe Mint in January 1964 and was transferred to the Sahara in 1966. SAHARA LAS 1/QA-S CORP.357In the 10-year period preceding his discharge, Ferreroassisted the dealer's toke committee in dividing and dis-tributing the dealers' tokes (tips). During the final 2 yearsof his employment, Ferrero served as an elected repre-sentative of the 21 dealers on the toke committee. In ap-proximately June 1980, Ferrero attended one of theunion meetings at Gloria Nelson's home and his interestin the organizing drive at the Sahara was sparked at thattime. Following the initial meeting that Ferrero attendedit was his belief that he attended all other union meetingsrelated to the Sahara organizing drive save one. Addi-tionally, Ferrero solicited other dealers to join the Unionin the dealer's breakroom and in the "help's hall." Fer-rero's interest in the Union continued even following thesale of the Sahara; he solicited dealers transferred fromthe Hacienda to join the Union. According to Ferrero'sestimate, at one time or another he talked to nearly all ofthe dayshift 21 dealers about joining the Union. WhenFerrero attended the August 1982 strike vote, he wasinterviewed by a television newsperson and his interviewwas carried on a local television station. Ferrero recalledthat one of the department heads at the Sahara spoke tohim concerning the television interview.33 When collec-tive bargaining began, Ferrero was one of six or sevenemployees who attended the negotiating sessions as anobserver.On his fmal day of employment, Ferrero was assignedin the 21 pit as a relief dealer.34 At approximately 4:20p.m. Ferrero filled in for the regular dealer on BlackJack table No. 1 (BJ-1). There were three players at thattable when Ferrero entered the game; one of the players,Gaylord Stubbings, was betting substantial sums ofmoney and was usually playing more than one hand pergame. Although Ferrero was not acquainted with Stub-bings, the latter also placed bets for Ferrero from time totime that ranged from $25 to $100.Because of the stakes advanced by Stubbings, the playat BJ-1 attracted considerable attention. Thus, in addi-tion to the floorman, Jaime Rodriguez, whose duties or-dinarily included close oversight of a limited number of21 tables, the play at BJ-1 was carefully observed by PitManager Bono and his immediate superior, Shift Manag-er Weiss. Bono said he paid particular attention to theplay at BJ-1 by standing behind and to Ferrero's leftwhere he could observe the dealing during this entirerelevant period with the exception of a brief periodwhen he turned away to telephone the "eye-in-the-sky"to determine whether the play was being videotaped."Weiss, who introduced himself to Stubbings and chattedwith him, appeared to have been present for most of theperiod after Ferrero arrived to deal, standing adjacent toStubbings facing Ferrero. Dave Slater, the security em-ployee on duty in the "eye-in-the-sky" and himself an ex-33 During his testimony, Ferrero could not recall the departmenthead's name; it was his belief that the individual headed the Sahara's ad-vertising department.34 The relief dealer substitutes on a 21 table so the regularly assigneddealers may be relieved for their 20-minute break35 The "eye-in-the-sky" refers to the overhead electronic surveillancesystem that is manned by security personnel The system is capable, interalia, of scanning the casino floor, focusing on a single table, and videotap-ing play.perienced dealer, observed the amount of money beingbet by Stubbings as his camera system scanned table-to-table and began videotaping the play at BJ-1 because itwas easily the heaviest action in the house at the time."Where large stakes are involved, it does not appear thatadded supervisory attention is unusual. Forewarned bythe departing dealer of the heavy sums involved, Ferreroasserted that he exercised considerable caution in dealingto Stubbings as he had not been involved in a game withsuch large stakes in a number of years and he was nerv-ous about it.Ferrero continued to deal at BJ-1 beyond the normal20-minute break period a relief dealer would be expectedto be at the table. No explanation was provided aboutwhy this occurred or who may have made the decisionthat Ferrero was to be retained at the table. While Fer-rero was still dealing, Stubbings eventually exhausted hischips and executed a marker (credit slip) for an addition-al $1000 in chips. After losing a portion of that money,Stubbings finally withdrew from the game at 4:45 p.m.having lost, by Ferrero's estimate, approximately $4000in slightly less than half an hour while Ferrero was deal-ing.According to Ferrero, the only impropriety called tohis attention during the course of play occurred whenStubbings put down bets for fOur hands of 21. It is con-certed that the house rules limit players to three hands inany single game but Ferrero asserted that when the fourbets were placed he looked over his shoulder at Bonoand then dealt the hands.37 At the completion of thatgame, Ferrero reported that Bono admonished him tolimit the play to three hands per player per game. Bono'srecollection of this incident varied only insignificantlyfrom that of Ferrero but, more importantly, Bono con-ceded that such an infraction would normally result onlyin a written warning after repeated violations and that adealer would only be discharged for this reason on fur-ther failure to adhere to the rule. Nonetheless, Ferrerosaid that when he was finally relieved on the table hisfloorman informed him that Bono wanted to speak tohim about dealing four hands.Although Ferrero sought to comply with the floor-man's instructions immediately, he was unable to locateBono within the 21 pit and soon left for his own 20-minute break period. When Ferrero returned and wasabout to relieve another dealer, Homer Sims, anotherfloorman, told him to retrieve another dealer from thebreak room and then wait for him at the bar. Ferrerocomplied with that instruction also. After a short wait atthe bar, Ferrero was approached by Bono who told himhe was being terminated. Ferrero asked if the reason washis union activities, noting that he had worked at thecasino for 19 years. Bono responded, "I can't tell you.You'll find out when you get your termination slip."Rhetorically, Ferrero questioned, "You can't tell me[?]"Sticking to his earlier response Bono replied, "No, you36 Slater began videotaping the game even before Bono telephoned37 Ferrero's testimony does not show that Bono responded to Ferreroin any fashion. Ferrero said that earlier when Stubbings initially bet a$100 chip for the dealer, he hesitated to look at Bono and Bono respond-ed with a nod Ferrero interpreted as approval. 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwill get it when you get your termination slip [tomor-row]." Ferrero then left as he was not given the optionof completing his scheduled shift.The termination slip later provided to Ferrero (G.C.Exh. 19) listed the following three reasons for his termi-nation: (1) poor job performance; (2) dishonesty; and (3)permitting a player to handle bet money after the start ofa game. Apart from the termination slip, there is no evi-dence that Ferrero was provided with an explanation forhis termination, notwithstanding that the first two rea-sons listed on the termination slip are, at best, generic innature.Bono was the sole witness called by the Respondent toexplain the reasons for Ferrero's discharge despite thefact that•as detailed further below•several others whotestified in this proceeding about other matters wereclosely involved in the discharge decision if, in fact, nomore responsible for it than Bono. Bono, who agreedthat he had encountered no problems with Ferrero'swork performance prior to July 29, explained that as hewatched Ferrero dealing to Stubbings there were a lot ofthings "going on" that he could not pinpoint but that hedid not like. Pressed further to explain what he observed,Bono explained, "Just . . . a lot of little discrepancies,nothing major, but just a lot of little things." Principalamong those "little discrepancies" (as guaged by the factthat they were the only ones he could recall asked forfurther detail by Respondent's counsel) were the veryslow-paced progress of the game and the four-hand gamedealt to Stubbings (which, as noted above, Bono laterconceded on cross-examination was not normally aground for termination nor was it cited on Ferrero's ter-mination slip). Bono asserted that his discomfort aboutthe game centered solely on the play involving Stubbingsrather than the other players.After watching the game for approximately 15 to 20minutes, Bono telephoned the overhead security stationto inquire if the play at BJ-1 was being taped andlearned that it was. Bono then returned to watch theplay until Stubbings left the table. At the hearing, it wasBono's opinion that Ferrero was aware that the play atBJ-1 was, at least, being observed by the overheadcamera.When Stubbings departed, Bono went to the overheadsecurity room to review the videotape. According toBono's account, the videotape was eventually reviewedapproximately three times with a variety of individualsbefore the decision was made to terminate Ferrero andthat decision was effectuated. Thus, Bono testified thatafter he viewed the videotape, he summoned Weiss,Chandler, Sims, and Peacock to review it because therewere "some discrepancies that I didn't like whatsoever,and I wanted another opinion." Bono asserted that it washis judgment after reviewing the tape that Ferrero washelping Stubbings win. When Bono was pressed oncross-examination to identify the person who actually de-cided to terminate Ferrero, he testified, "I guess whoev-er reviewed the tape." And when asked directly if hehad made the decision, Bono testified, "It was a generalthing amongst the people who reviewed the tape." Nev-ertheless, Bono also asserted that Weiss and Chandlerwere asked to review the tape because, "I don't do any-thing unless they tell me."The videotape segment of the play at BJ-1, whichpurportedly resulted in Ferrero's discharge, was intro-duced in evidence through Bono (R. Exh. 6) and he nar-rated the playing of the tape (which lacks any audioproperty) during the hearing. During this narration,Bono pointed to three instances where, in his judgment,Stubbings had made a clear hand signal to be dealt anadditional card but Ferrero failed to do so.38After having an opportunity to review the tape, Fer-rero testified on rebuttal that he was having considerabledifficulty understanding Stubbings' various unorthodoxsignals and would often confirm the player's signals withsignals of his own, which is not an unusual practice.Ronald Ruffin, a former floorman for the Respondent,was called as a rebuttal witness by the General Counseland was permitted to testify concerning the Respondent'srules and Ferrero's conformance with them during thecourse of play shown on the videotape. In Ruffin's view,Stubbings hand signals were not very clear and at leastin one instance he felt there were conflicting hand sig-nals. He noted that if a dealer errs in dealing a card to aplayer or bypassing a player, a floorman must be calledto resolve the situation created by the dealer's error;hence, Ruffin said that as a floorman he would not delib-erately standby and watch a dealer make a mistake.In addition, Bono identified an instance in the tapewhen, in his judgment, Stubbings added a bet for thedealer after the first card was pulled from the dealingshoe." Although Ferrero conceded that the card hadbeen removed from the shoe, he noted that the card hadnot yet been turned over when the bet was placed byStubbings. In that instance, Stubbings had placed a $100bet on behalf of the dealer. In a later instance, Stubbingsplaced a late $25 bet for Ferrero and Ferrero rejectedthe bet.Altogether, Ferrero estimated that he won approxi-mately $600 in tokes in the course of play involvingStubbings. Because tokes are pooled and divided evenlyamong all dealers who worked during any given 24-hourperiod, Ferrero estimated his personal gain from thetakes put up for him by Stubbings was approximately $3.No attempt was made to dispute Ferrero's estimate.b. ConclusionsI am satisfied that the credible evidence concerningFerrero's termination supports the conclusion that the38 Under the house rules a player is required to provide a hand signalin order to indicate a desire to either be dealt added cards or to play withthe cards already dealt. The preferred signal for the former is a scratch-mg motion with a cupped hand over the cards in the direction of theplayer. The preferred signal to play with the cards dealt is a palm-downwaving motion over the cards It was agreed that it was the dealer's dutyto see that the player understands the signals and conforms with thispolicy presumably to permit the overhead surveillance personnel to un-derstand the play in progress. Oral commands from the player to thedealer are not accepted39 The dealing shoe is a plastic wedge shaped deVice located on thetable adjacent to the dealer that may contain 5 or 6 decks of playingcards. Proficient dealers remove cards during play from the shoe with arapid sweeping like motion over the sloped front of the shoe. SAHARA LAS VEGAS CORP.attempt to engage in any dishonest conduct. His unspot-ted record of 19 years service to the Sahara casino dem-onstrates that any such attempt would have been highlyout of character.In sum, having carefully wieghed the Respondent's ex-planation for Ferrero's discharge, and having rejectedthat explanation as being untruthful, it is necessary tolook elsewhere for an explanation of the motives under-lying this discharge. The record before me shows thatFerrero was an active and open union adherent over thecourse of years the casino employees have attempted toachieve fruitful collective bargaining that the Respond-ent has resisted. It is not unreasonable to infer that thesummary dismissal of Ferrero in view of his persistentadherence to the Union's effort to advance the process ofcollective bargaining would serve to weaken the supportfor the Union and thereby advance the Respondent's re-sistence to collective bargaining for the casino employ-ees. As these conditions remained extant at the time ofFerrero's discharge and as the Respondent advanced anuntruthful explanation for Ferrero's discharge, I find thatthe Respondent sought to further discourage support ofthe Union and the process of collective bargaining byterminating Ferrero. Accordingly, I conclude that Fer-rero's discharge violated Section 8(aX3) of the Act, as al-leged.359evidence preponderates in favor of the allegations madeby the General Counsel.Bono's assertion that Ferrero was dishonestly aidingStubbings in the course of play on July 29 is, in my judg-ment, not at all supportable on the basis of the evidencebefore me. At the outset, I note that Stubbings was spec-tacularly unsuccessful; by all accounts, he lost in theneighborhood of $4000 in the course of a half an hour atBJ-1. And if as Slater testified, the play at BJ-1 waseasily the heaviest action in the house at the time, I findit difficult to rationalize Bono's assertion that Ferrerowas undermining the house's interest absent compellingevidence, which is simply not present in this record. Thefact that the Respondent failed to solicit corroboratingevidence from several other supervisors involved direct-ly in the oversight of the game and the review of thetape is, in itself, adequate to permit the adverse inferencethat Bono's claim of dishonesty by Ferrero is unsuppor-table. Additionally, it is reasonable to assume that ifsome dishonest conduct was suspected, there would havebeen considerably more intervention in the play by theplethora of supervisors present. In fact, there was practi-caly none of any significance. If Bono did indeed suspectsome form of collusion between Ferrero and Stubbings,Ferrero's continuation on the game beyhond the regular20-minute work period for a relief dealer and the exten-sion of an added $1000 marker to Stubbings in the courseof play at Ferrero's table are simply inexplicable. Hence,in weighing the probabilities and available inferencessuggested by the circumstances surrounding the play andthe explanation put forth by the Respondent at the hear-ing, I am persuaded that Bono's explanation concerningthe reasons for Ferrero's termination is simply false.Bono's performance as a witness further supports theforegoing conclusion. Even the record reflects the eva-siveness of his responses to questions concerning the de-cision-making process leading to Ferrero's discharge andhis appearance while testifying strongly reinforced myconclusion that the reason he advanced for terminatingFerrero was not true. Furthermore, his claim at onepoint in his testimony that he was unaware that therewas a Union at the Sahara likewise did not inspire confi-dence in his truthfulness, especially when he subsequent-ly conceded on cross-examination that he was aware ofthe publicity concerning the Union at the Sahara. Inshort, I did not find Bono to be a convincing witnesseither in the course of the hearing or on a careful reviewof his testimony and, hence, I do not credit his explana-tion of the reasons for Ferrero's discharge.By contrast, Ferrero's demeanor while testifying andthe plausible explanations he provided were persuasive.After reviewing the tape of the play involving the Stub-bings play, I am satisfied that in connection with the latebet incident, Ferrero made a reasonable judgment toaccept it. This conclusion is strongly supported by thefact that there was no intervention by any of the supervi-sors attracted to the game by the magnitude of the stakeseither to overrule Ferrero's judgment or to caution himconcerning his judgment. Moreover, Ferrero's assertionthat he was being noticeably cautious during the courseof the play with Stubbings and the presence of severalsupervisors makes it highly unlikely that Ferrero would5. Vincent Giuffrea. The evidenceGiuffre, a swing shift craps dealer who was originallyemployed at the Sahara casino in November 1971, wasdischarged on September 6, 1982.Giuffre joined the Union when the organizing drivefirst started. Thereafter, Giuffre distributed union pledgecards to other dealers and solicited support for the Unionat, among other places, the dealer's break room. He at-tended many of the union meetings and testified in sup-port of one of the 8(aX1) allegations contained in thecomplaint giving rise to the so-called polygraph hearing.In addition to the foregoing activity, other occurancessuggest that Giuffre's activities have been noticeable tothe Sahara management. Thus, Giuffre was in attendanceat the 1981 union meeting at Nelson's home that receivedTV media attention as well as the 1982 strike vote meet-ing also covered by the media. In both instances, Giuffrewas among those who appeared on local news programsand his presence was observed by casino supervisorypersonnel. Moreover, Giuffre associated around thecasino with other employees who were actively support-ing the Union including Arthur Anderson and SidneyMartin, both alleged discriminatees in this matter.Giuffre was retained by the Sahara following the sale.Recalling his brief employment history after the sale,Giuffre said that he worked 3 days, then was off work illfor 3 days, and, finally, worked 6 consecutive daysbefore he was terminated. During his illness, Giuffrecalled the casino each day at least 4 hours in advance ofhis scheduled shift to report his condition as the Re-spondent's rules require. No evidence was proffered tocontradict Giuffre's assertion in this regard and no expla- 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnation is provided as to why Giuffre's absences werecited on his termination slip as one of several causes forhis discharge.Giuffre reported for work as scheduled at 6 p.m. onSeptember 6, his final day of employment. Three craptables were open that evening but only one•that towhich Giuffre was assigned•was busy. At approximate-ly 8 p.m., Pit Manager Ortiz closed one of the emptytables and reassigned its crew to Giuffre's busy table.Ortiz instructed Giuffre's crew to punch out and gohome. There is no evidence that this action was takenfor any reason other than the lack of business.After Giuffre was relieved, he went to the dealer'sbreak room, spent 15 or 20 minutes visiting with friends,and then proceeded to leave the casino, stopping on theway to punch out at the timeclock. Ortiz met Giuffre atthe timeclock and advised him that he was being let go.Giuffre sought an explanation but Ortiz told him onlythat there were several reasons and that Ortiz did notknow what they were.4† Ortiz referred Giuffre to thetime office for his termination slip but, as it turned out,the slip was not available for Giuffre until the followingday.When Giuffre was provided with a termination slip(G.C. Exh. 16), which is signed by Shift Manager Cavar-icci, it listed the following as reasons for his discharge:(1) poor attendance (General Rule 1); (2) insubordination(General Rule 10); (3) aiding a player and taking oddswithout direction from a boxman or a floorman (DiceDealer Rule 21); (4) cross-firing (Dice Dealer Rule 33);and (5) fraternizing with dealers and customers (DiceDealer Rule 32).41In general, Giuffre denied any awareness that the newmanagement disapproved of his work or work-relatedconduct. As noted above, Giuffre's assertion that his ab-sences for illness were reported in advance in accordwith Respondent's policy is uncontradicted. Giuffredenied that he was ever accused of insubordination.Giuffre recalled one instance following the sale where aplayer requested his assistance in betting odds that heprovided while Ortiz was standing directly behind himand Ortiz said nothing in the nature of an admonishment.Giuffre also denied that he engaged in any cross-firingwith other dealers or that he fraternized with the cus-tomers. Indeed, the only admonishment Giuffre couldrecall that he received from any supervisor or managerfollowing the sale occurred approximately 2 or 3 dayspreceding his discharge when a floorman told him thathe smiled too much for the new casino manager.4240 In its brief, Respondent asserts that Ortiz "declined to enumerate"the reasons fcir Giuffre's discharge at this time. Giuffre's uncontradictedand unambiguous testimony concerning Ortiz' statement does not meritany inference other than the fact that Ortiz intended to convey the im-pression that he did not know the reasons for Giuffre's discharge at thattime.41 Immediately prior to the sale, Giuffre received a written warningand a 3-day suspension for cross-firing with Art Andersen, who was simi-larly disciplined. There is no evidence that this mcident played any rolein Giuffre's later termination by the new management.42 Evidence other than Giuffre's testimony indicated that this admon-ishment circulated among the dice dealers as a joke;Don Lawrence, a floorinan who often directly super-vised Giuffre, acknowledged that many of the dice deal-ers talked to him about the Union organizing campaignopenly; that nearly everyone who spoke to him favoredthe Union; that he was aware that in 1980 nearly every-one in the dice pit supported the Union; that he wasaware of nearly all of the union activities even though henever attended any of the meetings. Lawrence deniedthat he ever passed information that he acquired aboutthe Union to the Del Webb management or that he hadbeen called on by the new management to finger theunion activists. Lawrence further denied any awarenessconcerning the existence of a "hit" list of union sympa-thizers. Notwithstanding his professed knowledge con-cerning the union activities in general and the sympathiesof many of the dice dealers, Lawrence asserted that,even at the time of the instant hearing, he was unawarethat Giuffre, whom he regarded as a personal friend, wasa strong supporter of the Union.Lawrence, who by the time of the hearing had beenpromoted to the position of pit boss on the recommenda-tion of Swing Shift Manager Cavaricci, asserted CasinoManager Boni's announcement shortly after the sale thatline bets were being discontinued until further notice, re-sulted in a precipitous change in Giuffre's attitudetoward his work. According to Lawrence, Giuffre had a"special dance of his own" (meaning that he gyrated hisbody in a certain fashion Lawrence thought was unbe-coming for a dice dealer) and that he was the kind ofperson who "pretty much had it the way he wanted it,"Lawrence said that Giuffre broke many of the rules; heengaged in hustling, did not pay attention to the game,and engaged in cross-firing. Purportedly, Giuffre toldLawrence that he did not care if he was fired because hecould at least collect unemployment insurance."Lawrence testified that Cavaricci bore the responsibil-ity for Giuffre's discharge. Although Cavaricci testifiedabout other matters, he was not called on to explain theRespondent's motive for terminating Giuffre. As notedbefore, Ortiz, the pit manager who informed Giuffre ofhis discharge, was not called at all as a witness. Law-rence, the only supervisor to testify concerning Giuffre,said that he did have a discussion with Cavaricci con-cerning Giuffre prior to Giuffre's discharge, but it is un-likely that Lawrence's report caused Giuffre's discharge.Thus, when asked if such a conversation occurred, Law-rence testified, "I'm sure I [did], but not from the stand-point that he should be fired . . I might have said,'Vince is getting out of line here." According to Law-rence, his report to Cavaricci was not precipitated byany major infraction of the house rules.Lawrence claimed that Giuffre's unacceptable conductfinally reached the level to cause him to be concernedfor his own position so he went to Ortiz in order torelate some of Giuffre's derelictions. Lawrence said thatOrtiz told him not to worry about it.4443 Lawrence acknowledged that he failed to mention this statement byGiuffre at a hearing held concerning Giuffre's unemployment insuranceclaim following his discharge.44 According to Giuffre, Lawrence testified at the unemployment in-surance hearing that he had warned Giuffre about turning his head awayContinued SAHARA LAS VEGAS CORP.361b. ConclusionsThe credible evidence preponderates in favor of theGeneral Counsel's allegation concerning Giuffre's dis-charge.I do not credit Lawrence's denial that he was aware ofGiuffre's active support for the Union. Considering theextent of support for the Union in the dice pit, Law-rence's acknowledged awareness of the union activity ingeneral, his claimed personal affinity for Giuffre even tothe point of overlooking Giuffre's alleged work derelic-tions for so long as to place his own job in jeopardy andGiuffre's public support of the Union to the extent of tes-tifying in the "polygraph" hearing, Lawrence's effort todiminish his knowledge of Giuffre's involvement withthe Union is, in my judgment, contrived. Entirely apartfrom Lawrence's knowledge, which for reasons statedbelow, I do not regard as particularly significant, Giuffreis the one individual among the 13 discharged dealers in-volved here whose support of the Union is a matter ofpublic record. Hence, Respondent's attempt to diminishthe element of knowledge in Giuffre's instance makes itsdefense in Giuffre's case suspect from the outset.After carefully scrutinizing this record, If am satisfiedthat, apart from Giuffre's termination slip that was intro-duced by the General Counsel, there is no probative evi-dence explaining the Respondent's reasons for terminat-ing Giuffre. Although Lawrence recited a laundry list ofGiuffre's purported deficiencies, he admitted that he onlycalled one minor infraction to Cavaricci's attention (theindividual allegedly responsible for Giuffre's discharge)and one other infraction of a house rule to Ortiz's atten-tion. Giuffre's uncontradicted testimony concerningLawrence's statements at the unemployment hearingshows that the decision to discharge Giuffre had alreadybeen made when Lawrence went to Ortiz. If Cavaricciwas motivated to watch for Giuffre's deficiencies as aresult of Lawrence's report, it is not shown in this recordand there is no basis to infer this important fact. Hence, Iam compelled to conclude that the record contains noexplanation whatsoever by any management official re-sponsible for making the decision to discharge Giuffreabout what caused such action.As for the termination slip, I reject that likewise when,as here the listing of Giuffre's purported deficienciesbegins with the claim of excessive absences that is pa-tently unsupportable on the record before me and thereis otherwise substantial reason in this record to questionthe reliability of Respondent's termination records.Moreover, even Lawrence's exuberance to detailGiuffre's defects indicates nothing resembling insubordi-nation as that term is commonly used. Hence, I concludethat Giuffre's termination slip is little other than a recorddesigned to mask the real reasons for his termination.As Guiffre was an active and open union supporterwho was terminated summarily following a long tenureat the Sahara and at a time when the Respondent wasembarking on a course designed to thwart employee de-sires for collective bargaining, I find that it is reasonablefrom the game (which Giuffre denied at the instant hearmg) and thatwhen Lawrence told Ortiz about it, Ortiz responded saying not to worryabout it because "he is already fired."to infer in the absence of an explanation by any manage-ment official responsible for making the decision to dis-charge Guiffre (or at least present when the decision wasmade) that Giuffre was discharged in order to discourageunion activities among the casino employees. According-ly, I conclude that Giuffre's discharge violated Section8(a)(1) and (3) of the Act, as alleged.6. Loren Johnsona. The evidenceJohnson, a craps dealer who began working at theSahara casino in June 1969, was discharged on Septem-ber 19, 1982.Johnson joined the Union in 1981 or early 1982. Afterdoing so, he attended several union meetings and spokeopenly concerning the Union. Discussions about theUnion around the Sahara occurred almost anywhere ac-cording to Johnson. He recalled numerous instanceswhen the Union was discussed among the dealers at thedice tables when they were standing idle. On other occa-sions, the subject came up in the back of the dice pit bythe sign-in log, in the dealer's break room, in the rest-room, at the shoe-shine stand, and other places. Johnsonalso recalled that floormen and other supervisors werewithin earshot when union discussions occurred; he re-ported being present on several occasions when floormenand other supervisors cautioned dealers (including him-self) against talking about the Union at the Sahara. John-son identified Pit Manager Chris Cody, and FloormenLawrence and Davis as supervisors who had occasion tooverhear dealer talk about the Union in which he was in-volved."Following the sale, Johnson was openly critical of thenew management for terminating Del Webb dealers.Thus, 2 or 3 days following the sale, Johnson spokeabout this subject with dealers Robert Bero and SidneyMartin and speculated that they, too, would probably bedischarged without reason and without recourse. On thisoccasion, Pit Manager John Russo intervened in the con-versation telling Johnson, "We're not all hatchet men."Johnson responded by asking Russo why the dealersshould have faith in that assertion after the new manage-ment had made similar promises in its prehire confer-ences and then let several dealers go. Nevertheless,Russo asserted that he was not a hatchman and that hewas not going to fire anyone.When Johnson was discharged, he was told by PitManager Russo that he was being terminated for insubor-dination. Johnson described an incident earlier that dayon which Respondent relies to justify its action in John-son's case. According to Johnson, he was working at abase position during a busy craps game and was adjacentto the boxman, Pat Kennedy. As one player was retiringfrom the game, Johnson solicited the player to colorchange her chips, i.e., exchange smaller denominationchips for a larger denomination, a routine procedure de-45 Johnson testified that both Lawrence and Davis intervened in dealertalk about the Union to caution against that activity at the casino. Neitherdenied Johnson's claim in their testimony Johnson claimed that he haddiscussions with Cody concerning dealer talk about the Union. 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsigned to keep as much change at the table as possible.The player agreed and placed 16 white ($1) chips on thetable. Johnson retrieved the chips and placed them infront of Kennedy calling "color change" so that Kenne-dy would know to exchange the stack for $5 chips.Johnson then went about cleaning the layout in front ofhim in preparation for the next shooter. As he did so,Kennedy interrupted to ask, "What's this?" Johnson saidhe repeated that it was for a color change to which Ken-nedy retorted, "Well tell me." Johnson responded brieflysaying that he had told him. At that point, floormanTom Lynch spoke up from directly behind Johnson, tell-ing him to "dummy-up and clean your layout"46 John-son said that he made a brief retort to Lynch and contin-ued with his work.Johnson continued on the game until his 20-minutebreak period. Following his break, Johnson reported toanother table where he worked for approximately 5 min-utes. At that time, Johnson was relieved by anotherdealer who informed him that Russo wanted to speak tohim. Johnson located Russo who told him that he wasfired for insubordination and because he had a record ofinsubordination. There is no evidence of any further ex-change between Johnson and Russo. Johnson denied thathe was deliberately attempting to provoke his termina-tion.47According to Lynch, his attention to Johnson andKennedy was attracted by a loud exchange betweenthem that he overheard standing 20 to 30 feet away.When Lynch went to the table he overheard Kennedytelling Johnson how to make a payoff and then he heardJohnson reply, "I dont need you to teach me how todeal the game." As the table was busy, Lynch said thathe told Johnson to follow the boxman's instructions. Ac-cording to Lynch, Kennedy reported the incident toRusso after he was relieved from the game and Russoasked Lynch to confirm the incident, which he did.Lynch said Johnson was fired shortly thereafter. Lynch,who had worked at an Atlantic City, New Jersey casinoimmediately before being hired at the Sahara on August20, 1982, denied that he was aware of Johnson's involve-ment with the Union.Neither Russo nor Kennedy testified in this proceedingnor was their absence explained apart from the fact thatneither were employed at the Sahara at the time of thehearing.b. ConclusionsI fmd that the credible evidence does not preponderatein favor of the conclusion that Johnson was dischargedin violation of the Act.Although the Respondent's failure to call either Russoor Kennedy casts doubt concerning Johnson's discharge,I am satisfied that Johnson's own description, when con-sidered together with Lynch's testimony, precludes theconclusion that the reason advanced for Johnson's dis-46 "Dummy-up" in the dealer's parlance means to shutup or keepquiet.44 In this regard, Johnson testified that even though he was unem-ployed for approximately 3 months following his termination, he did notapply for unemployment insurance payments because he did not believein that program.charge is false. To a significant degree the violationsfound with respect to other discharges herein aregrounded on the most probable inference available afterexamining the circumstances surrounding each dischargeand depend in some measure on the conclusion that theexplanations advanced by Respondent's witnesses arefalse.Unlike several other employees involved here, John-son was informed directly by his pit manager at the timeof the discharge that he was being terminated for asingle reason clearly associated with an incident that hadoccurred immediately prior to his discharge. Even John-son acknowledged that his tone of voice was raisedalbeit he asserted that this was due to crowd noise. How-ever, Johnson's testimony in this regard tends to cor-roborate Lynch's assertion that Johnson argued withKennedy in a voice loud enough to be heard some dis-tance away, a circumstance likely to be distracting at abusy crap table. Whatever else may be said, Lynch'sconclusion that an argument had erupted that requiredhis immediate attention cannot be viewed as unbelievableor even unreasonable. Moreover, both Johnson andLynch agree that Lynch undertook to immediately quellthe situation. As Johnson was quickly terminated byRusso who as noted, immediately advanced a reasonwhich, under all of the circumstances, cannot be viewedas either false or unreasonable, inferences of an unlawfulmotive because Respondent failed to provide any believ-able explanation for discharging Johnson are unwarrant-ed.As the General Counsel's case with respect to Johnsonwas, at the outset, weak with respect to establishing anunlawful motive for Johnson's discharge and the reasonadvanced by the Respondent is at least plausible underall of the circumstances, I conclude that the GeneralCounsel has failed to carry the burden or proving thatJohnson's discharge was unlawfully motivated. Accord-ingly, I shall dismiss the allegation pertaining to John-son's discharge.7. Sidney Martina. The evidenceMartin, a swing shift dice dealer who began workingat the Sahara in 1971, was terminated on September 11,1982.Martin and dealer Arthur Andersen were earlymoving forces in the Sahara organizing effort and theyhad contacted the Frontier casino dealers in an effort togain knowledge about the organizing process. Accordingto Martin, this action was motivated by several dis-charges that had occurred at the Sahara under the DelWebb management. Martin attended the initial organiz-ing meeting with representatives of the Union held at theFlame restaurant as well as all subsequent union meetingsheld at Gloria Nelson's home and at the union hall. Fol-lowing the sale of the Sahara, Martin attended the strikevote at the union hall and the TV coverage of that eventshown on the three local stations that evening included asegment shown on the three local stations that eveningincluded a segment showing dealers Nicholson, Guiffre, SAHARA LAS VEGAS CORP.363Andersen, CaseIli, and himself entering the union hall.Although Martin avoided discussion of the Union aroundthe Sahara before the representation election, he andothers, including Floormen Davis and Lawrence, dis-cussed the Union extensively following the election. Ac-cording to Lawrence, Martin was an "outspoken" propo-nent of the Union and this fact was "common knowl-edge" around the Sahara even among the supervisors.Although Martin did not testify in the polygraph case,he did attend that hearing as a spectator on one occasion.Martin learned that he was being terminated at theconclusion of an otherwise uneventful shift on September11 when he was informed by a time office employee thathis was one of three termination notices sent down frommanagement.48 Theretofore, Martin had been given noindication that anyone within the new management wasdissatisfied with his work or conduct, and he had notbeen subjected to any type of disciplinary action follow-ing the salP The next day Martin was telephoned athome by either Zack Azar, his pit manager, or Cavar-icci, his shift manager, with news of his termination buthe was provided with no specific explanation of the rea-sons for his discharge.The termination slip provided to Martin (G.C. Exh12) is signed by Cavaricci. It cites insubordination (Gen-eral Rule 10), the dress code (Casino Departmental Rule1), and the probationary period (Casino DepartmentalRule 21) in the space provided for listing the reasons fortermination.Martin, who was unemployed for 6 months followinghis discharge at the Sahara, filed a claim for unemploy-ment insurance that was contested by the Respondentand a hearing was held concerning the issues presentedby his disputed claim. According to Martin, FloormanDavis and Pit Manager Azar testified at that hearing forthe Respondent. It was at this time that Martin learnedthe particulars of the purported insubordination. Martinsaid that Davis testified concerning an incident in whichMartin failed to properly hand off a bet won by a playerand when Davis instructed Martin to hand off the bet,Martin purportedly said, "Fuck him." Azar, according toMartin, testified that a player had tendered $50 in chipsto Martin for change and that Martin had failed to prop-erly tender the change chips to the player. At the instanthearing, Martin denied that such events had ever oc-curred.The only individual who raised the subject of the dresscode at the unemployment insurance hearing was the ref-eree who questioned Respondent's counsel about wheth-er Respondent maintained a dress code. The only inci-dent Martin could recall that this assigned derelictionmight refer to was an occasion when he had gotten agrease spot on his shirt from a railing at the casino butMartin claimed that no supervisor ever mentioned the in-cident to him and Martin's dress was not referred to byRespondent's witnesses at the hearing of this matter.Cavaricci testified that he terminated Martin on therecommendation of Davis, Lawrence, Wong, and Fili-genzi. Initially, Cavaricci testified that Martin was termi-4 8 No attempt was made to identify the other two mdwiduals purport-edly terminated on that date.nated because he had a bad attitude and was defiant, aword Cavaricci used repeatedly in describing the con-duct of discriminatees Atilano, Martin, and Scheck.Asked if he had personally observed Martin do anythingwrong, Cavaricci testified, "Of course, I observed every-one of them after they [presumably his subordinate su-pervisors] told me about their attitude and defiance." Ca-varicci added that Martin was "defiant and he had abso-lutely no interest hi the game whatsoever." One of the"primary reasons" Martin was terminated, according toCavaricci, was because Martin "wouldn't protect thegame, he let the customers do what they wanted to do."Attempting to be more specific, Cavaricci testified,"Denver Davis had said something about telling one ofthe players to do something on the table, to get bothdice at one end of the game, or whatever it was, goinginto the come line. [Martin] purportedly replied: "Letthem do what they want to."Davis testified that the first he learned of any purport-ed insubordination allegation with respect to Martin waswhen it came up at the unemployment insurance hearing.According to Davis, Martin was not an insubordinateemployee, he simply did not follow the procedures. Theonly example Davis recalled of Martin's failure to adhereto procedures concerned the payment of bets. Davis tes-tified that Martin did not pay bets or give change theway he was supposed to, i.e., spread the chips out on thetable so the observation personnel could see the amountstendered to the players. Davis said that he never toldOrtiz that he could not work with Martin but he didrecall telling Azar that Martin did not follow procedures.Davis made no mention in his testimony of the recom-mendation to Cavaricci to terminate Martin.Azar testified that one evening early in his Saharatenure he overheard an argument between Davis andMartin that caused him to call Davis aside for an expla-nation. According to Azar, Davis told him that he couldnot work behind Martin and when Azar inquired furtheras to what had occurred, Davis reported that he had cor-rected Martin's procedure for handing off change to acustomer and reminded Martin that customers should notbe allowed to reach into the playing area for theirmoney. Azar said he was told that Martin responded bysaying, "Fuck it, let them take whatever they want. Idon't care." When Azar passed this information along toCavaricci, the latter made the decision to terminateMartin because he felt if Martin did not care about thehOuse and the money, Martin should not be there. Azartestified that no one ever told him that Martin favoredthe Union or that he should watch certain employees, in-cluding Martin, in order to find a reason to terminatethem.Filigenzi, Lawrence, and Wong did not testify con-cerning Martin's work performance or any recommenda-tion that he be terminated.b. ConclusionsIn my judgment, the credible evidence supports theGeneral Counsel's complaint allegation pertaining toMartin. 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI have credited Martin's denial concerning the occur-rence of the incident that was cited by Cavaricci andAzar as the basis for martin's termination. Although it istrue that both Cavaricci and Azar alluded to that pur-ported incident in their explanation of Martin's dis-charge, Davis, the supervisor most likely to be familiarwith the incident, did not report any insubordinate re-sponse to the corrective action he took when he ob-served Martin improperly tender change to a customer.Indeed, Davis denied that Martin was an insubordinateemployee and his testimony further lends support for theconclusion I have reached in several other instances thatthe Respondent's supervisors deliberately fabricated rea-sons to terminate employees by routinely interpreting theslightest mis-cue as insubordination. Such a conclusion isclearly consistent with Cavaricci's obviously exaggeratedassertions while testifying that Martin was a defiant em-ployee. Also noteworthy in evaluating Cavaricci's verac-ity•which, as noted before, I am not at all inclined totrust•is the fact that he failed to cite in his testimonyany specific observation he personally made with respectto Martin's conduct after he was purportedly alerted toMartin's behavior by subordinate supervisors. When thislack of mutually corroborative testimony by Respond-ent's witnesses is considered together with a total ab-sence of information about how the Respondent's dresscode figured in Martin's termination, I am compelled toconclude that the explanation for Martin's discharge wasfabricated to hide the true motive.As the evidence otherwise demonstrates that Martinwas an early and outspoken union sympathizer, whoseattitudes were well known over the lengthy course ofthe struggle for representation, I find that the inferenceremaining from this record after rejecting the Respond-ent's proffered explanation for Martin's discharge is thatMartin was one of several employees the Respondentsought to eliminate from its rolls in order to discourageadherence to the Union in the future by other employees.Accordingly, I fmd that the Respondent's discharge ofMartin violated Section 8(a)(1) and (3) of the Act, as al-leged.8. David P. McGuirea. The evidenceMcGuire, a swing shift craps dealer who began work-ing at the Sahara in June 1979, was terminated on July16, 1983.McGuire was active in the Union's organizing effort.In addition to signing an authorization card himself;McGuire solicited other dealers to do the same. He at-tended union meetings at Gloria Nelson's home, at theunion hall and at the Cattlemen's Restaurant.49 Follow-49 McGuire was the only employee who referred to union meetings atthe Cattlemen's Restaurant. However, several other witnesses referred tonumerous discussions concerning the Union at that location. To theextent that McGuire may have been in error concerning formal meetingsat this location, I do not deem such error to be significant, especiallywhen as here, the exchanges that took place at that location may haveappeared, at times, to be the functional equivalent of a union meeting.ing the sale McGuire solicited several dealers who weretransferred from the Hacienda to the Sahara to join theUnion. McGuire's soliciting activities oecurred primarilyin the "help's hall," at the bar after work, and at "dead"tables during work. The Union, according to McGuire,was a normal subject of conversation among the dealersmuch the same as sports or social events.In addition to union talk among the dealers, McGuirewas also involved in exchanges with some of the Saharasupervisors about the same subject In particular,McGuire testified that Floorman Denver Davis was fre-quently present when the Union was discussed at afterwork social gatherings involving the dealers. On one oc-casion following the sale, Davis talked openly about a"hit list" of employees the new management wanted todischarge. McGuire said that Davis told him to watchhis "Ps" and "Qs" because the management was lookingfor reasons to get rid of people. In another conversationwith Supervisor Dan Cote, during which the Union wasdiscussed, Cote told McGuire that Paul Lowden prob-ably would not "give a damn" about the employees'union activities as it was unlikely that Lowden was at allworried about the Union. McGuire recalled a furtherconversation that occurred in the month preceding hisdischarge involving Dick Moody, an activie unionist anda member of the negotiating committee, dealer AndyRahas, and himself wherein Moody told of the Union'spay proposals in negotiations. On this occasion, McGiretold Moody that he would accept a lower than proposedpay rate but that he wanted a "grievance" committee.According to McGuire, Shift Manager Weiss, who wasstandng only a few feet away, looked at McGuire andthen "more or less turned away." Finally, McGuirevoiced complaints to Supervisors Orlando and Azarabout his failure to receive consecutive off-days as wellas the staggered starting times, both of which McGuireattributed to the new management.Following the sale of the Sahara, McGuire receivedthree written warnings prior to being discharged. In thefirst two warnings, dated September 24, 1982, and March29, 1983, McGuire was cited for violating a house ruleprohibiting too much assistance to players. McGuire ex-plained that the latter warning resulted when he remind-ed a player to place a bet that the player had beenmaking for the previous 30-45 minutes. Weiss, the swingshift manager at the time, overheard McGuire and in-structed him immediately not to be that attentive to anyparticular player. McGuire asserted that no one had everquestioned similar action in a similar situation before.Indeed, McGuire asserted without contradiction that dis-putes occasionally arise when players overlook long-standing bets that require intervention by a floormanwho, likely as not, will resolve the matter by paying theplayer. McGuire asserted that his conduct on this occa-sion was designed to prevent just such an incident fromarising.McGuire acknowledged that on July 9, 1983, a fewdays prior to his discharge, he exchanged words withFloorman Sam Filigenzi when Filigenzi verbally warnedMcGuire against hustling a customer, i.e., inducing thecustomer to place a bet for the dealer. McGuire denied SAHARA LAS VEGAS CORP.365that he was engaged in that prohibited conduct and sub-sequently complained to Cavaricci, the shift manager,about Filigenzi's accusation. Cavaricci, according toMcGiure, simply told him he should turn in his resigna-tion if he could not get along with his floorman, advicewhich McGuire declined to follow because he likedworking at the Sahara.McGuire was terminated at the conclusion of his shifton Sunday, July 16, by Shift Manager Cavaricci whotold McGuire, "Pat, I've got to let you go." WhenMcGuire asked about the reason, Cavaricci told him, "Idon't know the reason. It will be on your blue [termina-tion] slip on Monday."McGuire's termination slip (G.C. Exh. 39) was signedby both Filigenzi and Cavaricci. Both of their signaturesare dated July 16. Listed as reasons for the terminationwas the following, "Violation of Policy, Job Perform-ance." McGuire asserted that he never received any typeof specific explanation of the reasons for his dishcarge.Both Cavaricci and Filigenzi testified in Respondent'sdefense of the General Counsel's allegation concerningMcGiure. Cavaricci, who knew that the Union had beenselected by the Sahara dealers by a wide margin but whodenied knowing the union proclivities of any particulardealer, including McGuire, asserted that McGuire wasterminated following a couple of disputes with FloormanFiligenzi. The first run-in, Cavaricci said, arose whenMcGuire was corrected for being too friendly with acustomer shortly before his termination. Cavaricci saidthat Filigenzi reported to him that McGuire had accusedFiligenzi of picking on him and had told Filigenzi to"get off [his] back?' Cavaricci instructed Filigenzi tohave Mcguire report to him when McGiure was off thetable. When McGuire spoke to Cavaricci (presumably asinstructed), Cavaricci asked McGuire for an explanation.McGuire told Cavaricci that Filigenzi was picking onhim. Asked to explain, McGuire purportedly told Cavar-icci that Filigenzi was constantly getting on him about avariety of matters, especially talking to customers, andthat he could not work with Filigenzi. Cavaricci claimedthat he told McGuire that he was going to have to workwith Filigenzi and that if he returned to his table and didhis job, he would not have any problems. Subsequently,Cavaricci reported that there was another run-in be-tween McGuire and Filigenzi "so we let him go." Cavar-icci provided no specific testimony about this final inci-dent and was never asked to describe the exit interviewwith McGuire but he did deny that he was instructed byanyone to discharge McGuire.Filigenzi, who was also aware of the Union's presenceat the Sahara but denied any knowledge of McGuire'sunion sympathies, said that he became acquainted withMcGuire when the latter transferred to swing shift fromgraveyard. Filigenzi described McGuire's work demean-or as that of a person who was not paying attention tothe game; he asserted that there were occasions whenMcGuire would be "lost, wandering around," meaningthat he would turn his attention from the table and oth-erwise demonstrate that his mind was not on the game.Filigenzi claimed that he probably told McGuire to payattention to the game a dozen times and that for shortperiods McGuire would obey such admonitions.5• Fili-genzi declared that on one occasion he removedMcGuire from a game and sent him to Cavaricci becauseMcGuire had permitted a player to place a bet for thedealer with odds contrary to the house rules.51 Filigenzidid not hear what was discussed between Cavaricci andMcGuire on this occasion but he said that Cavaricci latertold him that McGuire should be given another chancebecause he did not want to "go through all that hasslewith the union."Filigenzi reported that following the above incident,McGuire was attentive for a day or two and then he re-verted to his inattentive ways by carrying on conversa-tions with customers, especially women not involved inthe game. This conduct prompted a further warning ofpotential termination by Filigenzi.52Filigenzi said that he removed McGuire from a gamea second time. Filigenzi claimed that he told Cavaricciabout McGuire's lack of attention to the game but Ca-varicci told him "to do what [he had] to do" so Filigenzilet the matter pass again. Filigenzi did not describe whatit was specifically which lead to his action againstMcGuire on this occasion."According to Filigenzi, McGuire was fmally terminat-ed after he described his problems with McGuire to ShiftManager Weiss who seemed to know more aboutMcGuire than he did. Filigenzi said that he recommend-ed McGuire's termination and that was how McGuire'sdischarge resulted.Weiss testified that he observed McGuire deal and thatit was his opinion that McGuire "dealt for himself,"meaning that he was more interested in the customersthan he was in taking care of the game and followinghouse rules. However, Weiss' testimony gives no indica-tion that he was involved in McGuire's termination.Respondent's Exhibit 7 is a portion of a videotapeshowing McGuire at work on July 14. General Counsel'sExhibit 44 is additional videotape footage of McGuirefrom another angle on the same day. As narrated at thehearing by Filigenzi, Respondent's Exhibit 7 showsMcGuire engaging in conversation with players and notpaying the kind of attention to the table that is required.Filigenzi called attention to the other dealer shown inthe videotape who, he claimed, kept his eyes on the tableat all times as is expected. In Filigenzi's view the tapedemonstrates that McGuire was being too courteous tothe customers. In addition Filigenzi asserted that Re-spondent's Exhibit 7 shows McGuire putting his hand tohis shirt collar without first exposing his hand palm side5• Cavaricci testified that McGuire had received several "warningslips" about his lack of interest in the game as evidence by McGuire'spurported habit of turning his head completely away from the game.There is no documentary evidence McGuire ever received a writtenwarning for such conduct.52 House rules permit bets for dealers but not with odds.52 Specifically, Filigenzi testified that he told McGuire, "You're askingfor it."53 In describing his chat with Cavaricci, Filigenzi alluded to an inci-dent that McGuire said had occurred in January or February 1983, andthat It was not until months later that Fihgenzi mentioned it to him in thecourse of a casual conversation. 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDup so the security officer has an opportunity to deter-mine if there are chips in his hand.On cross-examination Filigenzi acknowledged that abutton reading "Sahara Super Friendly Team" is wornby all dealers as a part of their uniform and that dealersrun the complete spectrum from those who keep theirhead down constantly to those who act like McGuirepurportedly performed, insofar as their appearance of at-tention to the game is concerned. Respondent adducedevidence that at the Sahara, the crap dealers were ex-pected to keep their eyes on the layout at all times whileplay was in progress. The General Counsel adduced tes-timony from Andersen (an experienced crap dealer) thatcertain actions by McGuire as shown on Respondent'sexhibit 7 demonstrate that McGuire had to be paying at-tention to the game and that, in the absence of accompa-nying sound, it would be impossible to discern whetherthe conversation between McGuire and others was con-versation essential to the game or unnecessary banter.Contrary to Filigenzi's assertion, Andersen was of theview that, as shown on the videotape, McGuire waspaying adequate attention to the game. Whatever elsemay be said, it was conceded that none of the Respond-ent's officials who were involved in the termination ofMcGuire reviewed the portions of the videotape pertain-ing to McGuire prior to his discharge and the Respond-ent makes no assertion that the specific conduct shownthereon was immediately responsible for McGuire's ter-mination. Instead, the tape was offered as an exemplar ofMcGuire's purported lack of attention to the game.b. ConclusionsIt is my conclusion that the preponderance of the evi-dence supports the General Counsel's allegation thatMcGuire was discharged for discriminatory reasons.The evidence demonstrates that McGuire has beensympathetic to the Union's effort to secure effective rep-resentation and bargaining for the Sahara dealers almostfrom the outset. And there is no indication that McGuirewas a closet supporter. The repeated conversations thatare indicated through his social contracts with the Re-spondent's floormen strongly suggest that McGuire's atti-tudes about the Union were well known. Other evidenceshows that McGuire's interest in the Union survived thetransition in ownership and that he undertook to con-vince the employees transferred from the Hacienda tojoin the Union's protracted cause. Still further evidenceshows that his continued involvement in union matterswas not lost on those new managers who appeared onthe scene following the sale including, in particular,Weiss who was implicated by Filigenzi in the decision todischarge McGuire. Both Cavaricci and Filigenzi deniedknowing of McGuire's union sympathies, and Weissdenied the inference strongly suggested by McGuire'stestimony that he overheard the McGuire-Moody con-versation wherein McGuire advanced his strong prefer-ence for a grievance system. Notwithstanding their deni-als, Filigenzi's testimony that Cavaricci demurred disci-plinary action against McGuire on one occasion becausehe did not want to "go through all of that hassle withthe union" strongly suggests that, at least in Cavaricci'smind, there was a connection between McGuire and theUnion that could be troublesome. Hence, in the absenceof a plausible explanation for McGuire's discharge, theGeneral Counsel's prima facie case provides a basis forconcluding that McGuire's termination was discrimina-torily motivated. This conclusion is warranted notwith-standing the fact that it occurred several months follow-ing the sale and after at least two warnings to McGuireto get to work on time especially where, as here, the evi-dence pertaining to Raymond Ferrero, discharged evenlater, strongly indicates a lingering discriminatory motiveon Respondent's part.The quality of evidence presented by the Respondentto rebut the prima facie case by showing a lawful motivefor McGuire's discharge can, at best, be described asconfused. Although Cavaricci, Filigenzi, and Weiss allportrayed McGuire as a dealer inattentive to his dutiesover a long period of time•an assertion that is, in. itself,puzzling in view of the rapidity with which the Re-spondent dispatched several other dealers involved herefor alleged minor infractions54•the Respondent's evi-dence proffered concerning the events that finally led toMcGuire's discharge is hopelessly contradictory. Thus,Cavaricci reported that McGuire was discharged afterMcGuire and Filigenzi had a second confrontationwithin a short time span. Filigenzi failed to even comeclose to corroborating the detail of Cayaricci's explana-tion; instead he suggested that Cava..ricci, in effect,washed his hands of Filigenzi's purported dispute withMcGuire and that McGuire was discharged only after hemade a recommendation to that effect to Weiss. Weiss'testimony gives no hint at all of a scenario depicted byFiligenzi. Indeed, Weiss gave no indication that he waseven involved in the termination of McGuire. For thesereasons, I cannot place any credence in the explanationfor McGuire's discharge provided by the Respondent.The conclusions I have reached concerning, the lack ofcredence of the explanation provided by the Respond-ent's witnesses after a careful review of the record testi-mony is consistent with the unconvincing demeanor ofCavaricci, Filigenzi, and Weiss as they testified.Nor am I at all satisfied that the July 14 videotapesdemonstrate that McGuire was the inattentive employeedescribed by Filigenzi. Although McGuire appears some-what inattentive from the angle shown in Respondent'sExhibit 7, the angle shown in General Counsel's Exhibit44 strongly indicates otherwise. Thus, in the latter tape, Inoted that McGuire's motions in several instances whereplayers appeared to be seeking change Indicated a re-sponse by him even before the player had completelywithdrawn their hand from the table. Money exchangesappeared to occur at McGuire's base promptly after thedice are rolled and McGuire's movements do not appearat all sluggish to the untrained eye. In sum, I fmd thatconsidered together, Respondent's Exhibit 7 and GeneralCounsel's Exhibit 44 are not convincing evidence thatMcGuire was inattentive to his work.Having failed to provide a credible explanation forMcGuire's discharge, I find that it is fair, to infer that the54 As will be seen below, crap dealer Christopher Scott was dis-charged for purportedly glancing only momentarily at a woman. SAHARA LAS VEGAS CORP.367Respondent was seeking to hide the true motive for ter-minating McGuire. And in the circumstances, it is fair toinfer that the real reason for McGuire's discharge was toeliminate one further individual committed to theUnion's cause and thereby further weaken the resolve ofthe other dealers to ultimately secure effective represen-tation by the Union. Most illustrative of the evidencesupporting this latter inference is McGuire's uncontra-dieted testimony that when he asked Cavaricci for an ex-planation for his discharge, Cavaricci told him he did notknow the reason.55 Accordingly, I find for the foregoingreasons that Respondent's discharge of McGuire violatedSection 8(a)(1) and (3) of the Act as alleged.9. Gordon Nicholsona. The evidenceNicholson, a mini-baccarat dealer, was employed atthe Sahara from 1969 until he was terminated on Octobr20, 1982, in the middle of his shift.56In 1980 Nicholson became active in the Union's orga-nizing drive shortly after its inception. He attended all ofthe union meetings and solicited other dealers to signunion authorization cards. When Hacienda dealers weretransferred to the Sahara following the sale, he solicitedsome of those dealers to join the Union. Nicholson was awitness in the polygraph hearing and was in attendanceat as many of the hearing sessions as he could arrange toattend and at times when Sahara supervisors werepresent, including, apparently, Zack Azar. Nicholsonalso openly discussed the Union's efforts and activitieswith Floormen Treavor Batemen and Don Crowley.Among other things, Nicholson recalled telling Crowleythat it looked like the new management appeared to beattempting to get rid of the old Sahara dealers who fa-vored the Union.In other respects, Nicholson was obviously a leaderamong the blackjack dealers. Thus, between approxi-mately 1977 and the date of his termination, Nicholsonserved as the elected representative for the swing shift 21dealers on the toke committee.57 According to Nichol-son, his toke committee duties following the sale resultedin at least one confrontation with Pit Manager BobCully. Thus, the keys to the toke boxes were collectedand maintained at the pit stand that required that Nichol-son locate the pit manager to gain access to the keys inorder to count and divide takes. When Nicholson com-plained about the cumbersomeness of this new proce-55 As in some other discharges herein, this lack of explanation by theterminating supervisor is indicative of the fact that the termination wasdirected elsewhere in the Sahara organization.56 Although Nicholson worked primarily as a mini-baccarate dealer,and was doing so at the time of his discharge, he also substituted occa-sionally as a blackjack and roulette dealer.57 The toke committee is composed entirely of employees. Its primaryfunction is to divide and distribute the tokes among the dealers. Prior tothe issuance of a July 15, 1982 memo, by Consolidated Manager Sylves-tro, at least one member of the toke committee was paid for this work. Inaddition, prior to the changes instituted by Sylvestro, the dealer's sched-ule was normally prepared by the toke committee and dealers reportedinto work to a toke committee representative on duty. This served thedual purpose of providing a sign-in register system and a convenient timeto distribute the previous day's tokes. Usually these activities were con-ducted in the dealers' break room.dure, Cully told Nicholson that if he did not like it hecould quit.The incident cited in defense of Nicholson's dischargeoccurred on October 10, 1982. On that occasion, Nichol-son was dealing at the mini-baccarat table. One of theplayers at the table had been given a $500 marker(credit). When the player was prepared to leave thetable, he tendered $500 in chips to a place on the tablejust to the left of the dealer and a few inches in front ofthe dealing shoe that Nicholson was using for the game.Nicholson explained that the game had also progressedto the point where it was necessary for Nicholson toshuffle the spent cards. Nicholson called Floorman Bate-man to the table and advised that the credit player de-sired to redeem his marker. Bateman left to retrieve themarker paperwork. To avoid wasting time, Nicholsonproceeded to "wash" the cards, i.e., mix the cards byspreading them about on the table and moving themabout. In the course of washing the cards, Nicholsonbumped the stack of chips tendered by the credit player.In an attempt to get the chips out of his way, Nicholsontook a $500 "lamtner button" from his money rack,placed it in front of the credit player, and then placedthe stack of chips in his money rack separate from hisother chips.A short time later Bateman returned with the creditpaper and promptly asked the whereabouts of the chips.When Nicholson told Bateman he had put the chips inthe rack and pointed to the $500 lammer in front of theplayer, Bateman told Nicholson to put the chips back outon the table until the paperwork was completed. Nichol-son complied. When the paperwork was completed andsigned by both Bateman and Nicholson, the chips werereturned to the rack and Nicholson left with thelammer.58Thereafter Nicholson continued to deal until his nextbreak period. After completing his break, Nicholson wasintercepted by Shift Manager Cavaricci before he re-turned to his assigned table who told Nicholson that hewas being terminated for improper marker procedures.According to Nicholson, Cavaricci "expressed a disinter-est in hearing [his] explanation." and told him he wouldbe given a termination slip the following day when hecame for his final check. Nicholson said there was nofurther discussion; he testified that, to his knowledge, hehad not violated any rule or procedure established by thehouse.The termination slip provided to Nicholson (G.C. Exh.6) lists the following reasons for termination: "11 -Violation/Policy; 12 Job Performance." No testimonywas provided to link or explain the cited rule violationson the termination slip with Nicholson's conduct in con-nection with the marker redemption incident. The onlyrules remotely resembling those cited in the terminationslip are the general rules applicable to all employees. As-suming that the referenced rules in the termination slipare, in fact, the general rules, the cited rules provide gen-erally for discipline or discharge for willful misconduct56 Apparently Bateman's instruction was given with a tone of irrita-tion. When the transaction was completed, the player expressed concernabout the possibility of having caused trouble for Nicholson. 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(Rule 11) and for failure to observe company policy(Rule 12). None of the rules in evidence here are demon-strably detailed with respect to marker procedures or theuse of lammers to permit the conclusion that there was aspecific written instruction prohibiting the procedure em-ployed by Nicholson.Cavaricci asserted that he terminated Nicholson be-cause he did not follow house procedures in the markerredemption incident. Knowledge of Nicholson's unionsympathies were denied by Cavaricci. Explaining the cir-cumstances leading to Nicholson's discharge, Cavaricciclaimed that he initially learned of the marker redemp-tion incident from Pit Manager Cully who, by the timeof the hearing, had also been terminated. Purportedly,Cully told Cavaricci that after the floorman was advisedof the player's request to redeem his marker and thefloorman returned to the table, the chips tendered by thecredit player were no longer on the table. According toCavaricci, there was no explanation about what hap-pened to the chips; indeed, Cavaricci asserted that hewas never told that the chips were or were not account-ed for and that he still did not know at the time of thehearing what had happened to the chips. Although Ca-varicci claimed that he asked Cully what happened tothe chips, he testified that Cully told him that he did notknow. Cavaricci conceded that he made no further at-tempt to find out if the house had lost the $500 and thatneither Cully nor Bateman recommended Nicholson'stermination. Instead, Cavaricci purportedly acted inde-pendently.Cully was not called as a witness in connection withNicholson's termination.Bateman, who likewise was no longer employed at theSahara at the time of the hearing, testified that he was atthe table when the player first attempted to redeem hismarker. At that point Bateman said that he stepped to anearby podium to call the pit clerk for the marker andwas distracted briefly by play at another table. WhenBateman observed Cully enroute to the mini-baccarattable, he too returned to that table where he met Cully.Bateman said that Cully handed him the marker andasked where the chips were. Bateman then directed thesame question to Nicholson who reported that he hadput the chips in the rack. Bateman said that he toldNicholson that "was against all procedures" and askedwhy Nicholson had done that. Nicholson respondedsaying he did not know or he had screwed up or wordsto that effect. Bateman, who acknowledged that he hadseen the chips earlier, reassured Cully that the chipswere, in fact, in the rack; he said that he was able toshow Cully from his tracking sheet that Nicholson's ex-planation was correct.59 Cully told Bateman not toworry about the incident as nothing would come of it.Bateman gave no indication that Cavaricci ever talked tohim about the incident.59 A tracking sheet is a house form used by the floorman to track thewinnings or losses of high stakes players. The player involved here wasplaying with $100 chips which, Bateman said, was unusual at the mini-baccarat table and, hence, the player was apparently being "tracked" byBateman. Clearly, the accuracy of the tracking sheet is dependent on thefloorman's ability to follow the playb. ConclusionsI find that the credible evidence preponderates infavor of the conclusion that Nicholson was terminated inviolation of the Act.The foregoing discloses that Nicholson was a vocalunion sympathizer and, as a toke committeeman, wasotherwise active in employee affairs. It is reasonable toconclude that, as knowledge of Nicholson's attitudes didnot escape observance by Bateman, they similarly didnot escape others in the Del Webb management. It isalso reasonable to conclude that because of Nicholson'sopen sympathies, his termination for unjustified reasonswould serve to discourage others from emulating hisconduct in support of the dealers' efforts at unionization.Hence, I conclude that the General Counsel had estab-lished, in Nicholson's instance, an adequate prima faciecase requiring rebuttal by the Respondent.Even though some of the evidence supplied by the Re-spondent lends legitimacy to the Respondent's discipli-nary action against Nicholson, I am persuaded that theweight of the evidence compels the conclusion that theincident cited for discharging Nicholson was little otherthan a pretext that was seized by Cavaricci to dispensewith another active union adherent. Although Bateman'stestimony that Nicholson's action in replacing the ten-dered chips with a lammer for convenience reasons wasnot in accord with the usual dealer procedures, it is plainthat the conclusion which Bateman quickly reached thatthe situation presented a "no harm-no foul" circumstancewas unmistakenly accurate.Obviously, Cavaricci took a different view and it is hisunderlying motive that is the gravaman of the outcomehere. At the hearing, Cavaricci steadfastly asserted thathe still did not know if the house was shorted $500 as aresult of Nicholson's conduct. Cavaricci's own conductbelies any such claim. He acknowledged that the deci-sion to discharge Nicholson was made without the rec-ommendation of any of his subordinate supervisors. Heacknowledged that he made no effort to determine whathappened to the $500, a highly unusual (and unexplained)decision if, in fact, the incident was serious enough tomerit discharging a long-term employee. In addition tothere being no evidence that Cavaricci ever consultedwith Bateman either before or after Nicholson's dis-charge, there is an insufficient explanation of the detailsof the marker redemption procedures to even merit theconclusion that there should be any cause for concern atall. In this regard, it is noteworthy that both Batemanand Nicholson signed off on the marker, before it wasplaced in the dealer's cash box•a highly[ unlikely occur-rence if Bateman doubted the whereabouts of the $500.And the fact that Nicholson replaced the stack of chipswith the less obtrusive lammer does mit present a cir-cumstance for dishonesty which differs at all from theordinary game-by-game transaction betWeen the dealerand the player. For these reasons, and as Cavaricci's ex-planation of other terminations have likewise been foundto lack a credible basis, I find that Cavaticci's testimonyas to the reason for Nicholson's termination lacks cre-dence. SAHARA LAS VEGAS CORP.369Having failed to supply a credible explanation forNicholson's discharge, I further fmd that there is reason-able cause to infer that the true reason for that actionwas Nicholson's vocal adherence to the Union's causeand the effects such a termination would have on likeconduct by other employees. Accordingly, I find thatNicholson's discharge violated Section 8(a)(1) and (3) ofthe Act, as alleged.10. Mitchell Shecka. The evidenceSheck, a swing shift craps dealer who was originallyemployed at the Sahara in 1979, was terminated onAugust 23, 1982, 4 days after the sale was completed.Sheck was active in the union organizing campaign.He attended the union meetings and solicited other deal-ers to join the Union. According to Sheck, he was openabout his sympathy for the Union; Sheck also testifiedthat he solicited Don Lawrence to join the Union beforeLawrence became a floornian; and he asserted that heoften talked about the Union with other dealers at andafter work.With respect to his termination, Sheck reported thatwhen he came to work on the evening of August 23, henoticed that there was a new individual he had neverseen before working on the crew to which he was nor-mally assigned. Shortly thereafter, Cavaricci, whomSheck had known since the two had worked together atthe Marina Hotel in 1977, took him aside and told him,"I don't know how to tell you this but you have beenterminated." Sheck said that Cavaricci continued bysaying that he should have received his termination slipthe previous day and he did not understand what hadhappened. Sheck asserted that when he asked who hadterminated him, Cavaricci told him that he did not know.Cavaricci explained, "[lit came from upstairs. I had toterminate you." Sheck said that Cavaricci also told himthat he "felt real bad about it" and provided him withthe names of individuals at a couple of other casinoswhere he could seek employment.Sheck was provided with a termination slip (G.C. Exh.15) signed by Cavaricci and dated August 23, which liststhe following as the reason for his discharge: "Not ToNew Manager Management Standards•Less Than 90DAYS."Cavaricci asserted that he terminated Sheck on therecommendation of Pit Boss Joe Ortiz and FloormanSam Filigenzi, neither of whom provided testimony tocorroborate Cavaricci concerning Sheck. Cavariccidenied that he was aware of Sheck's involvement withthe Union.Instead, Cavaricci reported that after he was informedby his subordinate supervisors that Sheck was "defiant"toward customers and had a bad attitude, he watchedSheck for a short period and came to the conclusion thathe was "definitely defiant" and was not dealing inaccord with the new management's standards. Cavariccitestified that Sheck did not give customers proper serv-ice, that he did not deal with the customers in a conge-nial but not overly friendly manner, and that he did notgive customers the proper service by paying and takingbets in a "smooth, clean manner."6† Pressed to furtherexplain on cross-examination Cavaricci said that Filigenzitold him that Sheck was throwing chips and being rudeto the customers. Cavaricci explained, "He was defiant.He was just•his general attitude was defiant, even withcustomers, with the floormen, with the pit bosses. Hewas never defiant to me. To describe a defiant attitudeon a crap table, if a customer wins a. . . two dollar bet,he'd just throw the chips to him instead of paying himlike he's supposed to."Cavaricci's version of the discharge conversationmarkedly differed from the Sheck's version. Cavariccidenied that he told Shack that the decision to terminatehim had been ordered "upstairs." Instead, Cavaricci saidthat he took Sheck aside and told him that he was sorrybut that it was necessary to terminate him Sheck, Cavar-icci said, told him that it was alright as he expected it, aresponse which purportedly surprised Cavaricci.Cavaricci agreed that the discharge conversation con-cluded with a brief discussion concerning Cavaricci'swillingness to recommend Sheck for a position in an-other casino albeit he disagreed as to the degree towhich he expressed a willingness to assist Sheck in secur-ing other employment.b. ConclusionsI find that the credible evidence preponderates infavor of the conclusion that Sheck was terminated inviolation of the Act.Sheck impressed me as a candid witness who attempt-ed to relate the circumstances of his quick demise fol-lowing the sale without exaggeration. The GeneralCounsel's case established that Sheck was one amongseveral who engaged in efforts to secure representationby the Union. His employment following the sale wasextremely brief; of the individuals involved here, Sheckwas the first or second employee to be terminated.Sheck's version of the conversation with Cavaricci at thetime of his discharge credibly establishes that his termi-nation was directed by others than the casino floor su-pervisors. It is reasonable to assume in this circumstancealone that his discharge was for reasons other than themanner in which he performed his job duties. Hence, Iam satisfied that, in Sheck's instance, the General Coun-sel has provided adequate evidence to merit the inferencethat Sheck was discharged as a part of an overall effortto discourage union activities among the casino employ-ees in the absence of a suitable explanation by the Re-spondent showing that Sheck was terminated for nondis-criminatory reasons.As noted, Cavaricci charged that Sheck was terminat-ed for work misconduct reported to him originally byFiligenzi and Ortiz. Neither of these two supervisors60 Throughout the record there are a variety of references to the ap-propriate degree of congeniality between the dealers and the players. Theemployee rules clearly require dealers to conduct themselves in a friendlyfashion but, apart from that, there is no evidence that any effort wasmade to instruct the dealers on the standard expected. The variety ofevents in this record strongly suggest the standard was entirely amor-phous and completely subject to the whim and caprice of each separatesupervisor at the moment. 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDprovided corroborating testimony in support of Cavaric-ci's claim that Sheck exhibited a defiant and disrespectfulattitude toward customers or otherwise exhibited poorwork habits. Moreover, the vagueness of Cavaricci'sclaims with respect to Sheck's conduct lends further sup-port for the conclusion, which I have reached, that Ca-varicci's explanation of Sheck's discharge was not truth-ful. In the circumstances, the lack of a truthful explana-tion provides further support for the conclusion that Ihave reached that Sheck was terminated as a part of ascheme to discourage casino employees from continuingtheir support of the Union. Accordingly, I find thatSheck was discharged in violation of Section 8(aX1) and(3) of the Act, as alleged.11. Christopher Scotta. The evidenceScott, a swing shift craps dealer who was originallyemployed at the Sahara in December 1977, was terminat-ed on September 10,1982.Scott attended the first union meeting held at the Para-dise Park in Las Vegas and signed an authorization cardon that occasion. Thereafter, he attended union meetingsheld at Gloria Nelson's home and at the union hall, in-cluding the post-sale strike vote meeting. Scott solicitednumerous employees to join the Union; he distributed au-thorization cards in the casino locker room and in theemployee parking lot. Scott was one of the Union's ob-servers at the October 1980, NLRB election and attend-ed the preelection meetings involving NLRB agents,union officials, and management officials. Following thesale, Scott engaged in a number of conversations withvarious floormen, including Don Lawrence, DenverDavis, and Mike Wong, concerning the changes in work-ing conditions that could be anticipated from the newcasino management. He acknowledged that he was re-peatedly warned by the floormen with whom he spoketo keep his nose clean and to pay careful attention to hiswork because his job was at stake; among other things,Lawrence, in particular, told Scott to "keep his headdown," an admonition which, to craps dealers, means topay careful attention to the game.With regard to the incident ultimately cited as thecause of his discharge, Scott testified that as he returnedfrom his break period at approximately 7:20 p.m. on Sep-tember 9, 1982, he noticed Relief Shift Manager Chan-dler and a woman standing at a nearby money cage onthe casino floor talking with a cage employee. Scott rec-ognized the woman with Chandler was the daughter ofcage employee Fran Dell. There seemed to be implicitagreement that Fran Dell's daughter is quite attractive inappearance, perhaps even distractingly attractive. Scottcontinued to a nearby crap table where he relieved thestickman.Play progressed for a short period after Scott returnedto the table before•according to Scott•a player rollingthe dice threw them with such force that one of thecubes hit the end rail, bounced off the table, flewthrough the air, and finally came to rest on the floor.Scott testified that when the die left the table, he fol-lowed it with his eyes until it landed so be could instructthe floorman (Mike Wong) who would normally retrievethe errant die. As fate would have it, the die came torest almost immediately in front of the attractive daugh-ter of Fran Dell. Admittedly, Scott's eyes focused on theyoung woman for a brief period (perhaps less than fiveseconds, he estimated) before he returned his attention tothe table and continued with the play. At that point,Chandler, very agitated, leaned between the boxman andthe dealer across the table from Scott and told Scott,"[Y]ou watch the game and I'll watch the girls" andasked Scott if he understood. An irritated customer inter-rupted the agitated Chandler saying, "Hey are you al-right[7] [E]verything's alright here[.] [L]et's have a crapgame." Chandler walked away without responding to thecustomer or addressing Scott further. Scott worked theremainder of his shift without another incident. Howev-er, Scott testified that when he was relieved on the tablefor his regular break, he passed the pit podium and ob-served that Chandler appeared to be completing a termi-nation slip. Chandler gave no indication as to when theslip was actually completed.The following day, Pit Manager Ortiz telephonedScott at home, advised him that he had been terminated,and instructed Scott not to report for work that evening.In response to Scott's inquiry, Ortiz told him he did notknow the reason for his discharge but that a terminationslip would be provided either at the personnel or timeoffice.Scott was provided with a termination slip (G.C. Exh.9) when he went to the office for his final check. Thetermination slip, signed by Chandler and dated Septem-ber 9, cites violations of the following rules as the reasonfor his termination: (1) General Rules of Conduct 19 (re-quires dealers to pay attention to the layout and the play-ers being serviced); (2) Casino Department Rule 6-1(concerns poor job performance, working attitude, or at-tendance); (3) Dice Dealer Rule 23 (requires that thedice be watched at all times except when they are infront of the boxman). When Scott had an opportunity toreview the cited rules, he concluded his discharge wasthe result of his glance at the young woman. Accordingto Scott, attractive women are not all that unusual in ca-sinos; occasionally Scott said, even the supervisors willcall a dealer's attention to particularly attractive women.Pit Manager Zack Azar and Shift Manager GaryChandler explained the circumstances leading to Scott'stermination. Thus, Azar testified that he had noticed thatScott had a poor habit of looking around and, thus, notpaying attention to the game on several occasions priorto September 9 Finally, on the evening of September 9,Azar said that he corrected Scott early in the eveningwhen he observed Scott look away from the table. Ap-proximately an hour later Azar said that he was standingdirectly behind the boxman at Scott's table and, hence,was facing Scott directly from a distance of about 8 feet.The cashier's cage was directly behind Scott. As awoman approached the cashier's cage, Azar said thatScott turned and looked in the direction of the cage for aperiod of about 5 to 7 seconds. Azar denied that he ob-served any dice fly off of the table at this particular time.Azar said that he then spoke to Chandler (his immediate SAHARA LAS VEGAS CORP.371superior at the time) and recommended that Scott be ter-minated. According to Azar, the decision to dischargeScott occurred at that time. Azar made no mention ofChandler's admonition to Scott to the effect that Scottshould watch the table and he would watch the "girls"until the cross-examination conducted by the Union andeven then he appeared confused about it, as he initiallyasserted that the remark had been made to Martin in-stead of Scott.According to Chandler, preceding the incident thatcaused him to discharge Scott, he had received a coupleof reports from Azar that Scott had been cautionedabout turning away from a game in progress. Additional-ly, Chandler asserted that he too had warned Scott on acouple of prior occasions concerning the same conduct.Finally, Chandler reported, he decided to dischargeScott after observing him turn away from the table andlook at a woman at the cashier's cage while the dicewere in the air in the course of a game. Chandler saidthat he made this observation while standing behind theboxrnan (which would be directly opposite Scott's stickposition on the other side of the table) no more than 2feet from the table. Chandler testified that he promptlytold Scott that he would watch the "girls" and Scottshould watch the dice. It was this incident, Chandlersaid, which caused him to discharge Scott. According toChandler, neither of the dice left the table when this in-cident occurred. Chandler testified that he was unawarethat Scott had been active in the Union's organizationaldrive.Moorman Wong, identified by Scott as having been onduty at the time of the incident, testified on behalf of theRespondent in connection with Atilano's termination butWas not queried by any party concerning the events at-tributed to Scott's discharge.Both Azar and Chandler asserted that it is imperativefor the stickman to keep his attention focused on thetable at all times while a game is in progress in order toensure the integrity of the game. Both said that it is pos-sible for the dice to be surreptitiously exchanged if thestickman is not vigilant; Chandler said that it is also pos-sible for a player to bump a die off the point it landed onif the stickman is not watchful.b. ConclusionsI find that the General Counsel has failed to establishby a preponderance of the evidence that Scott was dis-charged in violation of the Act.Although it is true that Scott's activities were open,persistent, and quite likely known to officials of the Re-spondent, the circumstances surrounding his dischargestrongly suggest that his inattention to the game he wasworking on September 9 aggravated Chandler causinghim to personally intervene and warn Scott to pay atten-tion to the game. The salient facts, i.e., that Scott's atten-tion to the game was interrupted by an attractive womanare undisputed. In dispute is whether that inattentative-ness occurred during a break in the action occasioned byan errant die and whether, in any circumstance, such adereliction was a minor incident seized on by the Re-spondent to rid itself of another union activist.Both Chandler and Azar disputed Scott's testimonythat a die left the table when the incident occurred lead-ing to Chandler's prompt and stern warning. Indeed,Chandler asserted that the incident occurred during acritical moment in the play so far as the stickman's dutiesare concerned. Although other employees were obvious-ly present who would have been in a position to cor-roborate Scott's version of the events, the General Coun-sel failed to call such employees or explain their absenceeither during the course of the direct case presented orthe extensive rebuttal concerning other matters the Gen-eral Counsel saw fit to present. In these circumstances, Ifind it impossible to discredit Chandler's testimony thatwas corroborated to a certain degree by Azar. At thevery least, it is possible to say that as to this criticalpoint, the evidence favors the Respondent's version.With respect to the General Counsel's argument thatthe incident was minor and that its very nature suggeststhat the Respondent was looking for some reason to riditself of Scott's presence, I cannot agree. AcceptingChandler's version of the incident, it is clear that Scott'sinattention occurred at a critical point in the play. Whenthe dice are thrown, the stickman's prime duty is to callthe number thrown and then retrieve the dice for thenext roll. Although it might be possible for a dishonestsubstitution of the dice at the end of a roll, an even morecritical and likely occurrence was noted by Chandler,i.e., bumping the thrown dice off point by a player oronlooker. Hence, I cannot find that Scott's inattentionwas insignificant. Chandler's immediate intervention fur-ther supports this conclusion.For the foregoing reasons, I find that the GeneralCounsel has failed to prove by a preponderance of theevidence that Scott's termination resulted from its overalleffort to discourage its employees adherence to theUnion even though it occurred at a time when, as foundabove, the Respondent actively pursuing such a plan. Al-though Respondent may well have desired to dischargeScott because of his union sympathies, the evidencebefore me suggests that Scott clearly provoked Chandlerwith cause. Accordingly, the allegation pertaining toScott will be dismissed.12. John Tiedemarma. The evidenceTiedemann, a keno writer who had been employed atthe Sahara since 1971, was terminated on October 18,1982.Tiedemann had been a member of the Union since1969, long before the Union undertook its organizingdrive at the Sahara, and had been acquainted with UnionRepresentative Dambro since that time. When the Unionorganizing at the Sahara began in June 1980, Tiedemannsigned an authorization card given to him by anotherKeno department employee. Thereafter, Tiedemann at-tended union meetings and discussed the potential bene-fits of union representation with other employees albeitnot around the keno department. In addition, Tiedemannopenly associated with other known union adherents in-cluding Dick Moody, previously described as one of the 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDprincipal employee members of the Union's negotiatingcommittee. Following the sale of the Sahara, Tiedemannbecame highly critical of the tone set by the new man-agement. He felt that the casino had lost its class andglamour; that it was no longer a friendly place to work;and that Sue Davis, the graveyard supervisor in the kenodepartment following the sale, was not a good manager.Tiedemann recalled that on a few occasions, he discussedhis attitude and observations concerning the post sale op-eration of the hotel with Alberta Gibson, another kenodepartment employee who later became Davis' assistant.Following the sale, Davis, who had been transferredfrom the Hacienda to the Sahara, verbally admonishedTiedemann for not reporting to the department at thetime scheduled for work." Until Davis' reprimands, Tie-demann claimed that he was unaware that his less thandiligent conformance with the unwritten rule about re-porting early was regarded as a violation of employeepolicies.Davis terminated Tiedemann about 10 minutes prior tothe conclusion of his shift on October 18. Tiedemanngave the following account of the discharge conversationwhich took place in the work area behind the kenocounter. Using what Tiedemann described as an "ob-scene and vulgar" tone, and a head motion that resem-bled a ping pong ball, Davis told Tiedemann, "You nolonger like working in this fucking hotel, and you areterminated." When Tiedemann asked for reasons, Davistold him it was for insubordination, willful misconduct,and his failure to follow her orders. Although Tiede-mann claimed he did not understand what Davis wastalking about specifically, he did not press for an expla-nation.Davis provided Tiedemann with a termination slip(G.C. Exh. 20). It too cites insubordination and willfulmisconduct as the reasons for the termination.Sue Davis recounted a litany of deficiencies exhibitedby Tiedemann prior to his termination. She asserted thatTiedemann was chronically late•about 90 percent of thetime•by not reporting for work pursuant to her requestthat employees punch in by 1:40 a.m. and be at the kenodepartment available to relieve the prior shift by 1:45.She further reported that although Tiedemann was quiteaccurate in the mathematical aspects of the keno writer'sjob, he used his time inefficiently because he would talkexcessively with other employees and customers. In addi-tion, Davis said that Tiedeniann repeatedly criticizedother employees and the management. With regard tosuch criticism, Davis noted that on one occasion Tiede-mann asserted that Davis' assistant, Alberta Gibson, wasnot qualified to be performing the assistant's duties. Onother occasions, Davis said that Tiedemann blamed thenew management for a decline in business and also corn-61 Because the keno games operated around the clock, department em-ployees had traditionally been requested to report to the department 15minutes before the scheduled start of their shift in order to be available torelieve the previous shift between the keno games neat' the scheduledshift change. As a similar requirement exists for all shifts, the end resultseems to be a "report early-leave early" situation that accommodated thenature of the ' keno game as well as employee work time obligation.Hence, the scheduled starting time for the keno graveyard shift (2 a.m.)was only for administrative purposes.plained about the potential that employees would nolonger receive the annual sick pay as in the past. Tiede-mann, Davis asserted, used profanity around both otheremployees and, occasionally, customers. More particular-ly, Davis accused Tiedemami of repeatedly referring tothe Sahara openly as a "fucking toilet."Respondent elicited the testimony of Jan Lieberman, afrequent customer of the keno department from Ed-monds, Washington, who claimed to have becomefriendly with Tiedemann over the years. Lieberman saidthat Tiedemarm often made remarks exhibiting his dissat-isfaction with the Sahara to her and other customersafter the sale. Tiedemann once told Lieberman that hewas going to have to get out of the department as it wasdriving him crazy because no one knew what they weredoing. Lieberman recounted one dispute that she over-heard between Tiedemann and another employee (appar-ently Gibson) in the department over the amount of apayout due on one of Lieberman's tickets. Purportedly,Tiedemann angrily told the other employee in her pres-ence, "God damn it, why do they have you up herewhen you don't what you're dong? For God's sake, thisplace is a fucking toilet." According to Lieberman,Davis intervened and told Tiedeinann to cool it.For the most part, Davis said that she did not singleout Tiedemann for warnings. Rather, Davis said that shewould admonish the entire staff for matters which wereoccasioned by Tiedemann's conduct. Nevertheless, it isundisputed that shortly prior to his termination, Davisspecifically warned Tiedemann about his failure tocomply with her wishes that he report for work as shedesired.Davis asserted that she was prompted to recommendTiedemann's discharge to her superior after witnessingan incident between Tiedemann's discharge to her superi-or after witnessing an incident between Tiedemann and akeno runner. Although Davis testified that she was notclose enough to overhear specifically what was said, shedid observe the runner approach Tiedemames window inthe course of her duties with tickets and money for theensuing keno game. A loud argument followed andDavis observed Tiedemann throw the tickets and themoney at the runner. Davis said that the runner retreatedin tears; that she promptly relieved Tiedemann for hislunch break; and that she then went to console and assistthe runner to compose herself.62Following the incident, Davis reported to her superiorand received authorization to take whatever disciplinaryaction she deemed appropriate. She decided to terminateTiedemann at the conclusion of the shift. When she in-formed Tiedemann of his termination, Davis advised himthat a termination slip and his final check would be avail-able later that same day. However, Tiedemann asked herwhy he was being discharged and she promptly told him62 Tiedemann was queried about this incident when cross-examined.He asserted that the particular individual was a drug abuser who fre-quently 'exhibited extreme mood shifts. Tiedemann acknowledged that onone occasion, this runner presented herself at the window and that afterhe had completed writing her tickets, she began to cry. Later, Tiedemannsaid that Davis accused him of causing the runner to cry and warned himnot to do that again Davis claimed to know the runner personally. Sheasserted that the individual did not abuse substances of any kind. SAHARA LAS VEGAS CORP.373that it was because of his tardiness, uncooperativeness,and his failure to follow company rules. Davis concededthat there was no mention of that morning's encounterwith the keno runner. According to Davis, Tiedemannresponded, "Well this is some shit, you know, what isthe real reason." Davis replied, "Well, try your profani-ty, [such as] you don't Re working in this `fuckingtoilet."b. ConclusionsI find that the General Counsel has failed to prove bya preponderance of the credible evidence that Tiede-mann's discharge violated the Act.It is my judgment that Davis' testimony merits belief.Entirely aside from the fact that her testimony was to alimited degree corroborated by Lieberman, I foundDavis to be a straightforward and convincing witness.The evidence provided by her testimony demonstratesthat Tiedemann was repeatedly uncooperative bothabout Davis' request that he be available to report forwork at a specified time and about his willingness to becooperative with other employees. Her testimony alsoshows that she exhibited considerable restraint and tactin seeking to reform Tiedemann's attitude toward his job,an undertaking that appeared unsuccessful. The incidentinvolving the keno runner quite clearly came at a timewhen Davis' patience with Tiedematm had worn verythin and it certainly can not be said that such a confron-tation within the public view was a minor matter thatcould reasonably be overlooked. As the evidence showsthat Davis acted promptly to terminate Tiedemann fol-lowing this serious incident, it is impossible to fmd that,in so doing, her true motive was another unlawfulreason. Accordingly, it will be recommended that thecomplaint allegation pertaining to Tiedemann be dis-missed.13. George Tomicha. The evidenceTomich, a 21 dealer who originally began working atthe Sahara in 1964, was discharged on September 16,1982.Tomich joined the Union during the initial part of theorganizing campaign in 1980. Thereafter, he attended theunion meetings and "talked the Union up" among hisfellow dealers. Usually, his conversations with the otherdealers occurred in the dealers room, in the Sahara cafe-teria, in the 21 pit, or wherever else Tomich had an op-portunity to speak with the other dealers. Tomich alsodistributed authorization cards to interested dealers. Hisefforts to convince dealers to join the Union continuedup to the time of the Sahara was sold. Tomich attendedthe post-sale strike vote but did not know whether his at-tendance was evident from the ensuing television newsprograms.In addition to discussing the Union with his fellow em-ployees, Tomich testified that he had repeated conversa-tions with Floormen Moran and Olsen about the employ-ees need for union representation. Tomich said that hebroached the subject with Moran on almost a daily basisand that Moran eventually came to merely laugh andwalk away whenever Tomich brought the subject up.Tomich asserted that he made no attempt to hide his atti-tude about the Union from anyone.It is undisputed that very soon following the sale, the21 dealers were informed that the new managementwould require that double decks of cards be used in themanually dealt blackjack games, i.e., those not involvingthe use of the previously described dealing shoe. Appar-ently, this practice had not been followed for a consider-able period of time at the Sahara as Tomich, an experi-enced dealer, had not had occasion to deal wth a dobledeck in approximately 10 years. Because of its expandedsize, use of the double deck is somewhat more cumber-some from the dealer's perspective.Tomich acknowledged that approximately 4 or 5 daysprior to his termination, Swing Shift Pit Manager Doug-las Hackett•who came to the Sahara in that capacityfollowing the sale•approached him and inquired if heunderstood the manner in which the new managementwanted him to shuffle and deal. Tomich said that he toldHackett that he had read the rules but asked that Hack-ett show him so he would not make any mistakes. Hack-ett acceded to Tomich's request and the two men wentto an empty table where Hackett provided a demonstra-tion. When Hackett was finished, Tomich told Hackett,tongue-in-cheek, that in case he forgot, Hackett shouldremind himHackett recalled that the foregoing demonstration al-luded to by Tomich was the first of two or three deo-monstrations he personally provided to Tomich beforehis discharge." On another occasion following a person-al demonstration by Hackett related to shuffling proce-dnres, Hackett said that Tomich told him, "I'm not goingto be too fucking good at that." Immediately followingthe final demonstration that Hackett provided toTomich, Hackett said that Tomich returned to his as-signed table where play was in progress. Hackettwatched as Tomich shuffled the cards out to the playerin the air•as opposed to sliding the deck across thetable as Hackett instructed•to insert the cutting card inthe deck and then turned to look at Hackett. Hackett in-terpreted Tomich's look as saying, "that's the way I'mgoing to do it, and if you don't like it, it's too bad."Regardless of what Tomich may or may not have in-tended looking at Hackett, the latter testified that itprompted him, to seek additional opinions in preparationfor terminating Tomich. Hackett said that he called the"eye-in-the-sky" to ask to have a tape run on Tomich'sdealing and to further ask whether the security agent(whose name Hackett could not recall at the hearing)agreed with his conclusion that Tomich was not follow-ing procedures designed to protect the game. Hackettalso said that he asked Shift Manager Weiss to observeTomich's dealing habits. Both concurred with the con-clusion that Hackett had already reached, to wit, thatTomich was, in Hackett's words, a sloppy, unprofession-al dealer.83 Totnich denied that there was ,ever more than a single demonstra-tion or that he was ever criticized by management for his dealing style. 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe following day, Hackett said that he discussed ter-minating Tomich with Weiss and a decision was reachedto do so. Hackett, who made not the slightest attempt todiminish his knowledge of the situation with the Unionat the Sahara in general, denied that he was ever toldthat Tomich was a dealer requiring particular scrutinybecause of his union sympathies.Weiss confirmed that Hackett recommended Tomich'stermination and that it occurred perhaps a day followingthat recommendation. Weiss testified that he did notspeak with Tomich about his job performance but fromwhat he observed, Tomich was, as far as he was con-cerned, the worst dealer in the house.Tomich was actually terminated by the Swing ShiftPit Manager Bob Cully at the conclusion of his shift onSeptember 16. Apparently there was little or no ex-change; Tomich testified that he merely told Cully"thank you" when he was given his termination slip.Tomich's termination slip (G.C. Exh. 11) cites To-mich's "poor dealing habits" as the reason for his separa-tion. At a subsequent unemployment compensation hear-ing, Hackett testified that in addition to the noted badhabits, Tomich was also less than courteous in his treat-ment of customers.The video tape of Tomich ordered by Hackett is alsoin evidence (R. Exh. 8(b)). It tends to confirm Hackett'scriticism of Tomich's style. However, the tape was notreviewed by management officials prior to Tomich's dis-charge.b. ConclusionsI fmd that the General Counsel has failed to establishby a preponderance of the credible evidence thatTomich was discharged in violation of the Act.Although I credit Tomich's testimony concerning hisunion activity and find that there is a basis for the Re-spondent's knowledge concerning Tomich's sympathies,I am satisfied that the evidence here fails to establish thathis discharge was motivated in any significant part by hisunion sympathies. Tomich's own testimony suggests thatHackett was less than enamored with his dealing habits.Likewise, Tomich's testimony concerning his comport-ment at the time even he acknowledged that Hacketttook him aside for instruction tends to confirm Hackett'simpression that Totnich did not take Hackett's instruc-tion at all seriously. This degree of convergence in thetestimony of Tomich and Hackett has caused me to lendsubstantial credence to the remainder of Hackett's testi-mony to the effect that an effort was made to instructTomich concerning the type of shuffling and dealingprocedures desired by the house. Hackett's testimonyand the video tape of Tomich indicate strongly thatTomich was not responsive. As his discharge occurredshortly following these efforts and as the evidence is oth-erwise insufficient to show that it was motivated primari-ly by the Respondent's overall effort to discourage unionsympathizers, I find that the General Counsel has failedto meet her burden in Tomich's case. Accordingly, itwill be recommended that the complaint allegation per-taining to Tomich be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe unlawful activities of the Respondent described insection III, occurring in connection with the operationsof the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2) of the Act engaged in commerce or anindustry affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.On October 25, 1980, the Union was designated bya majority of the employees in the appropriate unit setforth below as their exclusive representative for the pur-poses of collective bargaining, the designation having oc-curred as a result of a secret-ballot election conductedunder the direction and supervision of the Regional Di-rector for Region 31. The appropriate unit is:All gaming casino dealers including keno writers,keno runners, twenty-one dealers, crap dealers, ba-carat dealers, shills, poker dealers, pan dealers,poker and pan shills and shill dealers, extra boarddealers and oriental games dealers employed by [theSahara]; excluding all other , employees includingcasino shift managers, assistant shift managers, pitbosses, pit floormen, boxmen, slot shift supervisors,floormen, slot mechanics, booth cashiers, changegirls, casino cage cashiers, slot cage cashiers, coincounters and wrappers, pit clerks, credit clerks,office clerical employees, guards and supervisors asdefined the the Act, as amended.4.Pursuant to the foregoing election, the Board, onMarch 29, 1982, certified the Union as the exclusive rep-resentative of the employees employed in the appropriateunit pursuant to Section 9 of the Act.5.At all times between March 29 and August 20, 1982,Consolidated Casinos, Inc., then the employer of the em-ployees in the unit specified in paragraph 3, above, un-lawfully •refused to recognize or bargain with the Unionand between April and August 20, 1982, unilaterally al-tered the terms and conditions of employment of the unitemployees.6.Effective August 20, 1982, the Respondent acquiredthe Sahara Hotel and Casino pursuant to an agreementfor the purchase and sale thereof with notice of unfairlabor practice charges pending concerning the aforemen-tioned unilateral changes, continued the operation of theenterprise without interruption, employed a majority ofConsolidated Casinos, Inc.'s former employees in the ap-propriate unit described above, and since that date hasbeen the legal successor of Consolidated Casinos, Inc.with respect to the operation of the Sahara Hotel andCasino, obliged to recognize and bargain with the Union SAHARA LAS VEGAS CORP.375as the exclusive representative of the employees in thespecified unit.7.On December 14, 1983, Consolidated Casinos, Inc.entered into a settlement agreement approved by the Re-gional Director for Region 31 wherein it undertook toprovide its former employees in the unit specified abovewith a remedy for the losses incurred as a consequenceof the unilateral changes in employment specified inparagraph 5, above, for the period to and includingAugust 20, 1982, but not thereafter.8.By refusing to recognize and bargain with theUnion as the representative of the employees specified inparagraph 3, above, between August 20 and November17, 1982; by refusing to meet and bargain with the Unionconcerning said employees on and after February 22,1983; and by refusing to remedy the unilateral changes inemployment made by its predecessor, Consolidated Casi-nos, Inc., between April and August 20, 1982, in theperiod following August 20, 1982, the Respondent hasengaged in, and is continuing to engage in unfair laborpractices within the meaning of Section 8(a)(1) and (5) ofthe Act.9.By discharging Arthur Andersen, Ricardo Atilano,Robert Bero, Ray Ferrero, Vince Giuffre, SidneyMartin, David McGuire, Gordon Nicholson, and Mitch-ell Sheck in order to discourage their activities and sym-pathies on behalf of the Union, and in order to discour-age the union activities and sympathies of other employ-ees in the appropriate unit specified in paragraph 4,above, the Respondent has engaged in, and is engagingin, unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.10.Except as specified above, the General Counsel hasfailed to prove by a preponderance of the credible evi-dence that the Respondent engaged in any other unfairlabor practices.11.The unfair labor practices specified above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it is recommended that theRespondent be ordered to cease and desist therefrom andto take the affirmative action described below that is de-signed to effectuate the policies of the Act.In order to restore the status quo ante to that whichexisted prior to the time the Respondent's predecessor,Consolidated Casinos, Inc. undertook to unilaterally alterthe terms and conditions of employment of the employ-ees in the appropriate unit represented by the Union asalleged in the complaint in this matter, the Respondentshall be required to forthwith restore the terms and con-ditions of employment to those which existed prior toApril 1982, except to the extent that the terms and con-ditions were altered by the original terms and conditionsof employment established by the Respondent and an-nounced in writing to employees in the course of the em-ployee application process conducted by the Respondentabout August 18 and 19, 1982. to the extent that any em-ployee incurred any losses subsequent to August 20,1982, by Respondent's failure to take the foregoingaction, the Respondent shall be required to make thoseemployees whole. Further, the Respondent shall be re-quired to recognize and bargain, on request, with theUnion as the exclusive representative of its employees inthe certified unit specified in this decision and maintainin effect all wages, hours, and other terms and conditionsof employment of the employees unless and until changesthereto are agreed on with the Union, or a bona fide im-passe is reached in negotiations related to any proposedchanges in the wages, hours, and other terms and condi-tions of employment. The Respondent shall be requiredto immediately offer to reinstate Arthur Andersen, Ri-cardo Adlano, Robert Bero, Ray Ferrero, Vince Giuffre,Sideny Martin, David McGuire, Gordon Nicholson, andMitchell Sheck to their former positions, or to substan-tially equivalent positions if their former positions nolonger exist, and make these employees whole for alllosses incurred by them as a consequence of the unlawfuldischarges found herein. In accord with the Board's de-cision in Sterling Sugars, Inc., 261 NLRB 472 (1982), theRespondent shall remove from its records any referenceto the unlawful discharges found herein and it shallnotify each employee, in writing, that it has done so andthat such action will not be considered in any future per-sonnel action involving them. Any backpay due shall becomputed in the manner specified by the Board in F. W.Woolworth Co., 90 NLRB 289 (1950), with interest there-on as provided by the Board in Olympia Medical Corp.,250 NLRB 146 (1980), and Florida Steel Corp., 231NLRB 651 (1977). And see generally Isis Plumbing Co.,138 NLRB 716 (1962). Any necessary trust fund reim-bursements shall be made in accord with the procedureprescribed by the Board in Merryweather Optical Co., 240NLRB 1213 (1979). Finally, the Respondent shall postthe notice to employees attached hereto as appendix inorder to fully inform employees of their rights and theoutcome of this matter.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed64ORDERThe Respondent, Sahara Law Vegas Corp., LasVegas, Nevada, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a)Discriminating against its employees by dischargingemployees in order to discourage its employees activitieson behalf of, sympathies for, or membership in the Gen-eral Sales Drivers, Delivery Drivers & Helpers, LocalNo. 14, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica Union.(b)Refusing to recognize, and meet and bargain withGeneral Sales Drivers, Delivery Drivers & Helpers,Local No. 14, affiliated with International Brotherhood64 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica as the exclusive representative of all employeesin the following appropriate collective-bargaining unitconcerning their wages, hours, and other terms and con-ditions of employment:All gaming casino dealers including keno writers,keno runners, twenty-one dealers, crap dealers, ba-carat dealers, shills, poker dealers, pan dealers,poker and pan shills and shill dealers, extra boarddealers and oriental games dealers employed by [theSahara]; excluding all other employees includingcasino shift managers, assistant shift managers, pitbosses, pit floormen, boxmen, slot shift supervisors,floormen, slot mechanics, booth cashiers, changegirls, casino cage cashiers, slot cage cashiers, coincounters and wrappers, pit clerks, credit clerks,office clerical employees, guards and supervisors asdefmed the the Act, as amended.(c)Refusing to restore the terms and conditions of em-ployment to the condition that existed prior to thechanges made by its predecessor, Consolidated Casinos,Inc., between April and August 20, 1982, in the mannerspecified in the remedy portion of this decision.(d)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and, on request, meet and bargain col-lectively with General Sales Drivers, Delivery Drivers &Helpers, Local No. 14, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America as the exclusive representativeof the employees in the appropriate unit described aboveconcerning their wages, hours, and other terms and con-ditions of employment, and if an understanding isreached, embody such understanding in a signed agree-ment.(b)Restore the terms and conditions of employment ofthe employees in the appropriate unit described above tothose which existed prior to April 1982, except to theextent said terms and conditions were altered in the writ-ten notices provided to employees on August 18 and 19,1982, and make employees whole for losses incurred sub-sequent to August 20, 1982, by the failure to take suchaction as specified in the remedy.(c)Offer immediate and full reinstatement to ArthurAndersen, Ricardo Atilano, Robert Bero, Ray Ferrero,Vince Giuffre, Sidney Martin, David McGuire, GordonNicholson, and Mitchell Sheck, and make those employ-ees whole for the losses they suffered in the mannerspecified in the remedy section.(d)Remove from its files any reference to the dis-charge of the employees named in paragraph 2, subpara-graph (c), above, and notify each of them in writing thatthis has been done and that evidence concerning theirunlawful discharge will not be considered in future per-sonnel actions.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at its Sahara Hotel and Casino in Las Vegas,Nevada, copies of the attached notice marked "Appen-dix."65 Copies of the notice, on forms provided by theRegional Director for Region 31, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the allegations of thecomplaint in this matter found without merit be, and thesame hereby are, dismissed.65 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT refuse to recognize and meet and bar-gain with General Sales Drivers, Delivery Drivers &Helpers, Local No. 14, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America as the exclusive representativeof:All gaming casino dealers including keno writers,keno runners, twenty-one dealers, crap dealers, ba-carat dealers, shills, poker dealers, pan dealers,poker and pan shills and shill dealers, extra boarddealers and oriental games dealers employed by [theSahara]; excluding all other employees including SAHARA LAS VEGAS CORP.377casino shift managers, assistant shift managers, pitbosses, pit floormen, boxmen, slot shift supervisors,floormen, slot mechanics, booth cashiers, changegirls, casino cage cashiers, slot cage cashiers, coincounters and wrappers, pit clerks, credit clerks,office clerical employees, guards and supervisors asdefined the the Act, as amended.WE WILL NOT continue to refuse to restore your con-ditions of employment to those which existed prior tothe changes made by Consolidated Casinos, Inc., be-tween April and August 20, 1982, except to the extentthat we established different conditions in the writtenmaterials given to you when you applied for employ-ment with us on August 18 and 19, 1982.WE WILL NOT discharge or otherwise discriminateagainst any employee in order to discourage employeesfrom execising their right to belong to, or be representedby, Teamsters Local 14.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL recognize and, on request, meet and bargainwith Teamsters Local 14 as the exclusive representativeof the employees in the unit described above concerningtheir wages, hours, and other terms and conditions ofemployment and, if any agreement is reached, we willsign a contract containing such agreement.WE WILL restore the conditions of employment for theemployees in the above bargaining unit to those whichexisted prior to April 1982, except to the extent that weamended those conditions in writing on August 18 and19 1982, and WE WILL make employees whole for anylosses suffered after August 20, 1982, together with inter-est, as a result of our failure to immediately restore thoseconditions after we began operating the Sahara Hoteland Casino.WE WILL offer immediate and full reinstatement toArthur Andersen, Ricardo Atilano, Robert Bero, RayFerrero, Vince Giuffre, Sidney Martin, David McGuire,Gordon Nicholson, and Mitchell Sheck and make eachof them whole for the losses suffered as a result of theirdischarge, together with interest.WE WILL remove from the records of the employeesnamed above any written reports, notations, or memo-randa reflecting their discharge by us, and WE WILLnotify each of them in writing that this has been doneand that evidence of their discharge will not be used as abasis for future discipline against them.SAHARA LAS VEGAS CORPORATION